Exhibit 10.28

Execution Version

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

Triple asterisks denote omissions.

LICENSE AND OPTION AGREEMENT

BY AND BETWEEN

TAKEDA PHARMACEUTICAL COMPANY LIMITED

AND

MACROGENICS, INC.

MAY 22, 2014

 



--------------------------------------------------------------------------------

LICENSE AND OPTION AGREEMENT

THIS AGREEMENT (“Agreement”) is entered into as of May 22, 2014 (the “Effective
Date”), by and between TAKEDA PHARMACEUTICAL COMPANY LIMITED, a corporation
organized under the laws of Japan, having its principal place of business at 1-1
Doshomachi 4-chome, Chuo-ku, Osaka, Japan (hereinafter “Takeda”) and
MACROGENICS, INC, a Delaware corporation having its principal place of business
at 9640 Medical Center Drive, Rockville, MD 20850 (hereinafter “MacroGenics”).
Takeda and MacroGenics are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

WHEREAS, MacroGenics has discovered and is developing a proprietary program that
includes a Compound (as defined below) using the DART Platform (as defined
below) for the treatment of activated B-cell diseases, containing CD32B and
CD79B specificities and is coded by MacroGenics as MGD010, with various
potential human therapeutic uses;

WHEREAS, the Parties desire for MacroGenics to further research, develop, and
manufacture such Compound to completion of the Pre-Option Development Plan (as
defined below), all in accordance with the terms and conditions of this
Agreement;

WHEREAS, the Parties desire for Takeda to have an exclusive option at the end of
the Pre-Option Development Plan to take over responsibility for further
research, development, manufacture and commercialization of such Compound, all
in accordance with the terms and conditions of this Agreement; and

WHEREAS, the Parties desire to enter into negotiations regarding a separate
Research Agreement (as defined below), pursuant to which the Parties would
evaluate DARTs (as defined below) using the DART Platform (other than a
Compound) under a joint Research Program (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Accounting Standards” means GAAP in the case of MacroGenics and IFRS in the
case of Takeda.

1.2 “Advertising and Market Research Expenses” means all reasonable out of
pocket Third Party expenses related to: (a) conducting and monitoring
professional and consumer appraisals of Products in the North American market,
such as market share

 

 

1

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

services (e.g., IMS data), pricing analysis, special research testing and focus
groups; and (b) advertising and promotion of Products in North America through
any means, including: (i) television and radio advertisements;
(ii) advertisements appearing in journals, newspapers, magazines or other media;
(iii) seminars, symposia and conventions; (iv) packaging design; (v) programs
for education of health care professionals; (vi) Product samples; (vii) visual
aids and other selling materials; (viii) hospital formulary committee
presentations; (ix) presentations to state and other governmental formulary
committees; and (x) all media costs associated with Product advertising.

1.3 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of fifty
percent (50%) or more of the voting stock of such entity, by contract or
otherwise.

1.4 “Alliance Manager” means the person appointed by each Party from within
their respective organization to coordinate and facilitate the communication,
interaction and cooperation of the Parties pursuant to this Agreement.

1.5 “Applicable Law” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any Governmental Authority, including
the U.S. Food, Drug and Cosmetic Act, (21 U.S.C. §301 et seq.) (“FFDCA”),
Prescription Drug Marketing Act, the Generic Drug Enforcement Act of 1992 (21
U.S.C. §335a et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), Federal Civil
False Claims Act (31 U.S.C. §3729 et seq.), and Anti-Kickback Statute (42 U.S.C.
§1320a-7b et seq.), all as amended from time to time, together with any rules,
regulations, and compliance guidance promulgated thereunder.

1.6 “Bayh-Dole Act” means the Patent and Trademark Law Amendments Act of 1980,
as amended, codified at 35 U.S.C. §§ 200-212, as well as any regulations
promulgated pursuant thereto, including 37 C.F.R. Part 401, and any successor
statutes or regulations.

1.7 “Binds” or “Binding” means the binding of a molecule, including a DART, to a
target with specificity.

1.8 “Biosimilar Competition Percentage” means, with respect to each Product in a
given country in the Territory in a given calendar month, the total number of
units of all Biosimilar Products sold divided by the sum of: (a) the total
number of units of the Product sold, and (b) the total number of units of all
Biosimilar Products sold, where, in each case, the number of units of the
Product and each Biosimilar Product sold shall be based on the average of the
monthly IMS data (or IMS-equivalent data mutually agreed upon by the Parties if
IMS data is not available).

 

2

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.9 “Biosimilar Product” means (a) a biologic therapeutic containing the same
amino acid polymer as any Product; (b) a biologic therapeutic containing an
amino acid polymer that is highly similar, or similar enough to one contained in
a reference Product, notwithstanding minor differences in clinically inactive
components, to permit an applicant for Regulatory Approval for such biologic
therapeutic to refer to and rely on clinical and other scientific Information
regarding the safety, purity, potency and/or efficacy of the reference Product
in order to allow such biologic therapeutic to receive Regulatory Approval in
any jurisdiction within the Territory through an abbreviated regulatory pathway;
or (c) a biologic therapeutic containing an amino acid polymer that is highly
similar, or similar enough to one contained in a reference Product,
notwithstanding minor differences in clinically inactive components, to permit
such biologic therapeutic to be marketed in any jurisdiction within the
Territory as generic-equivalent, functionally equivalent, biosimilar,
biogeneric, interchangeable, or by using any other description referring to the
reference Product (and/or such Product’s clinical and other scientific
Information) for support for safety, purity, potency and/or efficacy claims for
such biologic therapeutic.

1.10 “Business Day” means a day other than Saturday, Sunday or any other day on
which commercial banks located in the State of New York, U.S., or Japan, are
authorized or obligated by Applicable Law to close.

1.11 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the end of the first complete Calendar Quarter
thereafter; and (b) the last Calendar Quarter of the Term shall end upon the
expiration or termination of this Agreement.

1.12 “Calendar Year” means the twelve-month period ending on December 31;
provided, however, that (a) the first Calendar Year of the Term shall begin on
the Effective Date and end on December 31, 2014; and (b) the last Calendar Year
of the Term shall end on the effective date of expiration or termination of this
Agreement.

1.13 “Centralized Approval Procedure” means, to the extent compulsory for the
Regulatory Approval of Compounds and Products, the procedure administrated by
the EMA which results in a single marketing authorization that is valid in all
European Union countries, as well as in Iceland, Liechtenstein and Norway.

 

3

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.14 “Change of Control” A “Change of Control” shall occur if: (a) any Third
Party acquires directly or indirectly the beneficial ownership of any voting
security of MacroGenics, or if the percentage ownership of such person or entity
in the voting securities of MacroGenics is increased through stock redemption,
cancellation or other recapitalization, and immediately after such acquisition
or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing more than fifty percent (50%) of the total voting
power of all of the then-outstanding voting securities of MacroGenics; (b) the
consummation of a merger, consolidation, recapitalization, or reorganization of
MacroGenics, other than any such transaction, which would result in stockholders
or equity holders of MacroGenics, or an Affiliate of MacroGenics, immediately
prior to such transaction owning at least fifty percent (50%) of the outstanding
securities of the surviving entity (or its parent entity) immediately following
such transaction; (c) the stockholders or equity holders of MacroGenics approve
a plan of complete liquidation of MacroGenics, or an agreement for the sale or
disposition by MacroGenics of all or substantially all of MacroGenics’ assets,
other than pursuant to the transaction as described above or to an Affiliate; or
(d) the sale or other transfer to a Third Party of all or substantially all of
MacroGenics’ assets which relate to this Agreement.

1.15 “Clinical Trial Material” or “CTM” means a Product that is in a finished
pharmaceutical dosage form that is intended for administration and dosing to
humans in clinical trials.

1.16 “Co-Funding Materials” shall have the meaning set forth in Section 7.2

1.17 “Co-Funding Option” shall have the meaning set forth in Section 7.2.

1.18 “Co-Funding Option Deadline” means the earlier of: (a) [***] after Takeda
delivers the Co-Funding Materials to MacroGenics in accordance with Section 7.2;
or (b) the day prior to MacroGenics undergoing a Change of Control.

1.19 “Co-Funding Term” means the time period commencing on the date Takeda
receives MacroGenics’ notice that it exercises the Co-Funding Option (in
accordance with Section 7.2) and concluding on the effective date of a
Co-Funding Termination Event, if any.

1.20 “Co-Funding Termination Event” means either: (a) MacroGenics’ exercise of
the Limited Funding Option; or (b) MacroGenics’ failure to pay the total amount
due under a Phase III Trial Expense Invoice, other than an amount in reasonable
dispute, within the later of the due date set in such invoice or [***] after the
date of such invoice.

1.21 “Combination Product” means a human therapeutic product that is Developed
or commercialized by Takeda in the Territory in the Field under this Agreement
and that comprises, consists of, or incorporates two or more active
pharmaceutical ingredients, or a package including two or more different
pharmaceutical products, which includes a Compound, as one of the active
pharmaceutical ingredients together with any formulation ingredients, regardless
of the formulation or mode of administration of such Combination Product. For
the sake of clarity, a Combination Product is a Product.

 

 

4

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.22 “Commercialization Expenses” means those expenses incurred by either Party
(as detailed below) for the purpose of, and directly and specifically
attributable to, the commercialization of Products in North America, and shall
consist of the following expenses incurred: (a) by Takeda, or for its account:
(1) Takeda Detailing Expenses, (2) any fees per-Detail paid to MacroGenics
pursuant to the Co-Promotion Agreement; (3) Manufacturing Expenses,
(4) Marketing Expenses, (5) Phase IV Trial Expenses, (6) reasonable out of
pocket Third Party expenses arising from the selection, prosecution and
enforcement of any Product-specific trademarks; and (b) by either Party, or for
such Party’s account: (1) Internal Expenses and reasonable out of pocket Third
Party expenses incurred for the training of each Party’s respective sales force,
(2) reasonable out of pocket Third Party expenses arising from any infringement
action initiated in accordance with Section 9.5; (3) any Product Liabilities
that arise after Regulatory Approval, including reasonable out of pocket Third
Party expenses related to such Product Liabilities; and (4) Third Party
Obligations, arising under Section 8.9. For purposes of clarity, no general
corporate overhead or fixed charges that are not directly and specifically
attributable to the commercialization of Products shall constitute
Commercialization Expenses (except as otherwise provided under the definition of
Manufacturing Expenses).

Commercialization Expenses shall not include: (a) expenses related to any Phase
Ia Trial, Phase Ib Trial, Phase II Trial, or Phase III Trial, even if incurred
after the First Commercial Sale of a Product in North America; (b) any expenses
incurred by either Party more than [***] to the First Commercial Sale of a
Product in North America; (c) costs that are deductible from Net Sales under the
definition thereof; and (d) any Liabilities incurred by a Party as a result of
such Party’s negligence, gross negligence, illegal conduct, willful misconduct
or breach of such Party’s representations and warranties made hereunder and any
such Liabilities will be treated as the sole and exclusive responsibility of the
Party whose actions or omissions gave rise to such Liabilities.

1.23 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended, or considerations to be undertaken, by a Party or its Affiliate with
respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances, it being understood and agreed
that with respect to the Development, Manufacture, seeking and obtaining
Regulatory Approval, or commercialization of a Compound or a Product, such
efforts and resources shall be consistent with those efforts and resources
commonly used by a Party under similar circumstances for similar compounds or
products owned by it or to which it has similar rights, which compound or
product, as applicable, is at a similar stage in its development or product life
and is of similar market potential taking into account: (a) issues of efficacy,
safety, and expected and actual approved labeling, (b) the expected and actual
competitiveness of alternative products sold by Third Parties in the
marketplace, (c) the expected and actual Product profile of the Compound or the
Product, (d) the expected and actual patent and other proprietary position of
the Compound or the Product, (e) the likelihood of Regulatory Approval given the
regulatory structure involved, including regulatory or data exclusivity, (f) the
expected and actual profitability and return on investment of the Compound or
the Product, or other compounds or products in a Party’s portfolio of compounds
or products, taking into consideration, among other factors, expected and actual
(1) Third Party costs and expenses, (2) royalty, milestone and other payments
whether paid to MacroGenics pursuant to this Agreement or to Third Parties, and
(3) the pricing and reimbursement relating to the Product(s).

 

5

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Commercially Reasonable Efforts shall be determined on a country-by-country and
indication-by-indication basis for the Compound or the Product, as applicable,
and it is anticipated that the level of effort and resources that constitute
“Commercially Reasonable Efforts” with respect to a particular country or
indication will change over time, reflecting changes in the status of the
Compound or the Product, as applicable, and the country(ies) involved.
Notwithstanding the foregoing, neither Party shall be obligated to Develop, seek
Regulatory Approval for, or commercialize a Compound or a Product: (a) which, in
its reasonable opinion, after discussion with the other Party, caused or is
likely to cause a fatal, life-threatening or other adverse safety event that is
reasonably expected, based upon then available data, to preclude obtaining
Regulatory Approval for such Compound or Product, or, if Regulatory Approval of
such Product has already been obtained, to preclude continued marketing of such
Product; or (b) in a manner inconsistent with Applicable Law.

1.24 “Competitive Infringement” means any infringement or misappropriation that
involves the Development, Manufacture, use or commercialization of a product or
product candidate that [***].

1.25 “Compound” means each DART, including MGD010, that Binds both Product
Targets.

1.26 “Confidential Information” means, subject to Article 11, all non-public or
proprietary Information disclosed by a Party to the other Party under this
Agreement, which may include ideas, inventions, discoveries, concepts,
compounds, compositions, formulations, formulas, practices, procedures,
processes, methods, knowledge, know-how, trade secrets, technology, inventories,
machines, techniques, development, designs, drawings, computer programs, skill,
experience, documents, apparatus, results, clinical and regulatory strategies,
Regulatory Documentation, Information and submissions pertaining to, or made in
association with, filings with any Governmental Authority, data, including
pharmacological, toxicological and clinical data, analytical and quality control
data, manufacturing data and descriptions, patent and legal data, market data,
financial data or descriptions, devices, assays, chemical formulations,
specifications, material, product samples and other samples, physical, chemical
and biological materials and compounds, and the like, without regard as to
whether any of the foregoing is marked “confidential” or “proprietary,” or
disclosed in oral, written, graphic, or electronic form. Confidential
Information shall include: (a) the terms and conditions of this Agreement; and
(b) Confidential Information disclosed by either Party pursuant to the Mutual
Confidential Disclosure Agreement between MacroGenics and Takeda Pharmaceuticals
International, Inc. (“TPI”) dated June 27, 2012 and as subsequently amended.

 

6

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.27 “Co-Promote Materials” shall have the meaning set forth in Section 7.3

1.28 “Co-Promote Option” shall have the meaning set forth in Section 7.3.

1.29 “Co-Promote Option Deadline” means the earlier of: (a) [***] after Takeda
delivers the Co-Promote Materials to MacroGenics in accordance with Section 7.3;
or (b) the day prior to MacroGenics undergoing a Change of Control.

1.30 “Control” or “Controlled” means, with respect to any Information, Know-How,
Patent or other intellectual property right, possession by a Party, including
its Affiliates, of the ability (without taking into account any rights granted
by one Party to the other Party under the terms of this Agreement) to grant
access, a license or a sublicense to such Information, Patent or other
intellectual property right without violating the terms of any agreement or
other arrangement with, or necessitating the consent of, any Third Party, at
such time that the Party would be first required under this Agreement to grant
the other Party such access, license or sublicense.

1.31 “Cover”, “Covering” or “Covered” means, with respect to a product,
technology, process or method, that, in the absence of ownership of or a license
granted under a Valid Claim, the practice or Exploitation of such product,
technology, process or method would infringe such Valid Claim (or, in the case
of a Valid Claim that has not yet issued, would infringe such Valid Claim if it
were to issue).

1.32 “DART” means a dual affinity re-targeting molecule consisting of two
(2) binding arms, whereby the first arm binds with a specificity conferred by an
antibody variable region and the second arm binds with a specificity conferred
by a different antibody variable region, as more fully characterized in Exhibit
A. “DARTs” may include other attached regions such as Fc regions, albumin
regions and pegylated regions, provided that such other attached regions do not
bind to a Product Target with a specificity conferred by such other attached
region.

 

 

7

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.33 “DART Platform” means MacroGenics’ platform for generating DARTs.

1.34 “Detail” means a face-to-face meeting, between a sales representative
acting on behalf of the applicable Party and a health care professional (to be
defined in the Co-Promotion Agreement), during which a presentation of the
Product’s attributes is presented in a manner consistent with Applicable Law and
industry standards and with the quality of similar presentations made by a
Party’s sales representatives for such Party’s other products, if applicable. A
Detail does not include a sample drop made by a sales representative. The
Parties may agree in the U.S. Commercialization Plan to include electronic
Detailing through the use of information technology, such as live video
conferencing.

1.35 “Develop” or “Development” means all research and non-clinical and clinical
drug development activities, including toxicology, pharmacology, and other
non-clinical efforts, statistical analysis, formulation development, delivery
system development, statistical analysis, the performance of clinical trials,
including the manufacturing of Product for use in clinical trials, or other
activities reasonably necessary in order to obtain, but not maintain, Regulatory
Approval of Products in the Field in the Territory. When used as a verb,
“Develop” means to engage in Development activities.

1.36 “Education Expenses” means all reasonable out of pocket Third Party
expenses specifically incurred to educate health care professionals licensed to
practice in North America with respect to a Product in North America through any
means not covered in the definition of “Advertising and Marketing Research
Expenses,” but including articles appearing in journals, newspapers, magazines
or other media; seminars, scientific exhibits, and conventions; and symposia,
advisory boards and opinion leader development activities; and education grant
programs.

1.37 “EMA” means the European Medicines Agency or any successor agency or
authority having substantially the same function.

1.38 “EU5” means, collectively, France, Germany, Italy, Spain, and the United
Kingdom and including, in each case, the territories and possessions of each
country.

1.39 “Exploit” or “Exploitation” means to research, make, have made, distribute,
import, export, use, have used, sell, have sold, or offer for sale, including to
Develop, commercialize, register, modify, enhance, improve, Manufacture, have
Manufactured or otherwise dispose of.

1.40 “FDA” means the United States Food and Drug Administration and any
successor agency(ies) or authority having substantially the same function.

1.41 “Field” means the diagnosis, treatment or prevention of any indication in
humans.

1.42 “First Commercial Sale” means, on a country-by-country basis, the first
sale of a Product under this Agreement by Takeda, its Affiliates or its
sublicensees to an end user or prescriber for use, consumption or resale of such
Product in a country in the Territory in the Field where Regulatory Approval of
such Product has been obtained, where such sale results in a Net Sale. Sale of a
Product under this Agreement by Takeda to an Affiliate of Takeda or a
sublicensee of Takeda shall not constitute a First Commercial Sale unless such
Affiliate or such sublicensee is the end user of such Product. Also, sale of a
Product under this Agreement by Takeda, its Affiliates or its sublicensees in a
jurisdiction where Regulatory Approval for that Product has not yet been
attained shall not constitute a First Commercial Sale under this Agreement.

 

8

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.43 “Force Majeure” means any event beyond the reasonable control of the
affected Party, including embargoes; war or acts of war, including terrorism;
insurrections, riots, or civil unrest; strikes, lockouts or other labor
disturbances; epidemics, fire, floods, earthquakes or other acts of nature;
acts, omissions or delays in acting by any Governmental Authority (other than
delays incident to the ordinary course of drug development); and failure of
plant or machinery (provided that such event or failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances).

1.44 “GAAP” means generally accepted accounting principles in the United States.

1.45 “Good Clinical Practices”, “GCP” or “cGCP” means the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in the guideline adopted by the International Conference on Harmonization
(“ICH”), titled “Guidance for Industry E6 Good Clinical Practice: Consolidated
Guidance,” (or any successor document) including related regulatory requirements
imposed by the FDA and comparable regulatory standards, practices and procedures
promulgated by the EMA, PMDA or other Regulatory Authority applicable to the
Territory, as they may be updated from time to time.

1.46 “Good Laboratory Practices”, “GLP”, or “cGLP” means the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in 21 C.F.R. Part 58 (or any successor statute or regulation), including
related regulatory requirements imposed by the FDA and comparable regulatory
standards, practices and procedures promulgated by the EMA, PMDA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable guidelines promulgated under the ICH.

1.47 “Good Manufacturing Practices”, “GMP”, or “cGMP” means the then-current
good manufacturing practices required by the FDA, as set forth in the FFDCA, as
amended, and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable Applicable Law related to
the manufacture and testing of pharmaceutical materials in jurisdictions outside
the U.S., including the quality guideline promulgated by the ICH designated ICH
Q7A, titled “Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients” and the regulations promulgated thereunder, in each case as they
may be updated from time to time.

1.48 “Global Development Plan” means the high-level, written plan submitted by
Takeda to the JSC covering all planned Development of the Compounds and the
Products after the exercise of the License Option, but excluding those
activities contemplated under the Post-Option Interim Development Plan.

 

9

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.49 “Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

1.50 “HSR Act” means, the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended and any comparable Applicable Law in jurisdictions outside the U.S.
related to the approval of transactions similar to those contemplated under this
Agreement.

1.51 “IFRS” means the International Financial Reporting Standards, as
promulgated by the International Standards According Board.

1.52 “IND” means (a) an Investigational New Drug application as defined in the
FFDCA, as amended, and applicable regulations promulgated hereunder by the FDA,
(b) a clinical trial authorization application for a product filed with a
Regulatory Authority in any other regulatory jurisdiction outside the U.S., the
filing of which (in the case of (a) or (b)) is necessary to commence or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction, or
(c) documentation issued by a Regulatory Authority that permits the conduct of
clinical testing of a product in humans in such jurisdiction.

1.53 “Information” means information, inventions, discoveries, compounds,
compositions, formulations, formulas, practices, procedures, processes, methods,
knowledge, know-how, trade secrets, technology, techniques, designs, drawings,
correspondence, computer programs, documents, apparatus, results, strategies,
Regulatory Documentation, information and submissions pertaining to, or made in
association with, filings with any Governmental Authority or patent office,
data, including pharmacological, toxicological, non-clinical and clinical data,
analytical and quality control data, manufacturing data and descriptions, market
data, financial data or descriptions, devices, assays, chemical formulations,
specifications, material, product samples and other samples, physical, chemical
and biological materials and compounds, and the like, in written, electronic,
oral or other tangible or intangible form, now known or hereafter developed,
whether or not patentable.

1.54 “Initial Manufacturing Term” means the time period commencing after
initiation of the Phase Ia Trial and continuing until a date, mutually agreed by
the Parties, by which time the Manufacturing Technology Transfer (as defined in
Section 6.7(d)) has been completed and Takeda (or its designate) can begin to
Manufacture the Compound and the Product.

1.55 “Initial Research Compound” shall have the meaning set forth on Exhibit C.

1.56 “Internal Expense” means any costs for employees, or other internal
handling expenses, incurred by a Party for activities performed pursuant to this
Agreement.

 

10

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.57 “Inventions” means any and all inventions, discoveries and developments,
whether or not patentable, made, conceived or reduced to practice in the course
of performance of this Agreement, whether made, conceived or reduced to practice
solely by, or on behalf of, MacroGenics, Takeda, the Parties jointly, or any
Affiliate of the same.

1.58 “Know-How” means all Information and Inventions of each Party that are
necessary or useful to Exploit Compounds and/or Products in the Field in the
Territory. Know-How excludes any Information contained within a Party’s Patents.

1.59 “Knowledge” means, as applied to a Party, that such Party shall be deemed
to have knowledge of a particular fact or other matter to the extent that a
reasonably prudent person with primary responsibility for the applicable subject
matter (whether an officer or employee of such Party) knew or should have known
of such fact or other matter.

1.60 “Liability”, “Liabilities” means losses, damages, fees, costs and other
liabilities incurred by a Party related to such Party’s performance, conduct or
fact of being a “Party” under this Agreement.

1.61 “License Option” shall have the meaning set forth in Section 4.1.

1.62 “License Option Deadline” means the earlier of: (a) [***] following
Takeda’s receipt of the Pre-Option Data Package; and (b) [***] after the
Effective Date.

1.63 “License Option Exercise” shall have the meaning set forth in Section
4.2(b).

 

11

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.64 “Limited Funding Cap” means the lesser of (a) [***]; or (b) MacroGenics’
share of the Phase III Trial Expenses in accordance with Section 7.2(a), until
such time as no further Phase III Trial Expenses are incurred by Takeda.

1.65 “Limited Funding Option” shall have the meaning set forth in Section
7.2(c).

1.66 “MAA” or “Marketing Authorization Application” means an application for
Regulatory Approval (but excluding a pricing approval) in any particular
jurisdiction other than the U.S.

1.67 “MacroGenics Business Partners” means any Third Party to which, as of the
Effective Date or during the Term, MacroGenics has granted a license under, or
other rights in, MacroGenics’ intellectual property rights related to the DART
Platform which is also reasonably necessary or useful to Exploit a Compound or a
Product, including [***].

1.68 “MacroGenics Expense Overrun” means the difference between: (a) the
MacroGenics Pre-Option Out of Pocket Expenses which are actually incurred by
MacroGenics in furtherance of the Pre-Option Development Plan; and (b) the
MacroGenics Pre-Option Out of Pocket Expenses budgeted on the Effective Date, as
set forth in the Pre-Option Development Budget attached at Exhibit D.

1.69 “MacroGenics Know-How” means all Know-How owned or Controlled by
MacroGenics, as of the Effective Date or during the Term, including all
MacroGenics’ Inventions, that are necessary or useful to Exploit Compounds or
Products in the Field in the Territory.

1.70 “MacroGenics Out of Pocket Patent Costs” means all reasonable out of pocket
Third Party expenses incurred by MacroGenics pursuant to the filing, prosecution
and maintenance of MacroGenics Patents.

1.71 “MacroGenics Option” means, individually, the Co-Funding Option, the
Limited Funding Option (each as defined in Section 7.2) and the Co-Promote
Option (as defined in Section 7.3).

1.72 “MacroGenics Patents” means all Patents owned or Controlled by MacroGenics
(including MacroGenics’ interest in Joint Patents and Patents Covering
MacroGenics’ Inventions), as of the Effective Date or during the Term that:
(a) Cover the composition of matter of, or the method of making or using, the
sale or the importation of the Compounds or the Products; or (b) that are
otherwise necessary or useful to Exploit the Compounds or the Products in the
Field in the Territory. The MacroGenics Patents as of the Effective Date include
those set forth on Exhibit B.

 

12

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.73 “MacroGenics Platform Patent” means a MacroGenics Patent that is a Platform
Patent.

1.74 “MacroGenics Pre-Option Out of Pocket Expenses” means all reasonable out of
pocket Third Party expenses incurred by MacroGenics arising under the Pre-Option
Development Budget.

1.75 “MacroGenics Product Patent” means a MacroGenics Patent that is a Product
Patent.

1.76 “MacroGenics Technology” means, collectively, the MacroGenics Patents and
the MacroGenics Know-How.

1.77 “Major Markets” means, collectively, the U.S., the EU5 and Japan.

1.78 “Manufacture”, “Manufacturing” means all activities related to the
manufacturing of a Compound or a Product, or any ingredient thereof, including
manufacturing of finished Product for Development and commercialization,
labeling, packaging, in-process and finished Product testing, release of Product
or any component or ingredient thereof, including Compound, quality assurance
activities related to manufacturing and release of Compound or Product, and
ongoing stability tests and regulatory activities related to any of the
foregoing.

1.79 “Manufacturing Development” means any of the following with respect to a
Compound or a Product: manufacturing process development and validation, process
improvements, associated analytical development and validation and the
manufacture and testing of stability or consistency lots (including process
development, qualification, QA, and test batches).

1.80 “Manufacturing Expenses” means (a) with respect to a Compound or a Product
that is Manufactured by a Third Party, the actual purchase price paid by a Party
or its Affiliate to such Third Party for such Compound or Product, and (b) with
respect to a Compound or a Product that is Manufactured directly by a Party or
its Affiliate, the Direct Expenses and Indirect Expenses incurred in connection
with the Manufacture of such Compound or Product, facility costs including
depreciation, and overhead, such calculation being based upon accepted industry
standards and applicable Accounting Standards, including any such expenses
related to Manufacturing Development. Manufacturing Expenses shall not include
any: (X) manufacturing variances due to idle plant capacity not allowed as a
capitalized expense under applicable Accounting Standards, (Y) expenses
allocable to other products, or (Z) any profit related to intercompany transfer
pricing.

 

13

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(a) “Direct Expenses” means those material and labor and services expenses
captured in time sheets, invoices, and the like which are specifically
attributable to Manufacture of a Compound or a Product, including costs of raw
materials, Manufacturing supplies, solvents, containers, container components,
packaging, labels and other printed materials used in production. Direct labor
expenses include allocated FTE expenses for personnel directly involved in
Manufacturing Compound or Product in accordance with cGMP requirements such as
production, quality control, quality assurance, microbiology, and other similar
departments as needed to the extent such personnel participate directly in the
production of Compound or Product and components thereof. Direct service
expenses include reasonable out of pocket Third Party expenses related to the
Manufacture of Compound or components thereof.

(b) “Indirect Expenses” means indirect production costs such as a reasonable
allocation of expenses associated with a Party’s personnel directly supporting
the Manufacturing of Compound or Product in accordance with cGMP requirements,
including labor for, and indirect costs of, quality control, quality assurance,
raw material acquisition and acceptance, microbiology, document control,
calibration/validation, and non-R&D expenses for process development and
analytical methods development and shall not include any Direct Expenses.

1.81 “Marketing Management Expenses” means Internal Expenses of Takeda arising
from the management of commercialization activities in North America, including
management and administration of managed care and national accounts and other
activities associated with developing overall sales and marketing strategies;
Product related advertising, market research and public relations; relationship
maintenance with opinion leaders, professional societies, contract pricing
administrators, and market information systems; education programs for health
care professionals; governmental affairs activities for reimbursement, formulary
acceptance; and other activities directly related to the marketing and/or
promotion of a Product in North America; provided that, in each case, such costs
may be allocated to the Product on a percent of sales or other basis
consistently applied within and across Takeda’s operating units; provided,
further, that such allocation is made no less favorable to the Product than to
the internal allocation to Takeda’s other products.

1.82 “Marketing Expenses” means the sum of Marketing Management Expenses,
Advertising and Market Research Expenses and Education Expenses.

1.83 “Material Amendment of the Post-Option Interim Development Plan” means,
with respect to an amendment to the Post-Option Interim Development Plan, an
amendment which materially changes: (a) the [***]; (b) the [***]; (c) the [***];
(d) the [***]; (e) the [***]; and (f) the [***].

 

14

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.84 “Material Amendment of the Pre-Option Development Plan” means, with respect
to an amendment to the Pre-Option Development Plan, an amendment which
materially changes: (a) the [***]; (b) the [***]; (c) the [***]; and (d) the
[***].

1.85 “MGD010” means the compound with the chemical structure as set forth on
Exhibit A.

1.86 “N.A. Profit” means the profits or losses resulting from the
commercialization of Products in North America and which shall be equal to Net
Sales of Products in North America less Commercialization Expenses for such
Products.

1.87 “Net Sales” means, with respect to any Product, the gross amounts invoiced
and/or received by Takeda, its Affiliates and its respective sublicensees for
sales of such Product to unaffiliated Third Parties, less the following
deductions, to the extent reasonable and customary, provided to unaffiliated
entities and actually allowed and taken with respect to such sales:

(a) cash, trade or quantity discounts, charge-back payments, and rebates
actually granted to trade customers, managed health care organizations,
pharmaceutical benefit managers, group purchasing organizations and national,
state, or local government;

(b) credits, rebates or allowances actually allowed upon prompt payment or on
account of claims, damaged goods, rejections or returns of such Product,
including in connection with recalls, and the actual amount of any write-offs
for bad debt (provided that an amount subsequently recovered will be treated as
Net Sales);

(c) packaging, freight, postage, shipping, transportation, warehousing, handling
and insurance charges, in each case actually allowed or paid for delivery of
such Product, and any customary payments with respect to the Products actually
made to wholesalers or other distributors, in each case actually allowed or paid
for distribution and delivery of Product, to the extent billed or recognized;
and

(d) taxes (other than income taxes), duties, tariffs, mandated contribution or
other governmental charges levied on the sale of such Product, including VAT,
excise taxes, sales taxes and annual fees paid pursuant to the Patient
Protection and Affordable Care Act (“ACA”), provided that such ACA annual fees
shall be reasonably allocable to the Product.

Notwithstanding the foregoing, amounts received or invoiced by Takeda, its
Affiliates, or its respective sublicensees for the sale of such Product among
Takeda, its Affiliates or its respective sublicensees for resale shall not be
included in the computation of Net Sales hereunder. In any event, any amounts
received or invoiced by Takeda, its Affiliates, or its sublicensees shall be
accounted for only once. For purposes of determining Net Sales, a Product shall
be deemed to be sold when recorded by Takeda in accordance with IFRS. For
clarity, a particular deduction may only be accounted for once in the
calculation of Net Sales. Net Sales shall exclude reasonable and customary
quantities of samples of Product transferred or disposed of at no cost for
promotional or educational purposes. For the avoidance of doubt, as applied for
all purposes in this agreement, Net Sales shall be accounted for in accordance
with standard accounting practices, as practiced by Takeda in the relevant
country in the Territory, but in any event in accordance with IFRS, as
consistently applied in such country in the Territory.

 

15

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

The Net Sales of any Combination Product:

(x) for which the Compound(s) and other active ingredient(s) of such Combination
Product are sold separately by Takeda, or any of its Affiliates or sublicensees,
in such country, then Net Sales for such Combination Product in such country
shall be calculated by multiplying actual Net Sales of such Combination Product
in such country by the fraction A/(A+B), where A is the average Net Sales price
of the Product containing the Compound(s) as the only active ingredient(s) as
sold separately by Takeda or any of its Affiliates or sublicensees in such
country, and B is the average net sales (calculated in a manner analogous to the
manner in which Net Sales are calculated as set forth above) price of the other
active ingredient(s) in the Combination Product as sold separately by Takeda or
any of its Affiliates or sublicensees in such country;

(y) for which the (i) Compound(s) of such Combination Product is/are sold
separately by Takeda or any of its Affiliates or sublicensees in such country
and (ii) the other active ingredient(s) in the Combination Product is/are not
sold separately by Takeda or any of its Affiliates or sublicensees in such
country, then Net Sales for such Combination Product in such country shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country by the fraction A/D, where A is the average Net Sales price of the
Product containing the Compound(s) as the only active ingredient(s), as sold
separately by Takeda or any of its Affiliates or sublicensees in such country,
and D is the average Net Sales price of the Combination Product as sold
separately by Takeda or any of its Affiliates or sublicensees in such country;
and

(z) for which neither clause (x) nor clause (y) above is applicable, the Parties
shall determine Net Sales for such Combination Product in such country by mutual
agreement based on the relative contribution of the Product and the other active
ingredient(s) in the Combination Product.

1.88 “North America” means the U.S., Canada and Mexico, including in each case,
the territories and possessions of such country.

1.89 “Other Indication” means an indication other than a Primary Indication.

1.90 “Patents” means all: (a) patents, including any utility or design patent;
(b) patent applications, including provisionals, substitutions, divisionals,
continuations, continuations in-part or renewals; (c) patents of addition,
restorations, extensions, supplementary protection certificates, registration or
confirmation patents, patents resulting from post-grant proceedings, re-issues
and re-examinations; (d) other patents or patent applications claiming priority
directly or indirectly to: (i) any such specified patent or patent application
specified in (a) through (c), or (ii) any patent or patent application from
which a patent or patent application specified in (a) through (c) claim direct
or indirect priority; (e) inventor’s certificates; (f) other rights issued from
a Governmental Authority similar to any of the foregoing; and (g) in each of
(a) through (f), whether such patent, patent application or other right arises
in the U.S. or any other jurisdiction in the Territory.

 

16

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.91 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.92 “Phase Ia Trial” means the clinical trial activities contemplated under the
Pre-Option Development Plan or an initial clinical trial of a Product under this
Agreement that: (a) is a first-in-humans trial on subjects who are healthy
volunteers or patients; (b) is for the purposes of establishing initial safety,
tolerability, pharmacokinetic and pharmacodynamic Information for the Product;
(c) exposes subjects to a single dose of the Product; and (d) is designed to
provide the sponsor of the clinical trial with sufficient Information about the
Product to initiate a Phase Ib Trial.

1.93 “Phase Ib Trial” means the clinical trial activities contemplated under the
Post-Option Interim Development Plan or a clinical trial of a Product under this
Agreement that: (a) follows completion of a Phase Ia Trial; (b) is for the
purposes of establishing initial safety, tolerability, pharmacokinetic and
pharmacodynamic and initial clinical effectiveness Information for the Product,
(c) exposes subjects in the trial to repeated doses of the Product; and (d) is
designed to provide the sponsor of the clinical trial with sufficient
Information about the Product to initiate a Phase II Trial for the Product.

1.94 “Phase II Trial” means a clinical trial of the Compound or the Product with
the endpoint of evaluating its effectiveness for a particular indication or
indications in one or more specified doses or its short term tolerance and
safety, as well as its pharmacokinetic and pharmacodynamic information in
patients with the indications under study.

1.95 “Phase III Trial” means a pivotal clinical trial on a sufficient number of
patients, which trial is designed to: (a) establish that the Product is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the Product in the dosage range to be
prescribed; and (c) pivotal to support Regulatory Approval for the Product.

1.96 “Phase III Trial Expenses” means all reasonable out of pocket Third Party
expenses incurred for the Territory by Takeda related to each Phase III Trial
which Takeda, at the initiation of such Phase III Trial, reasonably intends will
be used in support of a Regulatory Approval Application in North America for any
Product in the Territory and, unless otherwise agreed by both Parties in writing
at the JSC, includes at least one clinical site located in North America,
including expenses arising from: (a) the activities related to the performance
of such Phase III Trial; (b) Manufacturing Expenses for Product used in
connection with such Phase III Trial; (c) preparation, filing, and maintenance
of Regulatory Documentation; and (d) any Product Liabilities arising from the
conduct of such Phase III Trial relating to a Product being used in such Phase
III Trial; provided, however, any Product Liabilities that are the result of a
Party’s negligence, gross negligence, illegal conduct, willful misconduct or
breach of such Party’s representations or warranties are expressly excluded from
the definition of Phase III Trial Expenses, and shall be treated as the sole and
exclusive responsibility of the Party whose actions or omissions gave rise to
such Product Liabilities. Phase III Trial Expenses shall not include any costs
to conduct stability trials, bridging trials, national registration trials, or
other activity to the extent such activity is intended to obtain Regulatory
Approval solely in a jurisdiction other than North America, regardless if such
clinical trial occurs concomitantly with a Phase III Trial. For the avoidance of
doubt, either Party’s Internal Expenses related to the Development of a Compound
or a Product shall not be a Phase III Trial Expense.

 

17

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.97 “Phase IV Trial” means a clinical trial of a Product, possibly including
pharmacokinetic studies, which trial (a) is not required to be completed prior
to obtaining Regulatory Approval of an indication; and (b) either (i) is
required by the Regulatory Authority as mandatory to be conducted on or after
the Regulatory Approval of an indication, or (ii) is conducted voluntarily to
enhance marketing or scientific knowledge of the Product (e.g., providing
additional drug profile, safety data or marketing support Information, or
supporting expansion of Product labeling).

1.98 “Phase IV Trial Expenses” means all reasonable out of pocket Third Party
expenses incurred for North America by Takeda related to a Phase IV Trial for
any Product in North America, including expenses arising from: (a) the
activities related to the performance of the Phase IV Trial; (b) Manufacturing
Expenses for Product used in connection with such Phase IV Trial;
(c) preparation, filing, and maintenance of Regulatory Documentation; and
(d) any Product Liabilities relating to a Product being used in the course of
such Phase IV Trial; provided, however, any Product Liabilities that are the
result of a Party’s negligence, gross negligence, illegal conduct, willful
misconduct or breach of such Party’s representations or warranties are expressly
excluded from the definition of Phase IV Trial Expenses, and shall be treated as
the sole and exclusive responsibility of the Party whose actions or omissions
gave rise to such losses, damages, fees, costs and other Liabilities.

1.99 “Platform Claim” means a Patent claim that Covers an aspect of the general
structure or a property of DARTs and/or the Manufacture of DARTs generally and
does not contain limitations that (a) Cover an aspect of the structure or a
property (including functionality) of any Compound or Product that is specific
to Compounds or Products; (b) specifically Cover the Exploitation of any
Compound or Product; or (c) Cover a DART which Binds to both Product Targets.

 

18

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.100 “Platform Patent” means a Patent that includes a Platform Claim and no
Product Claims.

1.101 “PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.

1.102 “Post-Option Interim Development Plan” means the Development plan, as set
forth on Exhibit E, which describes the multiple ascending dose or parallel
cohort Phase Ib Trials to be performed after License Option Exercise in at least
[***] of which is a Primary Indication. For the avoidance of doubt any
activities conducted by Takeda with respect to a Phase Ib Trial, other than
those Phase Ib Trials set forth on Exhibit E, shall be part of the Global
Development Plan and not the Post-Option Interim Development Plan.

1.103 “Pre-Launch Commercialization Expenses” means those Commercialization
Expenses incurred by either Party prior to the First Commercial Sale of a
Product in North America.

1.104 “Pre-Option Data Package” means the data package to be provided to Takeda
with the following reports arising from the activities contemplated pursuant to
the Pre-Option Development Plan: (a) a summary report of methodologies,
findings, and correlative data, as well as all available subject and patient
data generated from the translational medicine studies as described in greater
detail in the Phase Ia Trial section of Exhibit D; (b) a summary of
pharmacokinetic analysis; (c) an analytical report characterizing the [***] in
the Phase Ia Trial; (d) available pharmacodynamic data generated as described in
greater detail in the Phase Ia Trial section of Exhibit D; (e) all available
data on [***] assessed during the Phase Ia Trial; (f) all available data from
any repeat dose non-clinical toxicology studies completed as part of the
Pre-Option Development Plan, as well as any written response from the FDA
received in response to the submission of any related completed study reports;
and (g) all subject level data in MacroGenics’ possession or control, which is
available [***] in the Phase Ia Trial (including standard tables and listings
with all observed adverse events reported, laboratory results, vital signs and
electrocardiography results).

1.105 “Pre-Option Development Budget” means the detailed budget for Third Party
expenses estimated by the Parties for the completion of the Development
activities included within the Pre-Option Development Plan, as such budget may
be amended or updated from time to time in accordance with Article 3.

 

19

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.106 “Pre-Option Development Plan” means the Development plan, as set forth on
Exhibit D, which details the Development activities to be conducted pursuant to
this Agreement with respect to the Compound and the Product in the Field in the
Territory during the Pre-Option Period, and contains the Pre-Option Development
Budget, as such Pre-Option Development Plan may be amended or updated from time
to time in accordance with Article 3. For the avoidance of doubt, the Pre-Option
Development Plan shall be amended to [***] of the Post-Option Interim
Development Plan.

1.107 “Pre-Option Period” means the time period which shall commence on the
Effective Date and continue until the earlier of: (a) Takeda’s exercise of the
License Option; or (b) the License Option Deadline.

1.108 “Primary Indications” means [***] and [***].

1.109 “Product” means any pharmaceutical product, including all forms,
presentations, strengths, doses and formulations (including any method of
delivery), containing a Compound alone or in combination with other
therapeutically active ingredients, including Combination Products.

1.110 “Product Claim” means a Patent claim that (a) Covers an aspect of the
structure or a property (including functionality) of any Compound or Product
that is specific to Compounds or Products; (b) specifically Covers the
Exploitation of any Compound or Product; or (c) Covers a DART which Binds to
both Product Targets.

1.111 “Product Liabilities” means all Liabilities incurred by Takeda, its
Affiliate or its sublicensee and resulting from or relating to the use of a
Compound and/or a Product in a human (including clinical trials and/or
commercialization) in the Territory incurred after the Effective Date. For the
avoidance of doubt, Product Liabilities shall include reasonable attorneys’ and
experts’ fees and costs relating to any claim or potential claim against a
Party, its Affiliate, or its sublicensee and all losses, damages, fees, costs.
Product Liabilities shall not include Liabilities associated with recalls and/or
the voluntary or involuntary withdrawal of the Compound and/or the Product.

1.112 “Product Patent” means any Patent that includes a Product Claim.

1.113 “Product Target” means each of the CD32B target and the CD79B target.

1.114 “Promotional Materials” means all written, printed, graphic, electronic,
audio or video presentations of Information, including journal advertisements,
sales visual aids, formulary binders, reprints, direct mail, direct-to-consumer
advertising, disease awareness materials, internet postings, broadcast
advertisements and sales reminder aides (for example, note pads, pens and other
such items, if appropriate), which, in each case, are permitted under Applicable
Law and intended for use or used by or on behalf of a Party, its Affiliates or
its sublicensees in connection with the commercialization of the Product in the
Territory.

 

20

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.115 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, regional, state or
local Regulatory Authority, department, bureau, commission, council or other
governmental entity, that are necessary for the commercialization of a Product
under this Agreement in the Territory.

1.116 “Regulatory Approval Application” means a New Drug Approval Application
(“NDA”) or Biologics License Application (each, as defined in the FFDCA), or any
corresponding application for Regulatory Approval in the Territory, including:
(a) with respect to the European Union, an MAA filed with the EMA pursuant to
the Centralized Approval Procedure or with the applicable Regulatory Authority
of a country in Europe with respect to the decentralized procedure, mutual
recognition or any national approval procedure; and (b) an MAA filed with the
PMDA, including, in each case, all supplements, amendments, variations,
extensions and renewals thereof.

1.117 “Regulatory Authority” means any applicable Governmental Authority
involved in granting Regulatory Approval in a country or jurisdiction in the
Territory, including in the U.S., the FDA and any other applicable Governmental
Authority having jurisdiction over the Product; in the EU, the EMA or any
competent Governmental Authority in the EU; in Japan, the PMDA; and any other
applicable Governmental Authority having jurisdiction over a Product.

1.118 “Regulatory Documentation” means, with respect to any Compound or Product
under this Agreement, all regulatory filings and supporting documents created,
for, submitted to or received from an applicable governmental agency or
Regulatory Authority relating to such Compound or Product, and all data
contained therein, including all Regulatory Materials, as well as the contents
of any minutes from meetings (whether in person or by audio conference or
videoconference) with Regulatory Authorities, registrations and licenses,
regulatory drug lists, advertising and promotion documents shared with
Regulatory Authorities, adverse event files, complaint files and Manufacturing
records.

1.119 “Regulatory Exclusivity” means any exclusive marketing rights or data
protection or other exclusivity rights conferred by any Regulatory Authority
with respect to a Product in a country or jurisdiction in the Territory,
including orphan drug exclusivity, pediatric exclusivity, rights conferred in
the U.S. under the Drug Price Competition and Patent Term Restoration Act (21
U.S.C. Section 355), as amended, (the “Hatch-Waxman Act”) or in the European
Union under Directive 2001/83/EC, as amended, and Regulation (EC) No. 1901/2006,
as amended, or rights similar thereto in other countries or regulatory
jurisdictions in the Territory. Regulatory Exclusivity shall not include
exclusivity conferred by a Patent right.

1.120 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals or other regulatory
submissions, including any written correspondence or meeting minutes, made to,
made with, or received from a Regulatory Authority that are necessary or
reasonably desirable in order to research Develop, Manufacture, market, sell or
otherwise commercialize a Product in a particular country or jurisdiction in the
Territory. Regulatory Materials include INDs and Regulatory Approval
Applications, and amendments and supplements for any of the foregoing, and
applications for pricing and reimbursement approvals.

1.121 “Research Agreement” shall have the meaning set forth in Section 5.1.

 

21

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.122 “Research Compound” means: (a) the Initial Research Compound; and (b) a
DART (other than the Initial Research Compound, a Compound or a Product) that
Binds two (2) targets identified in the Research Agreement against which DARTs
will be generated using the DART Platform for evaluation and Development under
the Research Agreement.

1.123 “Research Data Package” means, with respect to each Research Compound, all
Information and data to be provided to Takeda at the conclusion of the
applicable Research Plan, the contents of which shall be agreed to by the
Parties pursuant to the governance set forth in the Research Agreement.

1.124 “Research Plan” means, with respect to each Research Compound, those
research and development activities to be completed by the Parties, as agreed
upon by the governance set forth in the Research Agreement, in order to obtain
the Information and data that will comprise the Research Data Package for such
Research Compound. Each Research Plan shall include a detailed budget of the
Third Party expenses and MacroGenics’ FTEs estimated by the Parties for the
completion of the activities contemplated under the Research Plan.

1.125 “Research Program” shall have the meaning set forth in Exhibit C.

1.126 “Royalty Term” means, on a country-by-country and Product-by-Product
basis, the time period beginning with the First Commercial Sale of a Product in
such country and continuing until the later of: (a) the [***]; (ii) ; or
(iii) the [***].

1.127 “Takeda Know-How” means all Know-How owned or Controlled by Takeda
(including all of Takeda’s Inventions that are necessary or useful to Exploit
Compounds or Products in the Field in the Territory), as of the Effective Date
or during the Term, that is used by Takeda to Exploit Compounds and Products in
the Field in the Territory. To the extent that the foregoing sentence would
cause any “Takeda Know-How” to include any Know-How owned or Controlled by
Takeda related to the use of a Compound or a Product (which, for the purposes of
this sentence only, does not include a “Combination Product”) in combination
with another compound or product (including the use of a Compound or a Product
as part of a Combination Product), such inclusion shall not cause “Takeda
Know-How” to include any other Know-How owned or Controlled by Takeda related to
such other compound or product or the use or manufacture of such other compound
or product (or the other active component of a Combination Product) that is not
a Compound or a Product.

1.128 “Takeda License” means the license granted to Takeda by MacroGenics under
Section 6.1.

1.129 “Takeda Detailing Expenses” means the Internal Expenses incurred by Takeda
in performance of Details or reasonable out of pocket Third Party expenses
incurred by Takeda for the performance of Details by a qualified contract sales
force; where such Internal Expenses shall be calculated on the basis of a fixed
rate per Detail, which shall be approved by the JSC prior to the First
Commercial Sale in North America.

 

22

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

1.130 “Takeda Patents” means all Patents owned or Controlled by Takeda
(including Takeda’s interest in Joint Patents and Patents Covering Takeda’s
Inventions), as of the Effective Date or during the Term, that: (i) Cover the
composition of matter of, or the method of making or using, the sale or the
importation of the Compounds or the Products; or (ii) are otherwise used by
Takeda to Exploit the Compounds or the Products in the Field in the Territory.
To the extent that the foregoing sentence would cause “Takeda Patents” to
include any Patents owned or Controlled by Takeda that Cover the use of a
Compound or a Product (which, for the purposes of this sentence only, does not
include a “Combination Product”) in combination with another compound or product
(including the use of a Compound or a Product as part of a Combination Product),
such inclusion shall not cause “Takeda Patents” to include any other Patents
owned or Controlled by Takeda that Cover such other compound or product or the
use or manufacture of such other compound or product (or the other active
component of a Combination Product) that is not a Compound or a Product.

1.131 “Takeda Technology” means, collectively, the Takeda Patents and the Takeda
Know-How.

1.132 “Territory” means worldwide.

1.133 “Third Party” means any Person other than (a) Takeda, (b) MacroGenics or
(c) an Affiliate of either of Takeda or MacroGenics.

1.134 “[***] License” means a license or licenses from [***] granting the rights
to use the [***] technology to Develop and Manufacture Compounds and Products.

1.135 “U.S.” means the United States of America, including its territories and
possessions.

1.136 “U.S. Commercialization Plan” means a plan, prepared by Takeda pursuant to
Section 6.6 in the event that MacroGenics exercises the Co-Promote Option, for
the coordination of Detailing activities in the U.S.

1.137 “Valid Claim” means (a) a claim of an issued and unexpired Patent included
within the MacroGenics Patents to the extent such claim has not been revoked,
held invalid or unenforceable by a patent office, court or other governmental
agency of competent jurisdiction in a final order, from which no further appeal
can be taken, and which claim has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise; or (b) a claim within a patent application has not been pending for
more than [***] from the earliest filing date to which such claim or the
applicable patent application is entitled to claim priority and which claim has
not been revoked, cancelled, withdrawn, held invalid or abandoned.

 

23

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

ARTICLE 2

GOVERNANCE

 

2.1 Joint Steering Committee.

(a) Formation and Purpose. The Parties agree to establish and convene a Joint
Steering Committee (or “JSC”) promptly after the Effective Date. The JSC shall
consist of representatives from each Party and operate by the procedures in
accordance with this Section 2.1. The purpose of the JSC shall be to provide a
forum for the overall coordination, communication and oversight of the Parties’
activities under this Agreement, including the resolution of disputes properly
referred to the JSC under this Agreement. The Parties acknowledge that the
specific functions and responsibilities of the JSC will change after Takeda
exercises the License Option and may further evolve depending on whether
MacroGenics elects to exercise any of the MacroGenics Options.

(b) JSC Decisions and Actions. Actions to be taken by the JSC shall be taken
only following unanimous vote, with each Party having one (1) vote. If the JSC
fails to reach unanimous agreement on a matter before it for decision for a
period in excess of fifteen (15) Business Days from the date first presented to
the JSC in writing, the matter shall be resolved in accordance with each Party’s
final decision making rights as set forth in this Agreement, including in
Sections [***]; provided that if neither Party has final decision making
authority with respect to a dispute, such dispute shall be resolved in
accordance with Article 13. Notwithstanding the foregoing, with respect to any
unresolved matter for which a Party has final decision making authority, the
Party with final decision making authority may exercise its decision making
authority prior to the expiration of the fifteen (15) Business Day resolution
period above, where the failure to make a decision would have a material adverse
effect on the Development, Manufacture or commercialization of the Compounds or
the Products.

(c) JSC Membership. MacroGenics and Takeda shall each designate an equal number
of representatives to serve on the JSC by written notices to the other Party.
Promptly after the Effective Date, each Party shall designate three (3) such
representatives for the JSC. The JSC may elect to vary the number of
representatives from time to time during the Term; provided that, unless
otherwise agreed by the Parties in writing at the JSC, the JSC shall maintain an
equal number of representatives from each Party. Each representative shall have
the appropriate level of experience in the subject area of the JSC, and at least
one (1) representative shall have sufficient seniority within the applicable
Party’s organization to have the necessary decision-making authority in order
for the JSC to fulfill its responsibilities. Either Party may designate
substitutes for its JSC representatives if one (1) or more of such Party’s
designated representatives is unable to be present at a meeting. From time to
time each Party may replace its JSC representatives by written notice to the
other Party specifying the prior representative(s) and their replacement(s).

 

24

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(d) JSC Chairperson. The JSC will have a chairperson, to be designated as
described below. The chairperson shall be responsible for calling and convening
meetings, but shall have no special authority over the other members of the JSC,
and shall have no additional voting rights. The chairperson (or its designate)
shall: (i) prepare and circulate an agenda reasonably in advance of each
upcoming meeting; and (ii) prepare and issue minutes of the JSC meeting within
thirty (30) days thereafter. Such minutes shall not be finalized until each JSC
representative reviews and approves such minutes in writing; provided that any
minutes shall be deemed approved unless a JSC representative objects to the
accuracy of such minutes within fifteen (15) days after the circulation of the
minutes. MacroGenics shall appoint the initial chairperson to the JSC. A
MacroGenics appointee shall be the chairperson throughout the Pre-Option Period.
Upon Takeda’s exercise of the License Option, Takeda shall appoint the
chairperson to the JSC. A Takeda appointee shall remain the chairperson until
such time that the JSC dissolves.

(e) Meetings.

(1) Timing and Frequency. No later than ninety (90) days after the Effective
Date, the JSC will hold an in-person meeting to establish the JSC’s operating
procedures. During the Pre-Option Period, unless otherwise agreed by the
Parties, the JSC shall meet at least once each Calendar Quarter. In the event
Takeda exercises the License Option, unless otherwise agreed by the Parties, the
JSC shall continue to meet at least once every other Calendar Quarter until the
First Commercial Sale of a Product in a Major Market at which time the JSC shall
dissolve; provided, however, that in the event MacroGenics exercises any of the
MacroGenics Options, the JSC shall meet at least once each Calendar Quarter
unless otherwise agreed by the Parties. Additional meetings of the JSC may be
held with the consent of each Party (such consent not to be unreasonably
withheld, delayed or conditioned), as required under this Agreement, or to
resolve any dispute referred to the JSC under this Agreement. In the case of any
dispute referred to the JSC, such meeting shall be held within ten (10) Business
Days following referral to the JSC, or as soon as reasonably possible.

 

25

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) Meeting Procedures. Meetings of the JSC shall be effective only if a
majority of representatives of each Party are present or participating. Other
than the initial meeting, the JSC may meet either (i) in person at either
Party’s facilities or at such locations as the Parties may otherwise agree; or
(ii) by audio or video teleconference. Each Party shall be responsible for all
of its own expenses incurred in connection with its representatives’
participation in the JSC meeting, including all travel and lodging. All other
Third Party expenses incurred by the JSC in furtherance of a JSC meeting, such
as expenses associated with off-site meetings, shall be shared equally by the
Parties.

(3) Non-Member Participation. Additional non-members of the JSC having relevant
experience may from time to time be invited to participate in a JSC meeting,
provided that such participants shall have no voting rights or powers.
Non-member participants who are not employees of a Party or its Affiliates shall
only be allowed to attend if: (i) the other Party’s representatives have
consented to the attendance (such consent not to be unreasonably withheld,
delayed or conditioned); and (ii) such non-member participant is subject to
confidentiality and non-use obligations at least as restrictive as those set
forth in this Agreement.

2.2 Additional Subcommittees and Working Groups. The JSC may establish other
subcommittees or working groups, as needed to further the purposes of this
Agreement, including any responsibilities assigned to the JSC under this
Agreement; provided, however, that the JSC shall not delegate its dispute
resolution authority. The purpose, scope and procedures of any such subcommittee
or working group shall be mutually agreed by the Parties in writing at the JSC.

2.3 Authority. The Parties agree that it shall be conclusively presumed that
unless otherwise explicitly stated, each voting member of the JSC, or each
subcommittee or working group established by the JSC, has the authority and
approval of such member’s respective senior management in casting his or her
vote. The JSC, and each subcommittee or working group established by the JSC,
shall each have only the powers assigned expressly to the JSC in this Article 2
and elsewhere in this Agreement, and shall not have any power to amend, modify
or waive compliance with this Agreement.

2.4 Withdrawal from JSC. At any time after the License Option Exercise,
MacroGenics shall have the right to withdraw from participation in the JSC, for
any reason, upon written notice to Takeda, which notice shall be effective
immediately upon receipt (“Withdrawal Notice”). A communication by MacroGenics
to the effect that it will not participate in a specific activity or event of
the JSC shall not be deemed a Withdrawal Notice. Following the issuance of a
Withdrawal Notice and subject to this Section 2.4, MacroGenics representatives
to the JSC shall not participate in a meeting of the JSC (if any), nor shall
MacroGenics have any right to vote on decisions within the authority of the JSC.
If, at any time following the second anniversary of the issuance of a Withdrawal
Notice, MacroGenics wishes to resume participating in the JSC, MacroGenics shall
provide Takeda with ninety (90) days prior written notice and, following such
notice period, MacroGenics’ representatives to the JSC shall thereafter be
entitled to attend any subsequent meeting of the JSC and to participate in the
activities of, and decision-making by, the JSC as provided in this Agreement.
Following MacroGenics’ issuance of a Withdrawal Notice pursuant to this
Section 2.4, unless and until MacroGenics resumes participation in the JSC in
accordance with this Section 2.4, the JSC, at Takeda’s discretion, may be
dissolved immediately upon Takeda providing written notice to MacroGenics, and
thereafter, any requirement of a Party to provide Information or other materials
to the JSC shall be deemed a requirement to provide such Information or other
materials to Takeda and Takeda shall have the sole right to decide, without
consultation with MacroGenics, all matters subject to the review or approval of
the JSC hereunder.

 

26

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

2.5 Alliance Managers. Promptly following the Effective Date, each Party shall
designate in writing an Alliance Manager to serve as the primary point of
contact for the Parties regarding all collaboration activities contemplated
under this Agreement. Each Alliance Manager shall facilitate communication and
coordination of the Parties’ activities under this Agreement relating to the
Compounds and the Products. None of the Alliance Managers shall be a member of
the JSC. The Alliance Manager shall be allowed to attend, as a non-voting
observer, meetings of the JSC, as well as any subcommittee or working group
established by the JSC of which the Alliance Manager is not a member.

ARTICLE 3

RIGHTS AND OBLIGATIONS DURING THE PRE-OPTION PERIOD

3.1 Purpose. The purpose of the Pre-Option Period is to complete the further
research and Development of the Compounds and the Products in accordance with
the Pre-Option Development Plan in order to prepare the Pre-Option Data Package.
The terms of this Article 3 apply to the Parties’ rights and obligations under
this Agreement during the Pre-Option Period.

3.2 Licenses during the Pre-Option Period.

(a) Licenses to Takeda. During the Pre-Option Period MacroGenics hereby grants
to Takeda a limited co-exclusive (i.e., only to MacroGenics and Takeda),
royalty-free license, with the right to grant sublicenses as provided in
Section 3.2(a)(1), under the MacroGenics Technology, for use only with the
Compounds and the Products in the Field in the Territory, solely to the extent
necessary for Takeda to perform its obligations under the Pre-Option Development
Plan. For the avoidance of doubt, except as provided in Section 9.8, MacroGenics
shall have the right to grant licenses to Third Parties under MacroGenics
Technology to Exploit molecules other than Compounds and products other than
Products.

(1) Sublicensing. Takeda shall have the right to grant sublicenses of the rights
granted to Takeda under Section 3.2(a) to: (1) its Affiliates through multiple
tiers; and (2) Third Parties through multiple tiers; provided, however, that
MacroGenics’ prior written consent shall be required for any sublicense to a
Third Party, such consent not to be unreasonably withheld, delayed or
conditioned. Each sublicense granted under this Section 3.2 shall refer to and
be subordinate to this Agreement and, except to the extent MacroGenics may
otherwise agree in writing, any sublicense must be consistent in all material
respects with the terms and conditions of this Agreement. Takeda shall remain
responsible for the performance of this Agreement and the performance of its
sublicensees hereunder, and shall cause such sublicensee to comply with all
applicable terms and conditions of this Agreement. Takeda shall provide to
MacroGenics copies of all sublicenses to Third Parties which grant the right to
Develop the Products; provided that Takeda shall have the right to redact
commercially sensitive information from such copies. Information regarding the
scope of the license grants, territory and/or term of each such sublicense shall
not be considered commercially sensitive.

 

27

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Licenses to MacroGenics. During the Pre-Option Period, Takeda hereby grants
to MacroGenics a limited, non-exclusive, royalty-free, non-transferable,
non-sublicensable license for use only with the Compounds and the Products in
the Field in the Territory under the Takeda Technology, solely to the extent
necessary for MacroGenics to perform its obligations under this Agreement,
including any activities assigned to MacroGenics under the Pre-Option
Development Plan.

(c) No Implied Licenses. No license or other right is or shall be created or
granted hereunder during the Pre-Option Period by implication, estoppel, or
otherwise. All licenses and rights during the Pre-Option Period are or shall be
granted only as expressly provided in this Agreement. All rights not expressly
granted by a Party under this Agreement are reserved by such Party and may not
be used by the other Party for any purpose.

(d) Expiration of Pre-Option Licenses. The licenses granted to each Party during
the Pre-Option Period shall terminate upon the expiration or termination of the
Pre-Option Period.

3.3 JSC During the Pre-Option Period. During the Pre-Option Period, the JSC’s
overall responsibility shall be to:

(a) encourage and facilitate ongoing communication and cooperation between the
Parties with respect to Pre-Option Development Plan; including review,
discussion and, subject to Section 3.4(c) below, approval of any amendments to
the Pre-Option Development Plan;

(b) review and discuss the regulatory strategy for the Products;

(c) resolve disputes referred to the JSC; and

(d) perform other obligations specifically delegated to it under this Agreement.

3.4 Research and Development During the Pre-Option Period.

(a) Overview. The Development of the Compounds and the Products during the
Pre-Option Period shall be governed by a comprehensive Pre-Option Development
Plan (including the Pre-Option Development Budget). The initial Pre-Option
Development Plan is attached hereto as Exhibit D. Unless otherwise expressly set
forth in the Pre-Option Development Plan, MacroGenics shall be responsible for
the completion of all activities contemplated under the Pre-Option Development
Plan and for all expenses, other than Internal Expenses and Out-of-Pocket
Expenses incurred by Takeda, incurred in completing such activities, including
the MacroGenics’ Pre-Option Out of Pocket Expenses and MacroGenics’ Internal
Expenses.

 

28

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Activities. MacroGenics and Takeda shall each use Commercially Reasonable
Efforts to execute and perform its responsibilities, and cooperate with the
other Party in its efforts to execute and perform its responsibilities, under
the Pre-Option Development Plan. Each Party shall conduct its activities under
the Pre-Option Development Plan in a good scientific manner and in compliance in
all material respects with all Applicable Law, including applicable national and
international (e.g., ICH, GCP, GLP, and GMP) guidelines.

(1) Updating the JSC; Amendments. MacroGenics, via regular updates to the JSC,
shall keep Takeda regularly informed regarding the Development of Products in
the Field in the Territory by MacroGenics and its Affiliates, during the
Pre-Option Period, including the then-current status compared to the timelines
set forth in the Pre-Option Development Plan. Subject to each Party’s decision
making rights as set forth below in Section 3.4(c), either Party may propose an
amendment to the Pre-Option Development Plan.

(2) Clinical Trial Registries. MacroGenics shall, to the extent required by
Applicable Law, register any clinical trials conducted during the Pre-Option
Period in any clinical trial registry (e.g., clinicaltrials.gov) and post the
clinical trial results of such clinical trials.

(3) Records; Disclosure of Data and Results. Each Party shall prepare and
maintain, or shall cause to be prepared and maintained, complete and accurate
written records, accounts, notes, reports and data with respect to its
activities conducted pursuant to the Pre-Option Development Plan in conformity
with Applicable Law and standard pharmaceutical industry practices; provided
that in no case shall such records be maintained for less than two (2) years
following the Calendar Year to which such records pertain. Upon the other
Party’s written request, the Party receiving such written request shall send
legible copies of the aforesaid to the other Party throughout the Term and for a
minimum of twelve (12) months following the Term. Upon reasonable advance
notice, at the request of the JSC, each Party agrees to make its employees and
consultants reasonably available at their respective places of employment to
consult with the other Party on issues arising in connection with the Pre-Option
Development Plan. In accordance with the reporting format and schedule approved
by the JSC, each Party shall promptly disclose to the other Party in writing all
data, including preclinical data, clinical trial data, formulation data and
Manufacturing data, generated by or on behalf of such Party with respect to a
Compound or a Product in the Field in the Territory.

(c) Decision Making. During the Pre-Option Period, [***] shall have final
decision making authority with respect to the [***]; provided, however, that
[***] shall consider [***] comments regarding such [***] and [***] in good
faith. Any [***], including any [***] that is likely to cause a [***], shall
require approval of the JSC. Absent such approval, the proposed [***] shall not
be adopted.

 

29

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(d) MacroGenics Expense Overrun; Takeda Reimbursement Option. MacroGenics agrees
to use Commercially Reasonable Efforts to complete the activities contemplated
under the Pre-Option Development Plan within the amounts budgeted in the
Pre-Option Development Budget. Notwithstanding the foregoing, Takeda
acknowledges that a MacroGenics Expense Overrun may occur even after MacroGenics
exercises Commercially Reasonable Efforts to avoid such overrun. In such a case,
and provided that MacroGenics Expense Overrun [***] of the MacroGenics
Pre-Option Out of Pocket Expenses budgeted on the Effective Date, as set forth
in the Pre-Option Development Budget attached as Exhibit D, MacroGenics may, via
the JSC, request that Takeda reimburse MacroGenics for the MacroGenics Expense
Overrun. Takeda may, in its discretion, elect to reimburse all or none (or such
other portion as may be agreed upon by the Parties) of the MacroGenics Expense
Overrun. To the extent Takeda elects to reimburse MacroGenics for such portion
of the MacroGenics Expense Overrun, such reimbursement shall be referred to
(collectively) as “Takeda Reimbursement.” MacroGenics’ obligation to complete
its activities set forth under the Pre-Option Development Plan shall be
exclusive and independent of Takeda’s decision with respect to Takeda
Reimbursement.

(1) In the event that Takeda elects to provide any Takeda Reimbursement, the
License Option Exercise Fee shall be reduced by an amount equal to the Takeda
Reimbursement.

(2) In the event that Takeda elects not to provide any Takeda Reimbursement, the
License Option Fee shall be increased by the difference between:

(i) the total MacroGenics Pre-Option Out of Pocket Expenses incurred by
MacroGenics as of the License Option Exercise; and

(ii) [***] of the MacroGenics Pre-Option Out of Pocket Expenses budgeted on the
Effective Date, as set forth in the Pre-Option Development Budget attached as
Exhibit D.

3.5 Regulatory Activities During the Pre-Option Period.

(a) Overview. During the Pre-Option Period, except for those activities mutually
agreed by the Parties to be completed by Takeda, MacroGenics shall have the sole
responsibility, at its own expense, to prepare all Regulatory Documentation, and
to conduct all communications with the applicable Regulatory Authorities, for
the Products in the Territory. MacroGenics shall use Commercially Reasonable
Efforts to prepare, obtain and maintain all Regulatory Materials necessary to
complete the activities contemplated under the Pre-Option Development Plan.
Notwithstanding the foregoing, [***] pertaining to the regulatory strategy for
the Products.

 

30

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Cooperation Between the Parties.

(1) MacroGenics shall provide Takeda with an opportunity to review and comment
on all Regulatory Materials reasonably in advance of when MacroGenics intends to
submit such Regulatory Materials to a Regulatory Authority. Takeda shall provide
its comments within ten (10) Business Days, or such other period of time
mutually agreed to by the Parties. MacroGenics shall promptly, but in any case
within five (5) Business Days, provide Takeda with a copy, in electronic form,
of all material Regulatory Materials related to a Compound or a Product which is
sent to or received from a Regulatory Authority during the Pre-Option Period.

(2) MacroGenics shall notify Takeda within three (3) Business Days of any
request for a meeting or substantive telephone conference call with a Regulatory
Authority with respect to any IND related to a Product; provided that if such
meeting or call is scheduled to occur within three (3) Business Days of the
request, MacroGenics shall notify Takeda prior to such meeting. Upon Takeda’s
written request, MacroGenics shall request that the Regulatory Authority permit
at least one (1) Takeda employee with relevant regulatory experience to observe
and participate in any such meeting or conference call. To the extent permitted
by the Regulatory Authority and Applicable Law, Takeda shall have the right to
observe and participate in any such meeting or conference call. The foregoing
rights and obligations apply with respect to meetings or conferences initiated
by MacroGenics or by the Regulatory Authority. MacroGenics shall promptly
furnish Takeda with copies of all substantive contact reports concerning
substantive conversations or minutes from any substantive meetings with a
Regulatory Authority with respect to any IND related to a Product.

(c) Adverse Event Reporting. During the Pre-Option Period, MacroGenics shall be
responsible for all monitoring and reporting of safety Information related to
the Products to all relevant Regulatory Authorities with an electronic copy to
Takeda.

(d) Decision Making. [***] with respect to [***] to prepare, obtain and maintain
all Regulatory Materials necessary to complete the activities contemplated under
the Pre-Option Development Plan, including any draft Regulatory Materials [***]
and any meetings or conference calls with a Regulatory Authority.
Notwithstanding the foregoing, [***].

3.6 Manufacturing Activities During the Pre-Option Period. MacroGenics shall be
solely responsible for supplying, at its own expense, all quantities of Product
necessary for completion of the activities contemplated under the Pre-Option
Development Plan. For the avoidance of doubt, any activities and decisions
related to formulation development and other CMC (chemistry, manufacturing and
controls) development under the Pre-Option Development Plan, shall be considered
Development activities and governed by Section 3.4.

3.7 Delivery of the Pre-Option Data Package. MacroGenics shall deliver to Takeda
the Pre-Option Data Package, as soon as reasonably practicable after completion
of the activities under the Pre-Option Development Plan in accordance with
Section 3.4. Without limiting the previous sentence, MacroGenics shall provide
the Pre-Option Data Package no later than [***] before the [***] of the
Effective Date; provided that the Pre-Option Data Package need not include
Information, otherwise agreed by the Parties to be included, where the Party
responsible under the Pre-Option Development Plan for the activity intended to
generate such Information could not, in accordance with such Party’s obligations
in Section 3.4, complete such activity prior to [***] before the [***] of the
Effective Date.

 

31

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

ARTICLE 4

TAKEDA’S LICENSE OPTION

4.1 The License Option. MacroGenics hereby grants to Takeda the exclusive right
to obtain the licenses set forth in Section 6.1, as well as all other rights set
forth in Article 6 and elsewhere in this Agreement that pertain to the period
after the Pre-Option Period (the “License Option”). Takeda shall have the right
at its discretion to execute the License Option Exercise at any time during the
Term of this Agreement prior to the License Option Deadline, subject to the
terms and conditions set forth in this Agreement.

4.2 Exercising the License Option.

(a) Takeda Review of Pre-Option Data Package. Upon Takeda’s receipt of the
Pre-Option Data Package pursuant to Section 3.7, Takeda shall have [***] to
review and assess the Pre-Option Data Package and to determine whether it will
submit the License Option Exercise. During this review period, upon Takeda’s
reasonable request, MacroGenics shall promptly make available to Takeda: (i) its
employees and consultants who performed the activities on behalf of MacroGenics
under the Pre-Option Development Plan, including the preparation of the
Pre-Option Data Package; and (ii) any additional Information or data under
MacroGenics’ possession or control related to the Compounds or the Products that
is reasonably useful in evaluating the Pre-Option Data Package.

(b) License Option Exercise Mechanics. Prior to the License Option Deadline,
Takeda shall: (i) provide MacroGenics with written notice of its decision to
exercise the License Option (“License Option Exercise”); or (ii) provide
MacroGenics with written notice of its decision not to exercise the License
Option.

(1) If Takeda executes the License Option Exercise, Takeda shall, in accordance
with Article 8 remit the License Option Fee set forth in Section 8.2 to
MacroGenics; provided, however, that in the event that a Governmental Authority
must approve the licenses to be granted by MacroGenics as a result Takeda’s
License Option Exercise, including, approval under the HSR Act, the License
Option Fee shall not become payable until ten (10) Business Days after the
Parties have received such approval from all applicable Governmental
Authorities.

(2) If Takeda provides MacroGenics with written notice of its decision not to
exercise the License Option, upon Takeda’s provision of such notice, or if the
License Option Deadline passes without Takeda providing any notice to
MacroGenics regarding its decision to exercise or not to exercise the License
Option, then the Pre-Option Period shall expire and this Agreement shall
terminate in accordance with Section 12.2.

 

32

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(c) Governmental Authority Approval. The Parties shall use Commercially
Reasonable Efforts to obtain any approvals from a Governmental Authority which
are required before effectiveness of the License Option Exercise. In the event
approval is required under the HSR Act, the Parties shall use such efforts to
file the notification and report forms required under the HSR Act as soon as
practicable following License Option Exercise, but in no event later than
fifteen (15) Business Days after such License Option Exercise, and shall respond
as promptly as practicable to all requests or inquiries received from the
applicable Governmental Authority for additional documentation or Information.
Takeda will pay all filing fees (including the filing fee in connection with the
HSR filing) paid to any Governmental Authority in connection with any required
consent of any Governmental Authority.

(d) Without limiting this Section 4.2, Takeda shall use reasonable efforts to
avoid or eliminate each and every impediment under any antitrust, merger
control, competition or trade regulation Applicable Law (including the HSR Act)
that may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement so as to enable effectiveness of the
License Option Exercise to occur as soon as reasonably possible; it being
understood that: (1) Takeda shall not be obligated to contest any final action
or decision taken or made by a Governmental Authority challenging the License
Option Exercise and the other agreements contemplated hereby, and (2) in no
event shall Takeda or any of Takeda’s Affiliates be required to: (i) sell or
otherwise dispose of (including by sale, license, transfer, assignment or
lease), hold separate or agree to sell or dispose of (including by sale,
license, transfer, assignment or lease), any material assets, categories of
assets or businesses of Takeda or any of Takeda’s Affiliates, (ii) modify or
terminate any material existing relationships, contractual rights or obligations
or enter into any material contracts or other commercial relationships with any
Third Parties, (iii) amend or terminate existing material licenses or other
material intellectual property agreements or enter into new licenses or other
intellectual property agreements, or (iv) agree to any material limitation or
alteration in the manner in which Takeda or of Takeda’s Affiliates conduct their
businesses in the future, in each case, to avoid, prevent or terminate any
action by a Governmental Authority which would restrain, enjoin or otherwise
prevent the consummation of the transactions contemplated by this Agreement and
the other agreements contemplated hereby. All obligations that have not accrued
and time limits under this Agreement applicable to either Party (except those
specifically set forth in Sections 4.2(c) or 4.2(d) hereto) shall be tolled for
the duration of the Governmental Authority’s review necessary to allow
effectiveness of Takeda’s License Option Exercise hereunder.

 

33

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

4.3 License Option Exercise Effectiveness. Takeda’s License Option Exercise
shall be deemed effective immediately upon Takeda’s provision to MacroGenics of
the License Option Fee.

ARTICLE 5

RESEARCH PROGRAM

5.1 The Research Agreement. Promptly after the Effective Date, the Parties agree
to enter into good faith negotiations for a separate research agreement,
pursuant to which the Parties will jointly identify, conduct research on and
evaluate certain Research Compounds, including the Initial Research Compound
(the “Research Agreement”). The Parties intend to enter into the definitive
Research Agreement [***] of the Effective Date. In addition to such usual and
customary terms that are typically included in research collaboration
agreements, the Research Agreement shall contain terms and conditions similar to
those set forth on Exhibit C. For the avoidance of doubt, the Research Agreement
is separate and apart of the consideration for this Agreement.

 

34

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

5.2

ARTICLE 6

LICENSES AND OBLIGATIONS AFTER LICENSE OPTION EXERCISE

6.1 Licenses After Exercise of the License Option. Immediately upon
effectiveness of Takeda’s License Option Exercise, the following licenses as to
both Parties shall be deemed effective, and shall supersede and extinguish the
licenses granted under Section 3.2:

(a) License to Takeda. MacroGenics herby grants to Takeda an exclusive license
(even as to MacroGenics), with the right to grant sublicenses as provided in
Section 6.1(a)(1), under the MacroGenics Technology, to Exploit the Compounds
and the Products in the Field in the Territory (the “Takeda License”).

(1) Sublicensing. Takeda shall have the right to grant sublicenses of the rights
granted to Takeda under Section 6.1(a) to: (i) its Affiliates through multiple
tiers; and (ii) Third Parties through multiple tiers; provided, however, that
MacroGenics’ prior written consent shall be required for any sublicense to a
Third Party after the first tier to a Third Party, such consent not to be
unreasonably withheld, delayed or conditioned. Each sublicense shall refer to
and be subordinate to this Agreement and, except to the extent MacroGenics may
otherwise agree in writing, any sublicense must be consistent in all material
respects with the terms and conditions of this Agreement. Takeda shall remain
responsible for the performance of this Agreement and the performance of its
sublicensees hereunder. Takeda shall provide to MacroGenics copies of all
sublicenses which grant the right to directly Develop or commercialize the
Products to a Third Party in a jurisdiction in the Territory; provided that
Takeda shall have the right to redact commercially sensitive information from
such copies. Information regarding the scope of the license grants, territory
and/or term of each such sublicense shall not be considered commercially
sensitive.

(b) Licenses to MacroGenics.

(1) Takeda hereby grants back to MacroGenics a limited, non-exclusive,
fully-paid, royalty-free, non-transferable, non-sublicensable sublicense under
the Takeda License for use with the Compounds and the Products in the Field in
the Territory, solely to the extent necessary for MacroGenics to exercise its
rights and perform its obligations under this Agreement, including any rights or
obligations that arise in the event MacroGenics elects to exercise any of the
MacroGenics Options.

(2) Takeda hereby grants to MacroGenics a limited, non-exclusive, fully-paid,
royalty-free, non-transferable, non-sublicensable license under the Takeda
Technology for use with the Compounds and the Products in the Field in the
Territory, solely to the extent necessary for MacroGenics to exercise its rights
and perform its obligations under this Agreement, including any rights or
obligations that arise in the event MacroGenics elects to exercise any of the
MacroGenics Options.

 

35

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(3) Takeda hereby grants to MacroGenics a limited non-exclusive, fully-paid,
royalty-free, non-transferable, non-sublicensable sublicense under the Takeda
License: (i) to use any Compound or Product (that, in either case, is not the
subject of an IND) solely as a benchmarking reference for in vitro, non-clinical
research, provided that the molecules against which the Compound or the Product
are being benchmarked do not Bind to a Product Target, and, subject to Takeda’s
prior written consent, in vivo, non-clinical research; and (ii) subject to
Takeda’s prior written consent, to use any Compound or Product that is the
subject of an IND solely as a benchmarking reference for in vitro, non-clinical
research. All inventions, discoveries, developments or other Information
generated by MacroGenics pursuant to this sublicense that directly relate to
Compounds or Products, or are otherwise necessary or useful to Exploit the
Compounds or Products, shall be promptly disclosed to Takeda in accordance with
Section 6.4(d) and shall be subject to the Takeda License.

(4) Takeda hereby grants to MacroGenics a limited, non-exclusive, fully-paid,
royalty-free, license, with the right to sublicense, under any Platform Patent
that is Controlled by Takeda and Covers an invention made, conceived or reduced
to practice during the Term to Exploit in the Territory any DART other than a
DART which Binds to both Product Targets.

(c) No Implied Licenses. No license or other right is or shall be created or
granted under this Agreement after the exercise of the License Option by
implication, estoppel, or otherwise. All licenses and rights after the exercise
of the License Option and during the remainder of the Term are or shall be
granted only as expressly provided in this Agreement. All rights not expressly
granted by a Party under this Agreement are reserved by such Party and may not
be used by the other Party for any purpose.

6.2 JSC and Progress Reports After Exercise of the License Option.

(a) After License Option Exercise, the JSC’s overall responsibility shall be to:

(1) review and discuss non-Material Amendments to the Post-Option Interim
Development Plan; and review, discuss and approve any proposed Material
Amendment of the Post-Option Interim Development Plan;

(2) discuss, approve and oversee the transition of responsibilities related to
the Compounds and the Products from MacroGenics to Takeda;

(3) encourage and facilitate communication regarding Takeda’s research and
Development related to the Compounds and the Products, including to review and
discuss Takeda’s then-current Global Development Plan;

 

36

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(4) serve as a forum for the Parties to update each other on the progress of the
Development, Manufacture and commercialization of the Compounds and the
Products, which updates shall include the status of material activities under
the-current Development plans, a summary of the material results obtained in
furtherance of the Development of Compounds and Products, and a summary of any
planned material commercialization activities in the Major Markets;

(5) coordinate the fulfillment of those rights and obligations arising from
MacroGenics’ exercise of any of the MacroGenics Options;

(6) resolve disputes referred to the JSC; and

(7) perform other obligations specifically delegated to it under this Agreement.

(b) Progress Reports. In the event the JSC dissolves after the License Option
Exercise, Takeda shall, within forty five (45) days after January 1 of each
Calendar Year during which the JSC is dissolved, provide to MacroGenics a report
detailing Takeda’s material efforts and progress with respect to the Development
and commercialization of Compounds and Products during the immediately preceding
Calendar Year. Each such report shall describe, among other matters, those:
(1) material Development activities initiated, currently in progress and
completed during the Calendar Year, along with a summary of all material results
obtained during the Calendar Year; (2) material Development activities planned
to be initiated during the next Calendar Year, including the type and objective
of the planned activities; (3) material commercialization activities initiated,
currently in progress and completed during the Calendar Year; and (4) material
commercialization activities planned to be initiated during the next Calendar
Year. In addition, Takeda shall reasonably respond to MacroGenics’ reasonable
requests for further Information regarding Takeda’s material Development and
commercialization activities during the prior Calendar Year for such Compounds
and Products.

6.3 Transition of Responsibilities After Exercise of the License Option. After
License Option Exercise, MacroGenics shall transfer, and Takeda shall cooperate
in good faith to support, MacroGenics’ transition of the activities and
responsibilities related to the Compounds and the Products to Takeda. Unless
otherwise agreed upon by the JSC, later than prior to the anticipated License
Option Deadline, the Parties shall develop and agree on a transition plan
(overseen by the JSC) to effect an efficient transfer of all Compound and
Product-related research, Development, Manufacturing, regulatory and other
related responsibilities and documentation from MacroGenics to Takeda. Any
dispute between the Parties regarding this transition shall be referred to the
JSC for resolution. The Parties acknowledge that the transition plan, along with
the Parties’ obligations thereunder, shall continue beyond the transfer of
regulatory responsibilities to Takeda as provided in Section 6.5(a).

 

37

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

6.4 Development After Exercise of the License Option.

(a) Development Plans.

(1) Development Activities. After License Option Exercise, Takeda shall be
solely responsible, at its own expense, for all Development of the Compounds and
the Products. Takeda shall use Commercially Reasonable Efforts with respect to
such Development and shall conduct such activities in a good scientific manner
and in compliance in all material respects with all Applicable Law, including
applicable national and international (e.g., ICH, GCP, GLP, and GMP) guidelines.
Without limiting the generality of the foregoing, Takeda shall use Commercially
Reasonable Efforts to Develop Compounds and Products, in accordance with the
then-current Post-Option Interim Development Plan and Global Development Plan.
Without limiting the foregoing, Takeda’s Development of the Products in the
Field for the Territory shall be conducted in a manner consistent with the
following principles: (i) seeking Regulatory Approval that includes the
appropriate label for such Product in light of the clinical data, and
(ii) obtaining Regulatory Approval for such Product consistent with the
preceding clause and in a timely manner.

(2) Post-Option Interim Development Plan. In addition to those activities to be
set forth in the Global Development Plan, as of the Effective Date, the Parties
have mutually agreed that Takeda shall be responsible, at its own expense, for
the activities set forth in the Post-Option Interim Development Plan. The
initial Post-Option Interim Development Plan is attached hereto as Exhibit E.
Takeda shall use Commercially Reasonable Efforts to execute and perform its
responsibilities under the Post-Option Interim Development Plan. Takeda shall
conduct such activities in a good scientific manner and in compliance in all
material respects with all Applicable Law, including applicable national and
international (e.g., ICH, GCP, GLP, and GMP) guidelines. Takeda, via regular
updates to the JSC, shall keep MacroGenics regularly informed regarding the
then-current status of the activities set forth in Post-Option Interim
Development Plan. Either Party may propose an amendment to the Post-Option
Development Plan.

(i) Decision Making Related to the Post Option Interim Development Plan. [***]
with respect to [***] of the Post-Option Interim Development Plan and [***]
Post-Option Interim Development Plan; provided that [***] regarding such [***].
Any [***] of the Post-Option Interim Development Plan shall require approval at
the JSC. Absent [***] of the Post-Option Interim Development Plan [***].

(3) Global Development Plan. Excluding only those Development activities
expressly set forth in the Post-Option Interim Development Plan, Takeda shall
conduct the Development of the Products for the Territory in accordance with the
Global Development Plan, at its own expense (subject to MacroGenics’ exercise of
the Co-Funding Option). The Global Development Plan shall be summary in nature,
but shall include all material Development activities anticipated to be required
to obtain Regulatory Approval for Products in each of the Major Markets, as well
as timelines regarding such activities, including the plans and timelines for
preparing the necessary Regulatory Materials. Beginning with the delivery of the
Co-Funding Materials and continuing through the earlier of the Co-Funding Option
Deadline and the termination of the Co-Funding Term, the Global Development Plan
shall also include a then-current, non-binding budget for any Phase III Trial
Expenses. Takeda shall update and amend, as appropriate, the then-current Global
Development Plan and shall submit such updates and/or amendments for review to
the JSC. While the Global Development Plan shall not require the approval of the
JSC, Takeda shall review and consider all comments to the Global Development
Plan received from MacroGenics at the JSC in good faith.

 

38

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Clinical Trial Registries. For all Development activities related to
Products in the Field in the Territory after License Option Exercise, Takeda
shall be responsible, in accordance with Applicable Law, for registering in the
appropriate clinical trial registry and posting the results of such clinical
trials.

(c) Decision Making. Except with respect [***] related to [***] of the
Post-Option Interim Development Plan as set forth in Section 6.4(a)(2)(i), after
the License Option Exercise, [***] the Development of the Compounds and the
Products in the Field in the Territory.

(d) Exchange of Know-How. Promptly following License Option Exercise, and
promptly during the Term upon such MacroGenics Know-How being obtained or
generated by MacroGenics, MacroGenics shall provide to Takeda, at no additional
cost or expense to Takeda, all MacroGenics Know-How not previously provided to
Takeda that is necessary or useful to enable Takeda to Exploit the Compounds and
the Products. Promptly upon such Takeda Know-How being obtained or generated by
Takeda during the Term, Takeda shall provide to MacroGenics, at no additional
cost or expense to MacroGenics, all Takeda Know-How which is licensed to
MacroGenics in accordance with Section 6.1(b).

(e) Records. Takeda shall prepare and maintain, or shall cause to be prepared
and maintained, complete and accurate written records, accounts, notes, reports
and data with respect to activities conducted pursuant to the Global Development
Plan and/or the Post-Option Interim Development Plan in conformity with
Applicable Law and standard pharmaceutical industry practices; provided that in
no case shall such records be maintained for less than two (2) years following
the Calendar year to which such records pertain.

(f) Cooperation. Upon reasonable advance notice, at the request of the JSC, each
Party agrees to make its employees and consultants reasonably available at their
respective places of employment to consult with the other Party on issues
arising in connection with the Global Development Plan and/or the Post-Option
Interim Development Plan.

 

39

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

6.5 Regulatory Responsibilities after the Exercise of the License Option.

(a) Initial Data Transfer.

(1) Within sixty (60) days after License Option Exercise, MacroGenics shall
deliver to Takeda electronic copies (unless otherwise required by Applicable
Law) of all Regulatory Materials relating to the Products in the Field in the
Territory which are owned or Controlled by MacroGenics. Promptly after such
transfer, but in any case within ten (10) Business Days, MacroGenics shall take
all steps reasonably necessary to assign all INDs, Regulatory Applications and
Regulatory Approvals to Takeda, including submitting to any applicable
Regulatory Authority a letter or other necessary documentation (with copy to
Takeda) notifying the Regulatory Authority of the assignment.

(2) Within ninety (90) days after License Option Exercise, MacroGenics shall
make available to Takeda separate electronic copies of all remaining Regulatory
Documentation, including the study reports from all non-clinical trials and
clinical trials, in each case, whether completed prior to the exercise of the
License Option or then in-progress, that are owned or Controlled by MacroGenics
(to the extent not previously provided to Takeda).

(3) Notwithstanding Section 6.5(a)(1) and Section 6.5(a)(2), from time to time
after License Option Exercise, to the extent not done so already, MacroGenics
shall, and shall cause its Affiliates to, without additional compensation,
disclose and make available to Takeda, in whatever form Takeda may reasonably
request, as soon as reasonably practicable after the earlier of the development,
making, conception or reduction to practice, all Regulatory Documentation and
other Information Controlled by MacroGenics, which in each case is reasonably
necessary or useful for Takeda’s Exploitation of the Compounds and the Products,
including copies or tangible embodiments thereof. For clarity, MacroGenics will
have the right, unless otherwise required by Applicable Law, to retain original
copies of the foregoing.

(b) Preparation of Regulatory Materials.

(1) The regulatory strategy for the Territory shall be consistent with the
overall objective of facilitating Regulatory Approval in the Territory in
connection with the Global Development Plan. After the License Option Exercise,
Takeda shall, with respect to the Products in the Field in the Territory, have
the sole right, at its own expense, to: (i) develop and implement the overall
regulatory strategy; (ii) prepare, obtain, and maintain all Regulatory
Documentation, including all INDs, Drug Approval Applications and Regulatory
Approvals; and (iii) conduct communications with the relevant Regulatory
Authorities. Notwithstanding any term or condition of this Agreement to the
contrary, all Regulatory Materials (including all Regulatory Approvals)
generated with respect to the Products under this Agreement shall be owned by,
and shall be the sole property and held in the name of, Takeda or its designee.
Notwithstanding the foregoing, in the event that any Regulatory Documentation is
required to be submitted to a Regulatory Authority during the transition of
regulatory responsibilities as provided in Section 6.5(a), the Parties shall
mutually agree as to whether such Regulatory Documentation will be prepared and
submitted by Takeda or MacroGenics; provided that if the Parties shall not
agree, Takeda shall have the right to submit such Regulatory Documentation.

 

40

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) MacroGenics Assistance. MacroGenics shall assist Takeda as reasonably
requested in connection with the preparation and filing of Regulatory
Documentation for the Territory. During the Initial Manufacturing Term, such
assistance shall include the preparation of any components of the Regulatory
Materials to be filed by Takeda that relate to the Manufacture of Product.
Takeda, in consultation with MacroGenics, shall be primarily responsible for
communicating with Regulatory Authorities in the Territory regarding such
Regulatory Materials filed by Takeda that relate to the Manufacture of Product.
Takeda shall cooperate with MacroGenics and take such actions as MacroGenics may
reasonably request in connection with the foregoing activities and
communications as related to the Manufacture of Product for the Territory during
the Initial Manufacturing Term.

(c) Adverse Event Reporting and Safety Data Exchange.

(1) Transfer of Responsibilities. Promptly, but in no less than sixty (60) days
after License Option Exercise, MacroGenics shall transfer to Takeda via a secure
FTP site established by Takeda which has an industry-standard level of security
and encryption the global safety database for the Products. Upon the transfer of
ownership of the INDs, Regulatory Applications and Regulatory Approvals in
accordance with Section 6.5(a)(1), Takeda will assume responsibility for the
monitoring of all clinical experiences, maintaining the global safety database,
safety monitoring, pharmacovigilance surveillance, compliance and filing of all
required safety reports to all Regulatory Authorities in the Territory,
including annual safety reports, throughout the Development and
commercialization of each Product. Until such time as the global safety data
base is transferred to Takeda, MacroGenics shall prepare and provide to Takeda
on a timely basis safety updates in order for Takeda to meet the safety report
submission requirements of any applicable Regulatory Authority in the Territory.

(2) Safety Information Exchange; Pharmacovigilance Agreement. In the event
MacroGenics exercises the Co-Promote Option, the Parties shall cooperate to
develop methods and/or procedures for sharing Information relating to the
clinical experiences referred to in Section 6.5(c)(1) in accordance with safety
reporting requirements of the respective Governmental Authorities and as
necessary to comply with Applicable Law. Specific details regarding the
management of safety Information, including adverse events reports related to
the Development and the commercialization of Products in the Territory will be
delineated in a separate global pharmacovigilance agreement (the “PVA”) that
shall be agreed to by the Parties as soon as practicable after MacroGenics
exercises the Co-Promote Option, but no later than ninety (90) days prior to the
anticipated date of the First Commercial Sale of the Product in the U.S.

 

41

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(d) Recalls and Voluntary Withdrawals. Takeda shall use reasonable efforts to
notify MacroGenics promptly but in no event later than five (5) Business Days
following its determination that any event, incident, or circumstance has
occurred that may result in the need for a recall, market suspension, or market
withdrawal of a Product in the Territory, and shall include in such notice the
reasoning behind such determination, and any supporting facts. [***]
determination whether to voluntarily implement any such recall, market
suspension, or market withdrawal in the Territory; provided that prior to the
implementation of such a recall, market suspension, or market withdrawal, Takeda
shall, to the extent practical, [***]. For all recalls, market suspensions or
market withdrawals undertaken pursuant to this Section 6.5(d), Takeda shall be
solely responsible for the execution thereof, and MacroGenics shall reasonably
cooperate in all such recall efforts. Subject to MacroGenics’ indemnification
obligations in Article 14 and as otherwise set forth in the CTM Supply
Agreement, Takeda shall be responsible for all costs of any such recall, market
suspension, or market withdrawal; provided that MacroGenics shall be responsible
for all costs of any recall of any CTM Manufactured by MacroGenics prior to the
effective date of the CTM Supply Agreement.

(e) Labeling Information Exchange/Labeling Agreement. In the event MacroGenics
exercises the Co-Promote Option, the Parties shall cooperate to develop methods
and/or procedures for sharing Information related to Product labeling. Specific
details regarding the management of Product labeling Information, including the
company core data sheet will be delineated in a separate labeling agreement that
shall be agreed upon by the Parties as soon as practicable after MacroGenics
exercises the Co-Promote Option, but no later than ninety (90) days prior to the
anticipated date of the First Commercial Sale of the Product in the U.S.

6.6 Commercialization.

(a) Commercialization Activities. Subject to MacroGenics’ exercise of the
Co-Promote Option, Takeda shall be solely responsible, at its own expense, for
all aspects of the commercialization of the Product in the Field in the
Territory, including: (1) developing and executing a commercial launch and
pre-launch plan, (2) marketing and promotion; (3) booking sales and distribution
and performance of related services; (4) handling all aspects of order
processing, invoicing and collection, inventory and receivables;
(5) publications, (6) providing customer support, including handling medical
queries, and performing other related functions; and (7) conforming its
practices and procedures in all material respects to Applicable Law relating to
the marketing, detailing and promotion of the Products in the Field in the
Territory. Takeda shall use Commercially Reasonable Efforts to commercialize
Products for which Regulatory Approval is received in the Territory. Takeda
shall be solely responsible for the review and approval of all Promotional
Materials for compliance with Applicable Law, including submission, where
appropriate, to the applicable Regulatory Authority. MacroGenics shall not
accept orders for the purchase of a Product from Third Parties, or make sales of
Product to Third Parties in the Field in the Territory for its own account or
for Takeda’s account. If MacroGenics receives any order for a Product in the
Field in the Territory, it shall refer such orders to Takeda for acceptance or
rejection.

 

42

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(1) Commercialization Plan After Exercise of the Co-Promote Option. In the event
MacroGenics exercises the Co-Promote Option in accordance with Section 7.3,
Takeda shall submit the U.S. Commercialization Plan to the JSC, or such
subcommittee designated by the JSC, for review and approval under the terms and
conditions set forth in the Co-Promotion Agreement (as defined in
Section 7.3(a)). After MacroGenics’ exercise of the Co-Promote Option, Takeda
shall submit the initial U.S. Commercialization Plan to the JSC, or such
subcommittee designated by the JSC, [***] prior to the anticipated date of the
First Commercial Sale of a Product in the U.S. Thereafter, Takeda shall submit
an updated U.S. Commercialization Plan to the JSC, or such subcommittee
designated by the JSC, at least once each Calendar Year until the termination or
expiration of the Co-Promotion Agreement.

(b) Trademarks. Takeda shall have sole responsibility, at its own expense, for
all matters relating to the use of, and shall own, all trademarks used in the
sale of Products in the Field in the Territory (but excluding the MacroGenics
trademark, the trademarks listed on Exhibit B-1, as well as logos and trademarks
Controlled by MacroGenics which, in each case, are not associated with a
Product), including the selection, filing, prosecution, maintenance, defense and
enforcement thereof. Notwithstanding the foregoing, in the event MacroGenics
exercises the Co-Funding Option, costs related to Product trademarks in North
America shall be treated as a Commercialization Expense. Throughout the Term of
this Agreement and thereafter, MacroGenics shall not adopt or use, register or
attempt to register in the Territory any trademark, trade name, domain name, or
similar commercial symbol that includes, or is confusingly similar to, Takeda’s
trademarks used in connection with Products.

(c) Decision Making. Except with respect to [***], after License Option
Exercise, [***].

6.7 Manufacturing.

(a) General Supply Terms. Except as otherwise provided herein, after License
Option Exercise, Takeda shall have sole responsibility, at its own expense, for
Manufacturing the Compounds and the Products for use in the Field in the
Territory.

 

43

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Initial Manufacturing Term. The Parties agree that MacroGenics shall supply
Takeda CTM during the Initial Manufacturing Term. No later than [***] prior to
the anticipated License Option Deadline, the Parties shall enter into good faith
negotiations to conclude an agreement for the supply of such CTM to Takeda by
MacroGenics (the “CTM Supply Agreement”). Takeda’s cost for CTM supplied
pursuant to the CTM Supply Agreement shall be set at MacroGenics’ Manufacturing
Expense with no additional mark-up. The CTM Supply Agreement shall be
subordinate to this Agreement. Notwithstanding the foregoing, MacroGenics shall
provide to Takeda, at no additional charge, any inventory of CTM remaining from
MacroGenics’ Manufacturing campaigns completed prior to the commencement of the
Initial Manufacturing Term which were intended to support the Phase Ia Trial;
provided that MacroGenics shall be allowed to retain any CTM required pursuant
to Applicable Law and an additional reasonable and limited quantity for
reference and for research, solely in accordance with the sublicense under
Section 6.1(b)(3) and any sublicense granted to MacroGenics in the Research
Agreement.

(c) Expiration of the Initial Manufacturing Term. As part of the general
transition plan set forth in Section 6.3, the Parties, via the JSC, shall agree
in writing on the date upon which the Initial Manufacturing Term shall expire.

(d) Transition of Manufacturing Responsibilities. Subject to the Parties’
agreement of the transition plan (the “Manufacturing Transition Plan”) adopted
by the JSC, MacroGenics, shall effect a transfer to Takeda or its designee
(which designee may be an Affiliate or a Third Party manufacturer, and which
Third Party manufacturer may be a backup manufacturer or a second manufacturer
of a Compound or a Product) of all MacroGenics Know-How and Information relating
to the then-current process for the Manufacture of Compound and Product (the
“Manufacturing Process”) and to facilitate implementation of the Manufacturing
Process at facilities designated by Takeda (such transfer and implementation, as
more fully described in this Section 6.7(d), the “Manufacturing Technology
Transfer”). MacroGenics shall provide all reasonable assistance requested by
Takeda to enable Takeda (or its Affiliate or designated Third Party
manufacturer, as applicable) to implement the Manufacturing Process at the
facilities designated by Takeda. If requested by Takeda, such assistance shall
include facilitating the entering into of agreements with applicable Third Party
suppliers relating to the Compounds and the Products. Within thirty (30) days
after the end of each month during the performance of the Manufacturing
Transition Plan, MacroGenics shall submit an invoice to Takeda detailing its
Internal Expenses (limited as provided below) and reasonable out of pocket Third
Party expenses incurred in fulfilling its obligations under the Manufacturing
Transition Plan. Takeda shall pay MacroGenics the amount of each invoice within
forty five (45) days after the date of such invoice. Internal Expenses of
MacroGenics payable by Takeda shall be limited to reasonable travel and lodging
expenses and FTE costs [***].

 

44

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(1) Without limitation to the foregoing, in connection with the Manufacturing
Technology Transfer, MacroGenics shall cause all appropriate employees and
representatives of MacroGenics and its Affiliates to meet with employees or
representatives of Takeda (or its Affiliate or designated Third Party
manufacturer, as applicable) at the applicable manufacturing facility at
mutually convenient times to assist with the working up and use of the
Manufacturing Process and with the training of the personnel of Takeda (or its
Affiliate or designated Third Party manufacturer, as applicable) to the extent
reasonably necessary or useful to enable Takeda (or its Affiliate or designated
Third Party manufacturer, as applicable) to use and practice the Manufacturing
Process.

(e) Decision Making. Except with regard [***] under the CTM Supply Agreement,
after License Option Exercise, [***].

ARTICLE 7

MACROGENICS OPTIONS

7.1 Generally. Subject to the terms of this Agreement, MacroGenics may, at its
discretion, exercise the Co-Promote Option, the Co-Funding Option and, upon
exercise of the Co-Funding Option, the Limited Funding Option. MacroGenics’
exercise(s) of the Co-Promote Option and the Co-Funding Option are separate and
independent of each other, such that MacroGenics may exercise: only the
Co-Promote Option; only the Co-Funding Option; both the Co-Promote Option and
the Co-Funding; Option; or neither.

7.2 Co-Funding Option. MacroGenics may, at its discretion, on or prior to the
Co-Funding Option Deadline elect to co-fund Takeda’s Development of the Products
in the Field in the Territory, as described in this Section 7.2 (the “Co-Funding
Option”). Approximately [***] prior to the planned first subject dosed in the
first Phase III Trial in a Primary Indication, Takeda shall deliver to
MacroGenics: (i) a projected Development timeline for activities related to the
Phase III Trials, (ii) a summary of Phase III Trial Expenses which have been
incurred by Takeda, (iii) a then-current, non-binding budget of future Phase III
Trial Expenses, which budget shall be [***] of the Phase III Trials and an
annual basis thereafter, (iv) a then-current, non-binding budget of
Commercialization Expenses on an annual basis, and (v) a then-current,
non-binding projection of Net Sales on an annual basis in the U.S. (the
“Co-Funding Materials”). After delivery of the Co-Funding Materials, but prior
to the Co-Funding Option Deadline, upon MacroGenics’ reasonable request, Takeda
shall promptly make available to MacroGenics: (i) its employees and consultants
who performed the activities on behalf of Takeda in preparation of the
Co-Funding Materials; and (ii) any additional Information or data under Takeda’s
possession or control related to the Compounds or the Products that is
reasonably useful in evaluating the Co-Funding Materials. MacroGenics may
exercise such Co-Funding Option by delivering written notice thereof to Takeda
no later than the Co-Funding Option Deadline, with such exercise being deemed
effective upon Takeda’s receipt of such notice. If the Co-Funding Option
Deadline shall pass without Takeda receiving MacroGenics’ notice under this
Section 7.2 that it has exercised the Co-Funding Option, the Co-Funding Option
shall immediately and permanently expire.

 

45

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(a) Terms of Co-Funding. Upon MacroGenics’ exercise of the Co-Funding Option in
accordance with Section 7.2 and until the expiration or termination of the
Co-Funding Term: (1) MacroGenics shall be responsible for [***] of the Phase III
Trial Expenses incurred by Takeda with respect to Products in the Territory
under the Global Development Plan, regardless if such Phase III Trial Expenses
are incurred prior to or after MacroGenics’ exercise of the Co-Funding Option;
(2) the N.A. Profits shall be allocated between the Parties as provided in
Section 8.8; (3) royalties shall be payable upon Net Sales of Products outside
of North America in accordance with Section 8.4(c); and (4) the sales milestones
to be paid to MacroGenics pursuant to Section 8.3(b) shall each be[***].

(b) Invoicing and Payment of Phase III Trial Expenses. Except with respect to
the Calendar Quarter in which the Co-Funding Option is exercised, within thirty
(30) days after the end of each Calendar Quarter during the Co-Funding Term
(including the Calendar Quarter in which the effective date of a Co-Funding
Termination Event occurs, if any), Takeda will provide a written report and
invoice to MacroGenics setting forth in reasonable detail the Phase III Trial
Expenses incurred by Takeda during such Calendar Quarter (each, a “Phase III
Trial Expense Invoice”). Notwithstanding the foregoing, the first Phase III
Trial Expense Invoice submitted by Takeda after the Co-Funding Option is
exercised may be submitted within sixty (60) days after the end of such Calendar
Quarter and shall include all Phase III Trial Expenses incurred by Takeda prior
to and during such Calendar Quarter. Within sixty (60) days after the receipt of
each Phase III Trial Expense Invoice, MacroGenics, to the extent the amounts set
forth in such Phase III Trial Expense Invoice are not in reasonable dispute,
shall pay the Phase III Trial Expense Invoice in full. MacroGenics shall notify
Takeda of any amount reasonably disputed in a Phase III Trial Expense Invoice,
including the basis for such dispute, at such time that MacroGenics pays the
amount of the Phase III Trial Expense Invoice that is not in dispute. Disputes
with respect to the amounts set forth in a Phase III Trial Expense Invoice that
are not resolved by the Parties within twenty (20) Business Days after such
dispute is first raised, shall be referred to the JSC for resolution. For the
avoidance of doubt, [***] with respect to whether the amount set forth in the
Phase III Trial Expense Invoice [***]. The audit rights set forth in
Section 8.11 shall apply to any payment made pursuant to this Section 7.2(b).

(c) Limited Funding Option. During the Co-Funding Term, MacroGenics may, at its
discretion, elect to limit its reimbursement of the Phase III Trial Expenses to
the Limited Funding Cap (the “Limited Funding Option”); provided that Takeda
receives notice of MacroGenics’ exercise of the Limited Funding Option [***].
For the avoidance of doubt, in the event MacroGenics fails to timely exercise
the Limited Funding Option in accordance with this Section 7.2(c), the Limited
Funding Option shall immediately and permanently expire and the Co-Funding Term
shall continue, including MacroGenics’ obligations arising thereunder.

 

46

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(d) Decision Making. MacroGenics exercise of the Co-Funding Option and/or the
Limited Funding Option shall not alter either Party’s respective rights with
respect to the Development of Compounds or Products, including [***].

(e) Termination of Co-Funding Term Due to Limited Funding Option Exercise.

(1) Effective Date of Termination of Co-Funding Term Due to Limited Funding
Option Exercise. In the event that MacroGenics exercises the Limited Funding
Option (in accordance with Section 7.2(c)), the Co-Funding Term shall terminate
upon Takeda’s receipt of the notice of such exercise; provided that MacroGenics’
payment obligations set forth in Section 7.2(b) shall continue until such time
that MacroGenics pays the Phase III Trial Expense Invoice that meets or exceeds
the Limited Funding Cap. For avoidance of doubt, payment by MacroGenics of the
amount that meets the Limited Funding Cap under a Phase III Trial Expense
Invoice that sets forth an amount that exceeds the Limited Funding Cap shall
terminate MacroGenics’ payment obligations under Section 7.2(b).

(2) Effect of Termination of Co-Funding Term Due to Limited Funding Option
Exercise. Commencing upon the effective date of any termination of the
Co-Funding Term in accordance with Section 7.2(e)(1) above and continuing for
the remainder of the Term:

(i) the Co-Funding Term shall terminate immediately and permanently;

(ii) the N.A. Profit will no longer be allocated between the Parties in
accordance with Section 8.8;

(iii) Takeda shall pay to MacroGenics the Limited Funding Royalties as set forth
in Section 8.4(b), provided that MacroGenics continues to pay or has paid for
its portion of invoiced Phase III Trial Expenses up to the Limited Funding Cap;
and

(iv) any [***] set forth in [***] after the termination of the Co-Funding Term
shall [***].

(f) Termination of Co-Funding Term Due to Failure to Pay Phase III Trial
Expenses.

(1) Effective Date of Termination of Co-Funding Term Due to Failure to Pay Phase
III Trial Expenses. Notwithstanding Section 7.2(e) above, Takeda may issue a
notice of a Co-Funding Termination Event at any time after MacroGenics fails to
pay to Takeda the amount set forth in a Phase III Trial Expense Invoice, other
than an amount which MacroGenics reasonably disputes, within sixty (60) days
from the date of such invoice. The Co-Funding Term shall terminate pursuant to
this Section 7.2(f)(1) ten (10) Business Days after MacroGenics’ receipt of such
notice from Takeda; provided, that MacroGenics has not paid the entire
non-disputed, outstanding invoiced amount prior to the tenth (10th) Business Day
after its receipt of such notice. Termination of the Co-Funding Term and the
effects of such termination, as provided in this Section 7.3(f), shall be
Takeda’s sole and exclusive remedy in the event MacroGenics fails to pay to
Takeda the amount set forth in a Phase III Trial Expense Invoice.

 

47

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) Effect of Termination of Co-Funding Term Due to Failure to Pay Phase III
Trial Expenses. Commencing upon the effective date of any termination of the
Co-Funding Term in accordance with Section 7.2(f)(1) above and continuing for
the remainder of the Term:

(i) the Co-Funding Term shall terminate immediately and permanently;

(ii) the N.A. Profit will no longer be allocated between the Parties in
accordance with Section 8.8;

(iii) Takeda shall pay to MacroGenics the General Royalties as set forth in
Section 8.4(a); and

(iv) any [***] set forth in [***] after the termination of the Co-Funding Term
[***].

7.3 Co-Promote Option. MacroGenics, at its discretion, on or prior to the
Co-Promote Option Deadline may elect to co-promote the Products in the U.S.
jointly with Takeda, as described in this Section 7.3 (the “Co-Promote Option”).
Within approximately [***] after the database lock for the first Phase III Trial
in a Primary Indication, Takeda shall deliver to MacroGenics a non-binding
projection of the planned commercialization activities in the U.S., including a
timeline and a budget for such activities (the “Co-Promote Materials”). After
delivery of the Co-Promote Materials, but prior to the Co-Promote Option
Deadline, upon MacroGenics’ reasonable request, Takeda shall promptly make
available to MacroGenics: (i) its employees and consultants who performed the
activities on behalf of Takeda in preparation of the Co-Promote Materials; and
(ii) any additional Information or data under Takeda’s possession or control
related to the Compounds or the Products that is reasonably useful in evaluating
the Co-Promote Materials. MacroGenics may exercise such Co-Promote Option by
delivering written notice thereof to Takeda no later than the Co-Promote Option
Deadline. If the Co-Promote Option Deadline shall pass without Takeda receiving
MacroGenics’ notice under this Section 7.3 that it has exercised the Co-Promote
Option, the Co-Promote Option shall immediately and permanently expire. For
purposes of clarity, [***] of the Co-Promote Option shall not affect the [***].

 

48

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(a) Terms of Co-Promotion. Promptly after MacroGenics exercises the Co-Promote
Option, the Parties shall enter into good faith negotiations for a separate
co-promotion agreement (the “Co-Promotion Agreement”). In addition to such usual
and customary terms that are typically found within contract sales force
agreements, including with respect to the diligence obligations of MacroGenics,
the Co-Promotion Agreement shall include:

(1) MacroGenics’ Detailing Percentage. Unless otherwise agreed by the Parties,
MacroGenics shall contribute [***]. The specific percentage of Details assigned
to MacroGenics within such range may vary from Calendar Year-to-Calendar Year
and shall be decided upon by consensus at the JSC, taking into consideration
MacroGenics’ then-current and future planned commercialization capabilities in
light of Takeda’s then-current commercialization forecast in the U.S. Such
allocation shall be recorded in the then-current U.S. Commercialization Plan;
provided, however, that if the Parties cannot come to a consensus regarding such
allocation, [***].

 

49

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(i) In accordance with the scope of the U.S. Commercialization Plan, Takeda may
increase or decrease the overall Details for a Product in a Calendar Year. If
Takeda increases the total number of Details in a given Calendar Year,
MacroGenics has the right, but not the obligation, to increase its total sales
force efforts [***] of its receipt of the notice from Takeda in order to
maintain the agreed-upon percentage of Details assigned to MacroGenics. If
Takeda decreases the total number of Details in a given Calendar Year,
MacroGenics shall have the right, but not the obligation, to make a
corresponding decrease in the number of Details to maintain the agreed-upon
percentage of Details assigned to MacroGenics.

(2) Fee for Detail. Takeda shall reimburse MacroGenics for the Details performed
by MacroGenics at a reasonable fee-per-Detail basis to be agreed upon by the
Parties and as measured by a Third Party.

(3) Audit Right. Each Party shall have the right to audit the other Party’s
records regarding MacroGenics’ performance under the Co-Promotion Agreement,
solely for the purpose of determining the other Party’s compliance with the
Co-Promotion Agreement.

(4) Termination of Co-Promotion Agreement. MacroGenics may terminate the
Co-Promotion Agreement by [***] prior written notice to Takeda. The Co-Promotion
Agreement shall be subordinate to and coterminous with this Agreement.

(5) Promotional Materials and Samples. Except for MacroGenics’ name and the
trademarks listed on Exhibit B-1, as well as logos and trademarks Controlled by
MacroGenics which, in each case, are not associated with a Product) Takeda shall
remain solely responsible for the production of Product labeling and Promotional
Materials, the training and testing materials for all sales representatives
(including those acting on behalf of MacroGenics), and restrictions with respect
to the ability of such sales representatives to Detail other products.
MacroGenics’ sales representatives shall only use Promotional Materials provided
by Takeda, without alteration. Takeda will provide to MacroGenics, at Takeda’s
expense, reasonable quantities of Promotional Materials and product samples
and/or sample vouchers for the Products to support MacroGenics’ co-promotion
activities. Takeda shall not use MacroGenics’ name and the trademarks listed on
Exhibit B-1, as well as logos and trademarks Controlled by MacroGenics which, in
each case, are not associated with a Product without MacroGenics written consent
(such consent not to be unreasonably withheld, delayed or conditioned).

 

50

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(6) Training and Related MacroGenics Sales Force Issues. Takeda will be
responsible for designing training materials. Takeda shall provide initial
training to MacroGenics’ sales managers and trainers (i.e., “train-the-trainer”)
at Takeda’s expense. Thereafter, MacroGenics and Takeda will each be
responsible, each at its own expense, for conducting training of their own sales
forces. Takeda will ship training materials to MacroGenics as reasonably
required for MacroGenics’ ongoing training needs at MacroGenics’ expense.

ARTICLE 8

CONSIDERATION

8.1 Upfront Payment. Upon execution of this Agreement, MacroGenics shall submit
to Takeda an invoice for payment of fifteen million dollars ($15,000,000) as a
one-time, non-refundable, non-creditable upfront payment. Takeda shall remit
such upfront payment within fifteen (15) Business Days of such invoice.

8.2 License Option Fee. If Takeda executes the License Option Exercise (and the
Parties have received any necessary clearance from the applicable Governmental
Authorities), MacroGenics shall submit to Takeda an invoice for payment of a
one-time, non-creditable and non-refundable payment for the License Option
Exercise in the amount set forth in Section 8.2(a) (“License Option Fee”).
Takeda shall remit payment for such License Option Fee within ten (10) Business
Days of such invoice. For sake of clarity, no License Option Fee under this
Section 8.2 shall be paid under this Agreement in the event Takeda does not
execute the License Option Exercise.

(a) Amount of License Option Fee. Subject to any adjustments made pursuant to
Section 3.4(d), the Licensee Option Fee shall be [***].

8.3 Milestone Payments. Except for the First Development Milestone, Takeda will
promptly notify MacroGenics following the achievement of each milestone event
set forth below. Thereafter, MacroGenics shall submit to Takeda an invoice for
the corresponding milestone payment set forth below. Notwithstanding the
forgoing, with respect to the First Development Milestone, MacroGenics shall
promptly notify Takeda following the achievement of such milestone event and
thereafter submit an invoice to Takeda for such milestone. Within thirty
(30) days of Takeda’s receipt of any such invoice, Takeda shall remit the
applicable milestone payment to MacroGenics. Each milestone payment by Takeda
pursuant to this Section 8.3 shall be payable only once, regardless of the
number of times that such milestone event is achieved for a Product. If
development of a first Product is discontinued prior to the time at which a
milestone payment pursuant to this Section 8.3 is made with respect to a
subsequent Product, then the achievement by such subsequent Product of any
milestone event for which such first Product did not achieve a milestone payment
under this Section 8.3 shall be deemed to be the first achievement of such
milestone event under this Section 8.3. Without limiting the foregoing, the
Other Indication Milestones shall be payable on an Other Indication-by-Other
Indication basis for each separate Other Indication regardless of the number of
Other Indications. In addition, if for any reason a milestone event
corresponding to a milestone payment in the tables below does not occur prior to
the occurrence of the next sequential milestone event in the tables below (e.g.
a First Commercial Sale milestone occurs and the Phase III milestone has not
occurred), then such prior non-occurring milestone event shall be deemed to
occur concurrently with the occurrence of such next sequential milestone event.
For the avoidance of doubt, a First Commercial Sale in any one country or
jurisdiction shall not be deemed to trigger any milestone payment in any other
country or jurisdiction.

 

51

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(a) Development and First Commercial Sale Milestones.

 

First Development Milestone

 

Milestone

     Payment   

[***]

     [***]   

 

First Primary Indication Milestones

 

Milestone

     Payment   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Second Primary Indication Milestones

 

Milestone

     Payment   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

 

Other Indication Milestones

 

Milestone

     Payment   

[***]*

     [***]   

[***]*

     [***]   

[***]  

     [***]   

[***]*

     [***]   

[***]  

     [***]   

[***]  

     [***]   

 

52

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(1) Adjustment of Development and First Commercial Sale Milestones for
Indications Studied in the Post Option Interim Development Plan.

(i) Second Primary Indication. In the event that the Post-Option Interim
Development Plan actually conducted by Takeda does not include a Phase Ib Trial
in both Primary Indications, the “Second Primary Indication Milestones” in the
table set forth above shall be replaced with the table set forth below.

 

Second Primary Indication Milestones

 

Milestone

     Payment   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

(ii) Other Indication Milestones. In the event that the Post-Option Interim
Development Plan actually conducted by Takeda does include a Phase Ib Trial in
any Other Indication, the “Other Indication Milestones” which are designated
with an “*” in the table set forth above shall be adjusted, with respect to only
such Other Indication included in the Post-Option Interim Development Plan, as
follows:

 

Other Indication Milestones

 

Milestone

     Payment   

[***]*

     [***]   

[***]*

     [***]   

[***]*

     [***]   

.

(b) Annual Net Sales Milestones. The milestone payments set forth in this
Section 8.3(b), shall each be payable to MacroGenics one-time only, upon the
first time during the Term that the total aggregate Net Sales of any single
Product in any Calendar Year by Takeda, its Affiliates and its Sublicensees in
the Territory reach or exceed the amounts set forth in the following table;
provided that such payments [***]. Notwithstanding the foregoing, in the event
that MacroGenics has exercised the Limited Funding Option, [***]; provided that
MacroGenics has paid each Phase III Trial Invoice in accordance with
Section 7.2(b).

 

Net Sales Milestones

 

Milestone

     Payment   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

(1) If more than one milestone event described in this Section 8.3(b) occurs
during the same Calendar Year, Takeda shall pay MacroGenics each milestone
payment that corresponds to such milestone event.

 

53

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

8.4 Takeda Royalty Obligations. As further consideration for the rights granted
hereunder, Takeda shall pay to MacroGenics royalties at the royalty rates on the
aggregate annual Net Sales of the Products in accordance with Sections 8.4(a),
8.4(b) and 8.4(c) below, in each case, during the applicable Royalty Term and
subject to Section 8.6 and Section 8.9 below.

(a) General Royalties. In the event MacroGenics does not exercise the Co-Funding
Option or the Co-Funding Term is terminated by Takeda pursuant to Section 7.2(f)
(failure to pay Phase III Trial Expenses), Takeda shall pay to MacroGenics
royalties at the following royalty rates on the aggregate annual Net Sales of
the Products in the Territory.

 

Annual Net Sales

   Royalty Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(b) Limited Funding Royalties. Upon the termination of the Co-Funding Term due
to MacroGenics’ exercise of the Limited Funding Option in accordance with
Section 7.2(e), Takeda shall pay to MacroGenics royalties at the following
royalty rates on the aggregate annual Net Sales of the Products in the Territory
(the “Limited Funding Royalty Rates”).

 

Annual Net Sales

   Limited
Funding
Royalty Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(c) Co-Funding Term Royalties. During the Co-Funding Term, Takeda shall pay to
MacroGenics royalties at the following royalty rates on the aggregate annual Net
Sales of the Products in the Territory, excluding Net Sales in North America.
For the avoidance of doubt, the aggregate annual Net Sales of the Products in
North America during the Co-Funding Term shall be excluded from the calculation
of the royalty thresholds payable to MacroGenics pursuant to this
Section 8.4(c).

 

Annual Net Sales

   Royalty Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(d) Examples of Royalty Calculation. By way of example, if global aggregate
annual Net Sales of a given Product is [***] and MacroGenics did not exercise
the Co-Funding Option, then the royalty payable by Takeda to MacroGenics for
such Product, subject to other applicable reductions, would be as follows:

 

Global Net Sales

 

Royalty Tier

  

Royalty Due

[***]

  at [***]% =    [***]

[***]

  at [***]% =    [***]

[***]

  at [***]% =    [***]

Total Royalty Due

  =    [***]

 

54

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

8.5 Royalty Term. Royalties under Section 8.4 shall be payable on Net Sales on a
country-by-country basis beginning upon the First Commercial Sale of a Product
in a country in the Territory until the expiration of the Royalty Term in such
country (at which time sales in such country shall be excluded from all
calculations of aggregate Net Sales hereunder). Following the expiration of the
Royalty Term with respect to a Product in a country of the Territory, subject to
the terms and conditions of this Agreement, Takeda shall have a perpetual,
irrevocable, non-exclusive, fully-paid and royalty-free right and license, with
the right to grant sublicenses, under the MacroGenics Technology to Exploit such
Product in the Field in such country of the Territory.

8.6 Reduction For Biosimilar Entry In A Country. The royalty rates set forth in
Section 8.4 for Net Sales in a country of the Territory [***] in each Calendar
Quarter during which the [***] in such country is [***] and [***] and [***] in
each Calendar Quarter during which the [***] in such country is [***].

8.7 Manner of Royalty Payment. Within forty five (45) days following the end of
each Calendar Quarter after the First Commercial Sale of a Product in the
Territory (but, excluding a First Commercial Sale in North America, if such sale
occurs during the Co-Funding Term), Takeda shall provide MacroGenics with a
report containing the following information for the applicable Calendar Quarter:
the amount of gross sales of Product in the Territory (excluding North America
during the Co-Funding Term), an itemized calculation of Net Sales in the
Territory (excluding North America during the Co-Funding Term) showing
deductions, provided for in the definition of “Net Sales,” a calculation of the
royalty payment due on such sales, an accounting of the number of units and
prices for Product sold, the exchange rate for each country in which Product was
sold (excluding North America during the Co-Funding Term), the application of
the reductions, if any, made in accordance with the terms of Section 8.6 or
Section 8.9. Takeda shall pay all amounts due to MacroGenics pursuant to
Section 8.4 with respect to Net Sales by Takeda, its Affiliates and their
respective sublicensees for such Calendar Quarter at the time of the submission
of such quarterly report. The rate of exchange to be used in computing the
amount of currency equivalent in Dollars owed to a Party under this Agreement
shall be the monthly average exchange rate between each currency of origin and
U.S. Dollars as reported by Bloomberg or an equivalent resource as agreed by the
Parties.

8.8 Allocation of N.A. Profit. During the Co-Funding Term, N.A. Profit for each
Product shall be allocated as [***] to Takeda and [***] to MacroGenics.

(a) Expense Report. Within two (2) Business Days after the end of each Calendar
Quarter following the First Commercial Sale in North America during the
Co-Funding Term, each Party shall submit to the other Party a written “flash
report” of its estimated Commercialization Expenses incurred by such Party
during such Calendar Quarter. Within thirty (30) days after the end of each
Calendar Quarter following the First Commercial Sale in North America during the
Co-Funding Term, each Party shall submit to the other Party a written report
setting forth in reasonable detail the Commercialization Expenses incurred by
such Party during such Calendar Quarter; provided that the Commercialization
Expenses incurred by either Party before the First Commercial Sale in North
America, shallbe included in the first Commercialization Expense report
submitted by the Parties. Each Party shall have the right to review and submit
any reasonable objection to the Commercialization Expenses set forth in the
other Party’s report within ten (10) Business Days following its receipt of the
Commercialization Expenses report from the other Party. If a Party fails to
object to a Commercialization Expense submitted by the other Party within such
ten (10) Business Day period, such Commercialization Expense shall be included
in the Quarterly N.A. Profit Report for such Calendar Quarter. For avoidance of
doubt, failure by a Party to object to a Commercialization Expense under this
Section 8.8 shall not affect such Party’s rights under Section 8.11 to audit and
contest the accuracy or correctness of any records of the other Party or amounts
owed or amounts paid pursuant to this Agreement. Disputes with respect to a
Commercialization Expense that are not resolved by the Parties within ten
(10) Business Days after such dispute is first raised, shall be referred to the
JSC for resolution. For the avoidance of doubt, [***] with respect to whether
the amount of the Commercialization Expense [***].

(b) N.A. Profit Reports. Within sixty (60) days after the end of each Calendar
Quarter following the First Commercial Sale of a Product in North America, and
for the remainder of the Co-Funding Term, Takeda shall submit to MacroGenics a
report setting forth in reasonable detail all non-disputed Commercialization
Expenses incurred by the Parties during the previous Calendar Quarter, along
with all prior disputed Commercialization Expenses, where the dispute regarding
such Commercialization Expense was resolved during the immediately preceding
Calendar Quarter, a statement of the amount of Net Sales of Products in North
America during such Calendar Quarter and an allocation of profits or losses
between the Parties (the “Quarterly N.A. Profit Report”). Takeda shall pay all
amounts due to MacroGenics pursuant to this Section 8.8 at the time of
submission of the Quarterly N.A. Profit Report; provided, however, that if the
Quarterly N.A. Profit Report indicates a loss for such Calendar Quarter,
MacroGenics shall pay the amount due to Takeda pursuant to this Section 8.8
within twenty (20) Business Days following its receipt of such Quarterly N.A.
Profit Report. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars owed to a Party under this Agreement shall be the
monthly average exchange rate between each currency of origin and U.S. Dollars
as reported by Bloomberg or an equivalent resource as agreed to by the Parties.

 

55

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(1) Treatment of Pre-Launch Commercialization Expenses. Notwithstanding the
foregoing in this Section 8.8, the first (1st) Quarterly N.A. Profit Report
shall not contain all Pre-Launch Commercialization Expenses. Rather, the
Pre-Launch Commercialization Expenses shall be distributed evenly between the
[***], such that each of the [***] shall include [***] of the total Pre-Launch
Commercialization Expenses. For the avoidance of doubt, nothing in this
Section 8.8(b)(1) shall alter the allocation of the N.A. Profit between the
Parties as set forth in the first sentence of Section 8.8.

8.9 Third Party Financial Obligations.

(a) [***] shall be solely responsible for the payment of any royalties,
sublicense revenues, milestones or other payments due to Third Parties arising
with respect to the Exploitation of a Compound or a Product in the Field in the
Territory (“Third Party Obligation”): (1) [***] such Third Party Obligation
[***] of the License Option, regardless if the terms or conditions of such Third
Party Obligation have been agreed upon with such Third Party [***]; (2) which
are owed to [***]; provided, that such Third Party Obligations arise from or are
related to [***].

(b) The Parties shall each be responsible for [***] of any Third Party
Obligation [***] such Third Party Obligation [***]. At [***] of any Third Party
Obligation owed pursuant to this Section 8.9(b), and which is paid by [***]
under this Article 8. Takeda shall [*** ] during any Calendar Quarter for which
milestones, royalties or profit split are payable hereunder; provided, that in
no event will such [***] payable to MacroGenics for such Calendar Quarter [***].
[***]of such Third Party Obligations that remains [***] due to the application
[***] may be [***] Calendar Quarters.

(c) [***]. Notwithstanding the foregoing, Takeda shall be solely responsible for
any Third Party Obligations arising from a [***]; provided, however, in the
event that MacroGenics exercises the Co-Funding Option, to the extent such Third
Party Obligation is reasonably attributable to the sale of Products in North
America, such Third Party Obligation (or any allocable portion thereof) shall be
deemed a Manufacturing Expense for the purposes of determining the N.A. Profits.

8.10 Taxes

(a) Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to appropriately calculate, to the extent
feasible and legal, taxes payable with respect to their collaborative efforts
under this Agreement and that they shall use all commercially reasonable efforts
to cooperate and coordinate with each other to achieve such objective.

(b) Payment of Tax. A Party receiving a payment pursuant to this Article 8 shall
pay any and all taxes levied on such payment. If Applicable Law requires that
taxes be deducted and withheld from a payment made pursuant to this Article 8,
the remitting Party shall: (1) deduct those taxes from the payment; (2) pay the
taxes to the proper taxing authority; and (3) send evidence of the obligation
together with proof of payment to the other Party within sixty (60) days
following that payment.

(c) Tax Residence Certificate. A Party receiving a payment pursuant to this
Article 8 shall provide the remitting Party appropriate certification from
relevant revenue authorities that such Party is a tax resident of that
jurisdiction, if such receiving Party wishes to claim the benefits of an income
tax treaty to which that jurisdiction is a party. Upon the receipt thereof, any
deduction and withholding of taxes shall be made at the appropriate treaty tax
rate.

(d) Assessment. Either Party may, at its own expense, protest any assessment,
proposed assessment, or other claim by any Governmental Authority for any
additional amount of taxes, interest or penalties or seek a refund of such
amounts paid if permitted to do so by Applicable Law. The Parties shall
reasonably cooperate with each other in any protest by providing records and
such additional information as may reasonably be necessary for a Party to pursue
such protest.

(e) Assignment. If Takeda assigns its rights and obligations hereunder to an
Affiliate or Third Party in compliance with Section 15.4 and if such Affiliate
or Third Party shall be required by Applicable Law to withhold any additional
taxes from or in respect of any amount payable under this Agreement as a result
of such assignment, then any such amount payable under this Agreement shall be
increased to take into account the additional taxes withheld as may be necessary
so that, after making all required withholdings, MacroGenics receives an amount
equal to the sum it would have received had no such assignment been made. The
foregoing sentence shall not apply to any additional taxes withheld for which
MacroGenics may obtain a foreign tax credit.

 

56

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

8.11 Audit. Each Party shall maintain complete and accurate records in
sufficient detail to permit the other Party to confirm the accuracy of the
calculation of royalties, milestones, profits, losses, Phase III Trial Expenses,
and other payments under this Agreement. Upon reasonable prior notice, but not
more than once per Calendar Year, such records shall be available during regular
business hours for a period of three (3) years from the end of the Calendar Year
to which they pertain for examination at the expense of the requesting Party by
an independent certified public accountant selected by the requesting Party and
reasonably acceptable to the other Party, for the sole purpose of verifying the
accuracy of the financial reports and correctness of the payments furnished by
the other Party pursuant to this Agreement. Any such auditor shall not disclose
the other Party’s Confidential Information, except to the extent such disclosure
is necessary to verify the accuracy of the financial reports furnished by the
other Party or the amount of payments due by the other Party under this
Agreement. Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report, plus interest, as set forth in
Section 8.12 from the original due date. Any amounts shown to have been overpaid
shall be refunded within thirty (30) days from the accountant’s report. The
requesting Party shall bear the full cost of such audit unless such audit
discloses an underpayment by the other Party of more than [***] of the amount
due, in which case the other Party shall bear the full cost of such audit.

8.12 Late Payment. All payments due to a Party hereunder shall be made in U.S.
Dollars by wire transfer of immediately available funds into an account
designated by the receiving Party. If a Party does not receive payment of any
sum due to it on or before the due date, simple interest shall thereafter accrue
on the sum due to such Party until the date of payment at the per annum rate of
two percent (2%) over the then-current prime rate quoted by Citibank in New York
City or the maximum rate allowable by Applicable Law, whichever is lower.

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Inventions. Each Party shall own any Inventions made solely by
its own employees, agents, or independent contractors in the course of
conducting its activities under this Agreement, together with all intellectual
property rights therein (“Sole Inventions”). The Parties shall jointly own any
Inventions for which the inventors include at least one employee, agent, or
independent contractor of each Party in the course of performing activities
under this Agreement, together with all intellectual property rights therein
(“Joint Inventions”). Inventorship shall be determined in accordance with U.S.
patent laws. Subject to any licenses granted under this Agreement, each Party
will have the right to practice and exploit any Joint Inventions without the
duty of accounting to any other Party or seeking consent (for licensing,
assigning or otherwise exploiting Joint Inventions) from the other Party by
reason of the joint ownership thereof; and each Party hereby waives any right
such Party may have under the Applicable Law of any jurisdiction to require any
such approval or accounting, and, to the extent Applicable Law prohibits such a
waiver, each Party shall be deemed to so consent. In furtherance thereof, at the
reasonable written request of a Party, the other Party will in writing grant
such consents and confirm that no such accounting is required to effect the
foregoing regarding Joint Inventions.

9.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party any Invention that is necessary or useful to Exploit Compounds or Products
in the Field in the Territory during the Term. With respect to any Joint
Inventions, each Party shall promptly disclose to the other Party any invention
disclosures, or other similar documents, submitted to it by its employees,
agents or independent contractors describing the Joint Inventions, and all
Information relating to such inventions to the extent necessary for the use of
such Invention in the Development or commercialization of the Compounds or the
Products in the Field and, to the extent patentable, for the preparation, filing
and maintenance of any Patent with respect to such Invention.

 

57

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

9.3 Prosecution of Patents.

(a) MacroGenics Platform Patents. Except as otherwise provided in this
Section 9.3(a), as between the Parties, MacroGenics shall have the sole right
and authority to prepare, file, prosecute and maintain the MacroGenics Platform
Patents on a worldwide basis. MacroGenics shall provide Takeda a reasonable
opportunity to review and comment on its efforts to prepare, file, prosecute and
maintain MacroGenics Platform Patents in the Territory, including by providing
Takeda with a copy of material communications from any patent authority in the
Territory regarding any MacroGenics Platform Patent, and by providing drafts of
any material filings or responses to be made to such patent authorities in
advance of submitting such filings or responses. MacroGenics shall consider
Takeda’s comments regarding such communications and drafts in good faith. Takeda
shall reimburse MacroGenics for [***] of MacroGenics Out of Pocket Patent Costs
incurred in the filing, prosecution and maintenance of MacroGenics Platform
Patents, provided that if pursuant to MacroGenics’ agreement with any Third
Party MacroGenics is reimbursed by such Third Party for MacroGenics Out of
Pocket Patent Costs in the filing, prosecution or maintenance of any such
MacroGenics Platform Patent, Takeda shall reimburse MacroGenics, on a
Patent-by-Patent basis, for[***] : (1) [***] of MacroGenics Out of Pocket Patent
Costs and (2) [***] in such MacroGenics Out of Pocket Patent Costs [***]:
(i) [***] MacroGenics for such MacroGenics Out of Pocket Patent Costs. To the
extent any MacroGenics Platform Patent discloses subject matter which may be
patentable as a Product Claim, such Product Claims shall be pursued under a
separate patent application and such separate application shall be deemed a
MacroGenics Product Patent.

(b) MacroGenics Product Patents.

(1) Pre-Option Period Prosecution. The rights and obligations of this
Section 9.3(b)(1) shall only apply to the Parties during the Pre-Option Period.
Except as otherwise provided in this Section 9.3(b)(1), MacroGenics shall have
the sole right and authority to prepare, file, prosecute and maintain the
MacroGenics Product Patents on a worldwide basis at its own expense (subject to
Section 9.3(b)(1)(ii)). MacroGenics shall provide Takeda a reasonable
opportunity to review and comment on its efforts to prepare, file, prosecute and
maintain MacroGenics Product Patents in the Territory, including by providing
Takeda with a copy of material communications from any patent authority
regarding any MacroGenics Product Patent in the Territory, and by providing
drafts of any material filings or responses to be made to such patent
authorities in advance of submitting such filings or responses. MacroGenics
shall consider Takeda’s comments regarding such communications and drafts in
good faith.

(i) Takeda Jurisdiction Selection. Notwithstanding the foregoing, subject to
Section 9.3(b)(1)(ii) below, MacroGenics agrees that it shall prepare, file,
prosecute and/or maintain the MacroGenics Product Patents in any jurisdiction
requested by Takeda to the extent, and as much as, permitted under Applicable
Law. If MacroGenics determines in its discretion not to prepare and file any
previously unfiled MacroGenics Product Patent in a jurisdiction so requested by
Takeda or to abandon or not maintain any previously filed MacroGenics Product
Patent, then, in each case, MacroGenics shall provide Takeda with written notice
of such determination within a period of time reasonably necessary to allow
Takeda to determine, in its discretion, its interest in the preparation and
filing of such previously unfiled MacroGenics Product Patent or the continuation
of prosecution or maintenance of such previously filed MacroGenics Product
Patent. MacroGenics shall give such notice no later than sixty (60) days prior
to any final deadline for the preparation and filing of a patent application
necessary to establish or maintain priority or any pending action or response
that may be due with respect to a previously filed MacroGenics Product Patent
with the applicable patent authority. If Takeda provides written notice
expressing its interest in the preparation and filing, the continuation of
prosecution or the maintenance of such MacroGenics Product Patent(s) in such
jurisdictions, MacroGenics shall prepare and file, continue prosecution of or
maintain such MacroGenics Product Patent in such jurisdictions.

(ii) Prosecution and Maintenance Expenses. During the Pre-Option Period, Takeda
shall reimburse MacroGenics for [***] of the MacroGenics Out of Pocket Patent
Costs incurred in the preparation, filing, prosecution and maintenance of
MacroGenics Product Patents under Section 9.3(b)(1); provided that Takeda shall
reimburse MacroGenics for [***] of the MacroGenics Out of Pocket Patent Costs
incurred for those MacroGenics Product Patents, where MacroGenics prepared,
filed, prosecuted or maintained such MacroGenics Product Patent pursuant to
Takeda’s direction under Section 9.3(b)(1)(i). For the avoidance of doubt,
Takeda shall reimburse MacroGenics [***] of the MacroGenics Out of Pocket Patent
Costs incurred during the Pre-Option Period with respect to any MacroGenics
Product Patent. Notwithstanding the foregoing, the Parties agree that for each
Product Claim, MacroGenics shall file and prosecute a Patent (and maintain such
Patent if granted) which includes such Product Claim in the following patent
authorities and/or jurisdictions of the Territory to the extent, and as much as,
MacroGenics is permitted to do so under Applicable Law: [***] and that Takeda
shall reimburse MacroGenics for [***] of the MacroGenics Out of Pocket Patent
Costs incurred in connection with the preparation and filing of such MacroGenics
Product Patents.

 

 

58

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) Post License Option Exercise. The rights and obligations of this
Section 9.3(b)(2) shall only apply to the Parties after the License Option
Exercise. Except as otherwise provided in this Section 9.3(b)(2), Takeda shall
have the primary right and authority to prepare, file, prosecute and maintain
the MacroGenics Product Patents on a worldwide basis at its own expense. Within
sixty (60) days after the License Option Exercise, MacroGenics shall transfer to
Takeda control of the prosecution and maintenance of all MacroGenics Product
Patents being prosecuted or maintained by MacroGenics. Takeda shall provide
MacroGenics a reasonable opportunity to review and comment on its efforts to
prepare, file, prosecute and maintain MacroGenics Product Patents in the
Territory, including by providing MacroGenics with a copy of material
communications from any patent authority regarding any MacroGenics Product
Patent in the Territory, and by providing drafts of any material filings or
responses to be made to such patent authorities in advance of submitting such
filings or responses. Takeda shall consider MacroGenics’ comments regarding such
communications and drafts in good faith. If Takeda determines in its discretion
to abandon or not maintain any MacroGenics Product Patent that is being
prosecuted or maintained by Takeda in the Territory, then Takeda shall provide
MacroGenics with written notice of such determination within a period of time
reasonably necessary to allow MacroGenics determine, in its discretion, its
interest in such MacroGenics Product Patent (which notice by Takeda shall be
given no later than sixty (60) days prior to the final deadline for any pending
action or response that may be due with respect to such MacroGenics Product
Patent with the applicable patent authority). If MacroGenics provides written
notice expressing its interest in regaining control over such MacroGenics
Product Patent, Takeda shall, free of charge, transfer to MacroGenics the
control of such MacroGenics Product Patent in the Territory and such MacroGenics
Product Patent shall be terminated with respect to the Takeda license. Upon the
termination under this Section 9.4(b)(2) of a MacroGenics Patent under the
Takeda License, all rights and licenses granted herein to Takeda with respect to
such MacroGenics Patent shall terminate.

(i) To the extent any MacroGenics Platform Patent discloses subject matter which
may be patentable as a Product Claim and Takeda desires, after the License
Option Exercise, to prosecute such Product Claims in a separate patent
application as a MacroGenics Product Patent, MacroGenics shall reasonably
cooperate with Takeda’s efforts to file such MacroGenics Product Patent,
including filing any documentation required by any patent office or patent
authority in order to establish the appropriate priority to the MacroGenics
Platform Patent.

(c) Takeda Patents. Except as otherwise provided in this Section 9.3(c), Takeda
shall have the sole right and authority to prepare, file, prosecute and maintain
the Takeda Patents on a worldwide basis at its own expense. Takeda shall provide
MacroGenics a reasonable opportunity to review and comment on its efforts to
prepare, file, prosecute and maintain Takeda Patents in the Territory, including
by providing MacroGenics with a copy of material communications from any patent
authority regarding any Takeda Patent in the Territory, and by providing drafts
of any material filings or responses to be made to such patent authorities in
advance of submitting such filings or responses. Takeda shall consider
MacroGenics’ comments regarding such communications and drafts in good faith.

(d) Joint Patents. Except as otherwise provided in this Section 9.3(d), Takeda
shall have the primary right and authority to prepare, file, prosecute and
maintain the Patents included in the Joint Inventions (“Joint Patents”) on a
worldwide basis at its own expense. Takeda shall provide MacroGenics with a
reasonable opportunity to review and comment on its efforts to prepare, file,
prosecute and maintain Joint Patents, including by providing MacroGenics with a
copy of material communications from any patent authority in such country(ies)
regarding any Joint Patent, and by providing drafts of any material filings or
responses to be made to such patent authorities in advance of submitting such
filings or responses. Takeda shall consider MacroGenics’ comments regarding such
communications and drafts in good faith. If Takeda determines in its discretion
to abandon or not maintain any Joint Patent(s) in any country(ies) of the world,
then Takeda shall provide MacroGenics with written notice of such determination
within a period of time reasonably necessary to allow MacroGenics to determine
its interest in such Joint Patent(s) (which notice from Takeda shall be given no
later than sixty (60) days prior to any final deadline for any pending action

 

59

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

or response that may be due with respect to such Joint Patent(s) with the
applicable patent authority). If MacroGenics provides written notice expressing
its interest in obtaining such Joint Patent(s), Takeda shall, free of charge,
assign and transfer to MacroGenics the ownership of, and interest in, such Joint
Patent(s) in such country(ies), at MacroGenics’ own expense, and Takeda shall
cooperate with MacroGenics for assignment and transfer of such Joint Patent(s)
in such country. Thereafter, all such assigned and transferred Patents will be
deemed MacroGenics Patents and subject to Section 9.3(a) above.

(e) Cooperation in Prosecution. Each Party shall provide the other Party all
reasonable assistance and cooperation in the Patent prosecution efforts provided
above in this Section 9.3, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution,
as well as further actions as set forth below. Such assistance and cooperation
shall include making a Party’s inventors and other scientific advisors
reasonably available to assist the other Party’s Patent prosecution efforts.

(1) The Parties shall respectively prepare, file, maintain and prosecute the
MacroGenics Patents, the Takeda Patents and the Joint Patents as set forth in
this Section 9.3. As used herein, “prosecution” of such Patents shall include
all communication and other interaction with any patent office or patent
authority having jurisdiction over a patent application in connection with
pre-grant proceedings.

(2) All communications between the Parties relating to the preparation, filing,
prosecution or maintenance of the MacroGenics Patents, the Takeda Patents and
the Joint Patents, including copies of any draft or final documents or any
communications received from or sent to patent offices or patenting authorities
with respect to such Patents, shall be considered Confidential Information and
subject to the confidentiality provisions of Article 11.

(3) Assignments in the MacroGenics Patents and Joint Patents shall be effected
as follows: (i) employees or agents of MacroGenics that are named as inventors
on the MacroGenics Patents shall assign their interest in such Patents to
MacroGenics; and (ii) employees or agents of Takeda or MacroGenics that are
named as inventors on the Joint Patents shall assign their interest in such
Patents to their respective employer.

9.4 Patent Term Extensions in the Territory. The rights and obligations of this
Section 9.4 shall only apply to the Parties after the License Option Exercise.
Whether to seek patent term extensions, supplemental protection certificates or
their equivalents in the Territory (each a “Patent Extension” and collectively
“Patent Extensions”) for MacroGenics Product Patents, Joint Patents and/or
Takeda Patents shall be decided by Takeda. Takeda shall be responsible for
seeking such Patent Extensions and shall act with reasonable promptness in light
of the developmental stage of the Products to apply for any such Patent
Extension. In the event that the opportunity to seek a Patent Extension becomes
available for a Product based on a MacroGenics Platform Patent or MacroGenics

 

60

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Product Patent (“MacroGenics Patent Extension”), and Takeda declines to seek
such MacroGenics Patent Extension, MacroGenics shall have the right to seek such
MacroGenics Patent Extension. Takeda, in its sole discretion, may terminate the
Takeda License with respect to any MacroGenics Patent which is the basis of a
MacroGenics Patent Extension within sixty (60) days of receiving written notice
from MacroGenics of the award of such MacroGenics Patent Extension. Upon the
termination under this Section 9.4 of a MacroGenics Patent under the Takeda
License, all rights and licenses granted herein to Takeda with respect to such
MacroGenics Patent shall terminate; provided, however, that MacroGenics shall
grant to Takeda a covenant not to sue with respect to such MacroGenics Patent.
The Party that does not apply for a Patent Extension hereunder will cooperate
fully with the other Party in making such filings or actions, including making
available all required regulatory data and Information and executing any
required authorizations to apply for such Patent Extension. All expenses
incurred in connection with activities of each Party with respect to the
Patent(s) for which such Party seeks Patent Extension pursuant to this
Section 9.4 shall be entirely borne by such Party.

9.5 Infringement of Patents by Third Parties.

(a) Notification. Each Party shall promptly notify the other Party in writing of
any existing, alleged or threatened infringement of any MacroGenics Patent,
Joint Patent or Takeda Patent of which it becomes aware, and shall provide all
Information in such Party’s possession or control demonstrating such
infringement.

(b) Infringement of MacroGenics Product Patents or Joint Patents. The rights and
obligations of this Section 9.5(b) shall only apply to the Parties after the
License Option Exercise.

(1) Takeda, subject to Sections 9.5(b)(2) through 9.5(b)(6), shall have the
first right, but not the obligation, to bring an appropriate suit or other
action against any Third Party engaged in any existing, alleged or threatened
infringement of any: (i) MacroGenics Product Patent or Joint Patent; and
(ii) MacroGenics Platform Patent with respect to a Competitive Infringement.

 

61

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) Takeda shall notify MacroGenics of its election to take any action in
accordance with this Section 9.5(b)(1) within [***] after the first notice under
Section 9.5(a); or (ii) [***] any time limit set forth in Applicable Law or
regulation, including the time limits set forth under the Hatch-Waxman Act.
Notwithstanding the foregoing sentence, Takeda shall not initiate any such suit
or take such other action with respect to any MacroGenics Product Patent or
Joint Patent without first consulting with MacroGenics and giving good faith
consideration to any reasonable objection from MacroGenics regarding Takeda’s
proposed course of action, and Takeda shall not initiate any such suit or take
such other action with respect to a MacroGenics Platform Patent without the
prior written consent of MacroGenics, such consent not to be unreasonably
withheld, delayed or conditioned. Should MacroGenics reasonably withhold such
consent, MacroGenics shall keep Takeda reasonably informed of any enforcement
efforts with respect to the MacroGenics Platform Patents and shall consider
Takeda’s comments regarding such enforcement in good faith. MacroGenics shall
cooperate in the prosecution of any suit under this Section 9.5 as may be
reasonably requested by Takeda. In the event that Takeda elects not to initiate
a lawsuit or take other reasonable action with respect to an infringement
described in Section 9.5(b)(1), MacroGenics shall have the right, but not the
obligation, to initiate such suit or take such other action, after providing
[***] notice to Takeda and giving good faith consideration to Takeda’s reason(s)
for not initiating a suit or taking other action.

(3) If one Party elects to bring suit or take action under this Section 9.5(b)
against an infringement, then the other Party shall have the right, prior to
commencement of the suit or action, to join any such suit or action.

(4) Each Party shall provide to the Party enforcing any such rights under this
Section 9.5(b) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by Applicable Law to pursue such action. The enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, shall reasonably consider the other Party’s comments on any
such efforts, and shall consult the other Party in any important aspects of such
enforcement, including determination of material litigation strategy, filing of
important papers to the competent court.

(5) Each Party shall bear all of its own internal costs incurred in connection
with its activities under this Section 9.5(b). In the event that the Parties are
joined in suit or action against the infringement or the non-enforcing Party
elects to join such suit or action and, in either case, elects to be represented
by the same outside counsel as the enforcing Party, then the enforcing Party
shall be responsible for all expenses arising from such outside counsel;
provided that the enforcing Party consents to such joint representation by
outside counsel, such consent not to be unreasonably withheld, delayed or
conditioned.

 

62

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(6) The Party not bringing an action with respect to infringement in the
Territory under this Section 9.5(b) shall be entitled to separate representation
in such matter by counsel of its own choice and at its own expense, but such
Party shall at all times cooperate fully with the Party bringing such action.

(7) Settlement. Neither Party shall settle any claim, suit or action that it
brought under this Section 9.5 involving MacroGenics Patents or Joint Patents
without the prior written consent of the other Party, such consent not to be
unreasonably withheld, delayed or conditioned.

(c) Infringement of Takeda Patents. For any and all infringement of any Takeda
Patent, Takeda shall have the sole and exclusive right, but not the obligation,
to bring, at Takeda’s expense and in its sole control, an appropriate suit or
other action against any person or entity engaged in such infringement of the
Takeda Patent and to retain [***] of any recovery in connection with such suit
or other action (after reimbursing MacroGenics for any of its expenses in
connection with its assistance provided in accordance with Section 9.5(b)(4)).

(d) Allocation of Proceeds. The rights and obligations of this Section 9.5(d)
shall only apply to the Parties after the License Option Exercise. If either
Party recovers monetary damages from any Third Party in a suit or action brought
under Section 9.5(b) or 9.7(a) or any royalties, milestones or other payments
from a license agreement with a Third Party related to any alleged infringement
related to a Product, whether such damages or royalties result from the
infringement of MacroGenics Patents or Joint Patents, such recovery
(“Infringement Recovery”) shall be allocated first to the reimbursement of any
expenses incurred by the Parties in such litigation, action or license
negotiations, and any remaining amounts shall be allocated: (1) with respect to
an Infringement Recovery in North America during the Co-Funding Term, [***] to
MacroGenics, or (2) either outside North America or after the Co-Funding Term or
if no Co-Funding Term existed, then (i) if the Infringement Recovery is based on
lost profits, an amount equal to the royalty that would be payable pursuant to
Section 8.4(a), 8.4(b) or 8.4(c), as applicable on the

 

63

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

imputed amount of Net Sales of the relevant Product(s) in the country(ies) where
such infringement occurred as determined by the competent court, (ii) if the
Infringement Recovery reflects the amount of reasonable royalty payments as
determined by the competent court, such Infringement Recovery shall be
considered Net Sales and subject to the applicable royalty in accordance with
Section 8.4(a), 8.4(b) or 8.4(c), as applicable, of this Agreement, and
(iii) if, or to the extent, the Infringement Recovery includes any other measure
of damages (including punitive, treble or other extraordinary damages), such
Infringement Recovery shall be retained [***] by the Party bringing such action.
In the event a compensatory Infringement Recovery (i.e., includes other than
punitive, treble or other extraordinary damages that are subject to
Section 9.5(d)(2)(iii)) is not designated as either “lost profits” or a
“reasonable royalty,” the Infringement Recovery shall be allocated between the
Parties in accordance with Section 9.5(d)(2)(ii).

9.6 Infringement of Third Party Rights in the Territory.

(a) Notice. If any Product used or sold by either Party, its Affiliates, or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Territory, the
Party first having notice of the claim or assertion shall promptly notify the
other Party.

(b) Defense. Takeda shall have the first right, but not the obligation, to
defend any such Third Party claim or assertion of infringement of a Patent as
described in Section 9.6(a) above, at Takeda’s expense. If Takeda does not
commence actions to defend such claim within [***] after it receives notice
thereof (or within [***] after it should have given notice thereof to
MacroGenics as required by Section 9.6(a)), then to the extent allowed by
Applicable Law, MacroGenics shall have the right, but not the obligation, to
control the defense of such claim by counsel of its choice, at MacroGenics’
expense. The non-defending Party shall reasonably cooperate with the Party
conducting the defense of the claim or assertion, including if required to
conduct such defense, furnishing a power of attorney.

(c) Settlement; Licenses. Neither Party shall enter into any settlement of any
claim described in this Section 9.6 that affects the other Party’s rights or
interests without such other Party’s written consent, such consent not to be
unreasonably withheld, delayed or conditioned. Each Party shall have the right
to decline to defend or to tender defense of any claim described in this
Section 9.6 upon reasonable notice to the other Party, including if the other
Party fails to agree to a settlement that the declining Party proposes. In the
event that it is determined by any court of competent jurisdiction that the
research, Development, Manufacture, distribution, use, sale, import, export or
other commercialization of a Product, conducted in accordance with the terms and
conditions of this Agreement, infringes, or Takeda determines reasonably and in
good faith that such activities are likely to infringe, any Patent, copyright,
trademark, data exclusivity right or trade secret right arising under Applicable
Law of any Third Party, Takeda shall use

 

64

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Commercially Reasonable Efforts to: (1) procure a license from such Third Party
authorizing Takeda to continue to conduct such activities; or (2) modify such
activities so as to render it non-infringing. To the extent such a license
relates to the commercialization of a Product, the cost of such license shall be
considered a Third Party Obligation and allocated between the Parties in
accordance with Section 8.9. In the event that Takeda decides that neither of
the foregoing alternatives is reasonably available or commercially feasible,
Takeda may, at its discretion, terminate this Agreement for the Product affected
in accordance with Section 12.2.

9.7 Patent Oppositions and Other Proceedings.

(a) Third-Party Patent Rights. If either Party desires to bring an opposition,
action for declaratory judgment, nullity action, interference, declaration for
non-infringement, reexamination or other attack upon the validity, title or
enforceability of a Patent owned or controlled by a Third Party and having one
or more claims that Cover a Product, or the use, sale, offer for sale or
importation of a Product (except insofar as such action is a counterclaim to or
defense of, or accompanies a defense of, a Third Party’s claim or assertion of
infringement under Section 9.6, in which case the provisions of Section 9.6
shall govern), such Party shall so notify the other Party and the Parties shall
promptly confer to determine whether to bring such action or the manner in which
to settle such action. Takeda shall have the initial right, but not the
obligation, to bring, at its own expense and in its sole control, such action in
the Territory. If Takeda does not bring such an action in the Territory, within
[***] of notification thereof pursuant to this Section 9.7(a) (or earlier, if
required by the nature of the proceeding), then MacroGenics shall have the
right, but not the obligation, to bring, at MacroGenics’ own expense, such
action. The Party not bringing an action under this Section 9.7(a) shall be
entitled to separate representation in such proceeding by counsel of its own
choice and at its own expense, and shall cooperate fully with the Party bringing
such action. Any awards or amounts received in bringing any such action shall be
first allocated to reimburse the initiating Party’s expenses in such action, and
any remaining amounts shall be allocated between the Parties as provided in
Section 9.5(d).

 

65

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Parties’ Patent Rights. If any MacroGenics Product Patent or Joint Patent
becomes the subject of any proceeding commenced by a Third Party within the
Territory in connection with an opposition, reexamination request, action for
declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof (a “Third Party Patent Challenge”)
(except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, an action for infringement against a Third Party under
Section 9.5, in which case the provisions of Section 9.5 shall govern), then the
Party responsible for filing, preparing, prosecuting and maintaining such Patent
as set forth in Section 9.3 hereof, shall control such defense at its own
expense. The controlling Party shall permit the non-controlling Party to
participate in the proceeding to the extent permissible under Applicable Law,
and to be represented by its own counsel in such proceeding, at the
non-controlling Party’s expense. If either Party decides that it does not wish
to defend against such action, then the other Party shall have a backup right to
assume defense of such Third-Party action at its own expense. Any awards or
amounts received in defending any such Third-Party action shall be allocated
between the Parties as provided in Section 9.5(d). MacroGenics shall have the
sole discretion whether to defend and shall solely control any defense of a
Platform Patent which is the subject of a Third Party Patent Challenge; provided
that MacroGenics shall keep Takeda reasonably informed regarding such
enforcement and shall consider Takeda’s comments regarding such enforcement in
good faith.

9.8 Exclusivity. For the period beginning on the Effective Date and ending on
the [***] of the License Option Exercise, except to the extent required for
MacroGenics to fulfill its obligations under this Agreement or for Takeda to
fulfill its obligations or exercise its rights under this Agreement, neither
Party nor any of their Affiliates, either directly or with or through a Third
Party, [***]. Notwithstanding the foregoing, a Party shall not be deemed to have
breached its obligations under this Section 9.8 solely as a result of activities
conducted by a Third Party licensee, sublicensee or collaborator of such Party
if (a) the conduct of such activities by such Third Party violates the terms of
the applicable agreement between such Party and such Third Party and (b) such
Party uses Commercially Reasonable Efforts to enforce the terms of such
agreement against such Third Party, including bringing an action against such
Third Party in accordance with the dispute resolution procedures set forth in
such Party’s agreement with the Third Party and which may also include
termination of its agreement with such Third Party. Subject to Section 15.4, in
the event of an acquisition of a Party or its assets or equity by a Third Party,
the prohibitions set forth in this Section 9.8 shall not apply to the extent a
breach of this Section 9.8 would result from an activity or conduct by such
Third Party where such Third Party was engaged in such activity or conduct prior
to such acquisition. For the avoidance of doubt, such Third Party acquirer (or
any successor entity thereto) shall be prohibited, pursuant to this Section 9.8,
from using any intellectual property licensed to the acquired Party under this
Agreement in connection with the Third Party acquirer’s pre-acquisition activity
or conduct.

 

66

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Mutual Representations, Warranties and Covenants. Each of the Parties
hereby represents and warrants to the other Party as of the Effective Date and
hereinafter covenants that:

(a) Organization. It is a corporation duly organized, validly existing, and in
good standing under Applicable Law of the jurisdiction of its organization, and
has all requisite power and authority, corporate or otherwise, to execute,
deliver, and perform this Agreement.

(b) Binding Agreement. This Agreement is a legal and valid obligation binding
upon such Party and enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, or other Applicable Law of general
application affecting the enforcement of creditor rights, judicial principles
affecting the availability of specific performance, and general principles of
equity (whether enforceability is considered a proceeding at law or equity).

(c) Authorization. The execution, delivery, and performance of this Agreement by
such Party have been duly authorized by all necessary corporate action and do
not conflict with any agreement, instrument, or understanding, oral or written,
to which it is a party or by which it is bound, nor violate any Applicable Law
or any order, writ, judgment, injunction, decree, determination, or award of any
court or governmental body, or administrative or other agency presently in
effect applicable to such Party.

(d) No Further Approval. It is not aware of any government authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, under any Applicable Law, currently in
effect, necessary for, or in connection with, the transactions contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements (save for Regulatory Approvals and similar
authorizations from Governmental Authorities necessary for the Exploitation of
the Compounds and the Products as contemplated hereunder), except as may be
required to obtain clearance of this Agreement under the HSR Act.

(e) No Inconsistent Obligations. Neither Party is under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any material respect with the terms of this Agreement, or that would impede
the diligent and complete fulfillment of its obligations hereunder.

(f) Transparency Reporting. Takeda and, in the event it exercises the Co-Promote
Option, MacroGenics shall each be responsible for tracking and reporting
transfers of value initiated and controlled by its and its Affiliates’
employees, contractors, and agents pursuant to the requirements of the marketing
reporting laws of any Governmental Authority in the Territory, including
Section 6002 of ACA, commonly referred to as the “Sunshine Act.”

 

67

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

10.2 Additional Representations and Warranties of MacroGenics. MacroGenics
represents and warrants as of the Effective Date and covenants to Takeda that:

(a) MacroGenics has all rights necessary to grant the licenses under the
MacroGenics Technology and rights of cross-reference under Regulatory Materials
that it grants to Takeda in this Agreement. As from the Effective Date and until
the License Option Exercise and thereafter for the duration of the Term,
MacroGenics shall not, and shall cause its Affiliates not to, grant to any Third
Party rights that encumber or conflict with the rights granted to Takeda
hereunder with respect to the MacroGenics Technology, Joint Technology or
Regulatory Materials.

(b) The Patents set forth in Exhibit B (“Licensed Patents”) represent all
Patents that MacroGenics or any of its Affiliates owns or Controls that Cover or
disclose any Invention necessary or useful for the Exploitation of Compounds or
Products in the Territory in the Field as of the Effective Date. MacroGenics is
the sole and exclusive owner of the entire right, title and interest in the
Licensed Patents free of any encumbrance, lien, or claim of ownership by any
Third Party.

(c) MacroGenics or any of its Affiliates owns or Controls all MacroGenics
Know-How necessary or useful for the Exploitation of Compounds or Products in
the Territory in the Field.

(d) There is no actual or, to MacroGenics’ Knowledge, threatened infringement or
misappropriation of the MacroGenics Technology by any Person in the Territory.

(e) To MacroGenics’ Knowledge, the Exploitation of Compounds or Products in the
Field in the Territory will not infringe or misappropriate the Patents or other
intellectual property or proprietary rights of any Third Party in the Territory.

(f) The Licensed Patents are being diligently prosecuted in the respective
patent offices in the Territory in accordance with Applicable Law. The Licensed
Patents have been filed and maintained properly and correctly and all applicable
fees have been paid on or before the due date for payment.

(g) With respect to the Licensed Patents, to MacroGenics’ Knowledge, MacroGenics
and its Affiliates have presented all references, documents, or Information for
which it and the inventors had a duty to disclose under Applicable Law,
including 37 C.F.R. 1.56 or its foreign equivalent to the relevant patent
examiner at the relevant patent office.

(h) Each of the Licensed Patents properly identifies each and every inventor of
the claims thereof as determined in accordance with Applicable Law of the
jurisdiction in which such Licensed Patent is issued or such application is
pending.

 

68

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(i) All current and former officers, employees, agents, advisors, consultants,
contractors or other representatives of MacroGenics or any of its Affiliates who
are inventors of or have otherwise contributed in a material manner to the
creation or development of any MacroGenics Technology have executed and
delivered to MacroGenics or any such Affiliate an assignment or other agreement
regarding the protection of proprietary Information and the assignment to
MacroGenics or any such Affiliate of any MacroGenics Technology, the current
form of which has been made available for review by Takeda. To MacroGenics’
Knowledge, no current officer, employee, agent, advisor, consultant or other
representative of MacroGenics or any of its Affiliates is in violation of any
term of any assignment or other agreement regarding the protection of
MacroGenics Patents or other MacroGenics Technology or of any employment
contract or any other contractual obligation relating to the relationship of any
such Person with MacroGenics or any such Affiliate. Takeda shall have no
obligation to contribute to any remuneration of any inventor employed or
previously employed by MacroGenics or any of its Affiliates in respect of any
such Inventions, Information and discoveries and intellectual property rights
therein that are so assigned to MacroGenics or its Affiliate(s). MacroGenics
will pay all such remuneration due to such inventors with respect to such
Inventions and other Know-How and intellectual property rights therein.

(j) The inventions Covered or disclosed by the Licensed Patents: (1) were not
conceived, discovered, developed, or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the U.S. or any agency thereof; (2) are not a “subject invention” as that term
is described in 35 U.S.C. Section 201(f); and (3) are not otherwise subject to
the provisions of the Bayh-Dole Act.

(k) Neither MacroGenics nor any of its Affiliates has been debarred by the FDA,
is not subject to any similar sanction of other Governmental Authorities in the
Territory, and, to MacroGenics’ Knowledge, neither MacroGenics nor any of its
Affiliates has used, or will engage, in any capacity, in connection with this
Agreement or any ancillary agreements (if any), any Person who either has been
debarred by such a Regulatory Authority, or is the subject of a conviction
described in Section 306 of the FFDCA. MacroGenics shall inform Takeda in
writing promptly if it or any Person engaged by MacroGenics or any of its
Affiliates who is performing services under this Agreement or any ancillary
agreements (if any) is debarred or is the subject of a conviction described in
Section 306 of the FFDCA, or if any action, suit, claim, investigation or legal
or administrative proceeding is pending or, to MacroGenics’ Knowledge, is
threatened, relating to the debarment or conviction of MacroGenics, any of its
Affiliates or any such Person performing services hereunder or thereunder.

 

69

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(l) MacroGenics and its Affiliates have provided or made available to Takeda
prior to the Effective Date, true, complete, and correct copies of: (1) the file
wrapper and other documents and materials relating to the prosecution, defense,
maintenance, validity, and enforceability of the Licensed Patents to the extent
not publicly available; (2) all Regulatory Materials in the ownership,
possession or Control of MacroGenics or any of its Affiliates; and (3) all
adverse Information with respect to the safety and efficacy of any Compound
known to MacroGenics, and all of the foregoing Information and documents
provided are true, correct, and complete.

(m) MacroGenics and its Affiliates have generated, prepared, maintained, and
retained all Regulatory Materials that are required to be maintained or retained
pursuant to and in accordance with GCP, GLP and other Applicable Law, and all
such Information is true, complete and correct.

(n) MacroGenics has provided or made available to Takeda true, complete and
correct copies of all agreements relating to the Manufacture or supply of
Compounds or Products (including quality agreements) that are in effect as of
the Effective Date, a complete list of which appears on Exhibit F hereto.

(o) MacroGenics has maintained and has not breached in any material respect any
agreements with any Third Party relating to a Compound or a Product, and after
the Effective Date of this Agreement, MacroGenics shall use Commercially
Reasonable Efforts to maintain in good standing all such agreements with Third
Parties.

(p) The representations, warranties and covenants of MacroGenics in this
Agreement, and the Information and materials furnished to Takeda in connection
with its period of diligence prior to the Effective Date do not, taken as a
whole: (i) contain any untrue statement of a material fact; or (ii) omit to
state any material fact necessary to make the statements or facts contained
therein, in light of the circumstances under which they were made, misleading.

10.3 Additional Representations and Warranties of Takeda. Takeda represents and
warrants as of the Effective Date and covenants to MacroGenics that:

(a) Neither Takeda nor its Affiliates have been debarred by the FDA (and are not
subject to any similar sanction of other Regulatory Authorities in the
Territory), and are not subject to any such debarment or similar sanction by any
such Regulatory Authority, and to Takeda’s Knowledge, neither Takeda nor its
Affiliates have used, and will not engage, in any capacity, in connection with
this Agreement, any Person who either has been debarred by such a Regulatory
Authority, or is the subject of a conviction described in Section 306 of the
FFDCA. Takeda shall inform MacroGenics in writing promptly if it or any Person
engaged by Takeda who is performing services under this Agreement is debarred or
is the subject of a conviction described in Section 306 of the FFDCA, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to Takeda’s Knowledge, is threatened, relating to the debarment or
conviction of Takeda or any such Person performing services hereunder.

 

70

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) To the extent permissible under Applicable Law, all employees, agents,
advisors, consultants or contractors of Takeda or its Affiliates performing
activities under this Agreement shall be under an obligation to assign all
right, title and interest in and to their Inventions and other Know-How, whether
or not patentable, and intellectual property rights therein, to Takeda or its
Affiliate(s) as the sole owner thereof. MacroGenics shall have no obligation to
contribute to any remuneration of any inventor employed or previously employed
by Takeda or any of its Affiliates in respect of any such Inventions,
Information and discoveries and intellectual property rights therein that are so
assigned to Takeda or its Affiliate(s). Takeda will pay all such remuneration
due to such inventors with respect to such Inventions and other Know-How and
intellectual property rights therein.

(c) Neither Takeda nor any of its Affiliates owns any Patent that Covers or
discloses the Compound or any Product that contains the Compound as such Product
exists as of the Effective Date.

10.4 No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 10, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY OTHER WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT OR AS TO THE VALIDITY OF ANY PATENTS.

ARTICLE 11

CONFIDENTIALITY

11.1 Nondisclosure. Each Party agrees that, during the Term and for a period of
[***] years thereafter, a Party (the “Receiving Party”) receiving Confidential
Information of the other Party (the “Disclosing Party”) shall: (a) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own confidential or
proprietary Information of similar kind and value, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and
(c) not use such Confidential Information for any purpose except those permitted
by this Agreement (it being understood that this Section 11.1 shall not create
or imply any rights or licenses not expressly granted under this Agreement).
Notwithstanding anything to the contrary in the foregoing, the obligations of
confidentiality and non-use with respect to any trade secret within such
Confidential Information shall survive such [***] period for so long as such
Confidential Information remains protected as a trade secret under Applicable
Law.

 

71

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

11.2 Exceptions. The obligations in Section 11.1 shall not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent evidence:

(a) is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b) is known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;

(c) is subsequently disclosed to the Receiving Party or any of its Affiliates on
a non-confidential basis by a Third Party that, to the Receiving Party’s
Knowledge, is not bound by a similar duty of confidentiality or restriction on
its use;

(d) is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or any of its Affiliates, generally known or available,
either before or after it is disclosed to the Receiving Party;

(e) is independently discovered or developed by or on behalf of the Receiving
Party or any of its Affiliates without the use of Confidential Information
belonging to the Disclosing Party; or

(f) is the subject of written permission to disclose provided by the Disclosing
Party.

11.3 Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) as reasonably required in generating Regulatory Materials and obtaining
Regulatory Approvals;

(c) prosecuting or defending litigation, including responding to a subpoena in a
Third Party litigation;

(d) complying with Applicable Law or court or administrative orders;

(e) complying with any obligation under this Agreement;

(f) in communications with existing or bona fide prospective acquirers, merger
partners, lenders or investors, and consultants and advisors of the Receiving
Party in connection with transactions or bona fide prospective transactions with
the foregoing, in each case on a “need-to-know” basis and under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
provided, however, that the Receiving Party shall remain responsible for any
violation of such confidentiality provisions by any Third Party receiving such
Confidential Information.

 

72

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(g) to its Affiliates, sublicensees or prospective sublicensees, subcontractors
or prospective subcontractors, consultants, agents and advisors on a
“need-to-know” basis in order for the Receiving Party to exercise its rights or
fulfill its obligations under this Agreement, each of whom prior to disclosure
must be bound by obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than those set forth in
this Article 11; provided, however, that, in each of the above situations, the
Receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this Section 11.3(g) to treat such
Confidential Information as required under this Article 11.

(h) If and whenever any Confidential Information is disclosed in accordance with
this Section 11.3, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (other than by breach of this
Agreement). Notwithstanding the foregoing, in the event a Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
clauses (a) through (e) of this Section 11.3, it will, except where
impracticable, give reasonable advance notice to the other Party of such
disclosure and use not less than the same efforts to secure confidential
treatment of such information as it would to protect its own confidential
information from disclosure.

11.4 Terms of this Agreement. The Parties acknowledge that this Agreement and
all of the respective terms of this Agreement shall be treated as Confidential
Information of both Parties subject to the provisions of Sections 11.3(f),
11.3(g) and 11.6.

11.5 Publicity. The Parties shall make a joint public announcement of the
execution of this Agreement in the form attached as Exhibit G, which shall be
issued at a time to be mutually agreed by the Parties. Each Party agrees not to
issue any other press release or other public statement disclosing other
information relating to this Agreement or the transactions contemplated hereby
that contains information not previously publicly disclosed in accordance with
this Section 11.5 without the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or conditioned.

11.6 Securities Filings. Notwithstanding anything to the contrary in this
Article 11, in the event either Party proposes to file with the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction a registration statement or any other disclosure document that
describes or refers to the terms and conditions of this Agreement or any related
agreements between the Parties, or requires the filing of this Agreement as an
exhibit to such registration, statement or disclosure document, such Party shall
notify the other Party of such intention and shall provide the other Party with
a copy of relevant portions of the proposed filing at least seven (7) Business
Days prior to such filing (and any revisions to such portions of the proposed
filing a reasonable time prior to the filing

 

73

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

thereof), including any exhibits thereto that refer to the other Party or the
terms and conditions of this Agreement or any related Agreements between the
Parties. The Party making such filing shall cooperate in good faith with the
other Party to obtain confidential treatment of the terms and conditions of this
Agreement or any related Agreements between the Parties that the other Party
reasonably requests be kept confidential or otherwise afforded confidential
treatment, and shall only disclose Confidential Information that it is
reasonably advised by outside counsel is legally required to be disclosed. Each
Party acknowledges that the other Party may be required by securities
regulators, including the Securities and Exchange Commission, or advised by such
other Party’s outside counsel that the financial terms, including the milestone
amounts and/or royalty rates must be included in such filings. No such notice
shall be required if the description of or reference to this Agreement or a
related agreement between the Parties contained in the proposed filing has been
included in any previous filing made by either Party in accordance with this
Section 11.6 or otherwise approved by the other Party.

11.7 Relationship to Confidentiality Agreement. This Agreement supersedes the
Mutual Confidential Disclosure Agreement between MacroGenics and TPI, effective
as of June 27, 2012, and as subsequently amended; provided however, that all
“Confidential Information” disclosed or received by the Parties and their
Affiliates thereunder shall be deemed Confidential Information hereunder and
shall be subject to the terms and conditions of this Agreement.

11.8 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that could result to a Party upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 11. In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 11.

11.9 Publications

(a) Pre-Exercise Publications. Prior to the exercise of the License Option,
MacroGenics may, in its sole discretion, publish results of all non-clinical and
clinical trials conducted with respect to a Compound or a Product, and Takeda
shall have no such right to publish; provided, however, that Takeda shall have
the right to review all proposed publications prior to submission of such
publication, solely for the purposes of identifying any relevant intellectual
property or Confidential Information of Takeda. MacroGenics shall provide Takeda
with a copy of the applicable proposed abstract, manuscript, or presentation no
less than fifteen (15) days (five (5) days in the case of abstracts) prior to
its intended submission for publication. Takeda shall respond in writing
promptly and in no event later than fifteen (15) days (five (5) days in the case
of abstracts) after receipt of the proposed material with any concerns regarding
patentability or protection of Takeda’s Confidential Information. In the event
of concern over patent protection, MacroGenics agrees not to submit such
publication or to make such presentation

 

74

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

that contains such information until Takeda is given a reasonable period of
time, and in no event less than thirty (30) days, to seek patent protection for
any material in such publication or presentation which it believes is
patentable. Subject to Section 11.3, any Confidential Information of Takeda
shall, if requested by Takeda, be removed by MacroGenics.

(b) Post-Exercise Publications. After the exercise of the License Option, Takeda
may, in its sole discretion, publish results of all non-clinical and clinical
trials conducted with respect to a Compound or a Product, and MacroGenics shall
have no such right to publish; provided, however, that MacroGenics shall have
the right to review all proposed publications prior to submission of such
publication, solely for the purposes of identifying any relevant intellectual
property or Confidential Information of MacroGenics. Takeda shall provide
MacroGenics with a copy of the applicable proposed abstract, manuscript, or
presentation no less than fifteen (15) days (five (5) days in the case of
abstracts) prior to its intended submission for publication. MacroGenics shall
respond in writing promptly and in no event later than fifteen (15) days
(five (5) days in the case of abstracts) after receipt of the proposed material
with any concerns regarding patentability or protection of MacroGenics’
Confidential Information. In the event of concern over patent protection, Takeda
agrees not to submit such publication or to make such presentation that contains
such information until MacroGenics is given a reasonable period of time, and in
no event less than thirty (30) days, to seek patent protection for any material
in such publication or presentation which it believes is patentable. Subject to
Section 11.3, any Confidential Information of MacroGenics shall, if requested by
MacroGenics, be removed by Takeda.

(c) Publication Guidelines. All publications relating to a Compound and/or a
Product shall be prepared, presented and/or published in accordance with
pharmaceutical industry accepted guidelines including: (1) International
Committee of Medical Journal Editors (ICMJE) guidelines, (2) Uniform
Requirements for Manuscripts Submitted to Biomedical Journals: Writing and
Editing for Biomedical Publication, (3) Pharmaceutical Research and
Manufacturers of America (PhRMA) guidelines, and (4) Principles on Conduct of
Clinical Trials.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall continue in full
force and effect as long as Takeda continues to Exploit the Compounds or the
Products in accordance with the terms and conditions of this Agreement (the
“Term”).

 

75

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

12.2 Unilateral Termination by Takeda. Takeda shall have the right to terminate
this Agreement, at any time after the Effective Date, for any or no reason:
(a) upon providing [***] prior written notice to MacroGenics, provided that
[***]; and (b) upon providing [***] prior written notice to MacroGenics,
provided that [***]. Notwithstanding the foregoing, in the event that Takeda
provides such a notice of termination, MacroGenics may, in its sole discretion,
[***] notice period by written notice to Takeda. In addition to the foregoing,
if there is no License Option Exercise by Takeda prior to the License Option
Deadline, this Agreement shall terminate upon the License Option Deadline which
shall be deemed to be a termination by Takeda for purposes of Section 12.7(a).

12.3 Termination for Material Breach.

(a) Either Party (the “Non-breaching Party”) may terminate this Agreement in its
entirety, or on an country-by-country and Product-by-Product basis, in the event
the other Party (the “Breaching Party”) has materially breached this Agreement,
and such material breach has not been cured within [***] after receipt of
written notice of such breach by the Breaching Party from the Non-Breaching
Party (the “Cure Period”). The written notice describing the alleged material
breach shall provide sufficient detail to put the Breaching Party on notice of
such material breach. Any termination of this Agreement pursuant to this
Section 12.3(a) shall become effective at the end of the Cure Period, unless the
Breaching Party has cured any such material breach prior to the expiration of
such Cure Period, or, if such material breach is not reasonably susceptible to
cure within the Cure Period, then, the Non-Breaching Party’s right of
termination shall be suspended only if, and for so long as, the Breaching Party
has provided to the Non-Breaching Party a written plan that is reasonably
calculated to effect a cure of such material breach in a prompt manner as is
reasonably practical, but in no event longer than [***] following the unextended
expiration of the Cure Period, such plan is accepted by the Non-Breaching Party
(such acceptance not to be unreasonably withheld, delayed or conditioned), and
the Breaching Party commits to and carries out such plan as provided to the
Non-Breaching Party in the timelines set forth in such plan. The right of either
Party to terminate this Agreement as provided in this Section 12.3(a) shall not
be affected in any way by such Party’s waiver of or failure to take action with
respect to any previous breach under this Agreement.

(b) If the Parties reasonably and in good faith disagree as to whether there has
been a material breach, the Party that disputes whether there has been a
material breach may contest the allegation in accordance with Article 13.
Notwithstanding anything to the contrary contained in Section 12.3(a), the Cure
Period for any Dispute will run from the date that written notice was first
provided to the Breaching Party by the Non-Breaching Party through the
resolution of such Dispute pursuant to Article 13, and it is understood and
acknowledged that, during the pendency of a Dispute pursuant this
Section 12.3(b), all of the terms and conditions of this Agreement shall remain
in effect, and the Parties shall continue to perform all of their respective
obligations under this Agreement, except that all payment obligations from one
Party to the other Party under this Agreement which are subject to the Dispute
shall be tolled until the resolution of such Dispute in accordance with
Section 13.6.

 

76

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

12.4 Termination by Takeda for Safety Reasons. Takeda shall have the right to
terminate this Agreement, at any time after the Effective Date, with respect to
a Product in the Territory at any time upon providing [***] prior written notice
to MacroGenics: (a) if [***] of the Product is such that the Product [***]; or
(b) [***] related to the use of the Product that [***]. Notwithstanding anything
to the contrary in this Agreement, with respect to termination pursuant this
Section 12.4, Takeda shall be relieved from making any milestone payments to
MacroGenics under Article 8 regarding such Product to the extent a milestone
trigger event occurs after Takeda provides MacroGenics with a notice of
termination hereunder.

12.5 Termination for Patent Challenge. Either Party may terminate this entire
Agreement, at any time after the Effective Date, with respect to a Product in
the Territory upon providing written notice to the other Party, if the other
Party, or any of the other Party’s Affiliates or sublicensees, directly, or
indirectly through assistance granted to a Third Party, commences any
interference or opposition proceeding, challenges the validity or enforceability
of, or opposes any extension of or the grant of a supplementary protection
certificate with respect to: (a) in the case of Takeda or any of its Affiliates
or sublicensees, any MacroGenics Patent, and (b) in the case of MacroGenics or
any of its Affiliates or sublicensees, any Takeda Patent (each such action, a
“Patent Challenge”). Takeda shall include provisions in all agreements granting
sublicenses of MacroGenics Patents or Joint Patents providing that, if the
sublicensee undertakes a Patent Challenge with respect to any MacroGenics Patent
or Joint Patent which has been sublicensed to the sublicensee, Takeda may
terminate such sublicense agreement. MacroGenics will include provisions in all
agreements granting sublicenses of Takeda Patents or Joint Patents providing
that, if the sublicensee undertakes a Patent Challenge with respect to any
Takeda Patent or Joint Patents which has been sublicensed to the sublicensee,
MacroGenics may terminate such sublicense agreement.

12.6 Termination for Bankruptcy.

(a) Either Party may terminate this Agreement in its entirety upon providing
written notice to the other Party on or after the time that such other Party
makes a general assignment for the benefit of creditors, files an insolvency
petition in bankruptcy, petitions for or acquiesces in the appointment of any
receiver, trustee or similar officer to liquidate or conserve its business or
any substantial part of its assets, commences under the laws of any jurisdiction
any proceeding involving its insolvency, bankruptcy, reorganization, adjustment
of debt, dissolution, liquidation or any other similar proceeding for the
release of financially distressed debtors, or becomes a party to any proceeding
or action of the type described above, and such proceeding or action remains
un-dismissed or un-stayed for a period of more than [***].

 

77

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) All rights and licenses granted under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of
the U.S. Code and other similar laws in any jurisdiction outside the U.S.
(collectively, the “Bankruptcy Laws”), licenses of rights to “intellectual
property” as defined under the Bankruptcy Laws. If a case is commenced during
the Term by or against a Party under Bankruptcy Laws then, unless and until this
Agreement is rejected as provided pursuant to such Bankruptcy Laws, such Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee) shall perform all of the obligations in this
Agreement intended to be performed by such Party. If a case is commenced during
the Term by or against a Party under the Bankruptcy Laws, this Agreement is
rejected as provided for under the Bankruptcy Laws, and the non-bankrupt Party
elects to retain its rights hereunder as provided for under the Bankruptcy Laws,
then the Party subject to such case under the Bankruptcy Laws (in any capacity,
including debtor-in-possession) and its successors and assigns (including a
Title 11 trustee), shall provide to the non-bankrupt Party copies of all Patents
and Information necessary for the non-bankrupt Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement. All rights, powers and
remedies of the non-bankrupt Party as provided herein are in addition to and not
in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws. In particular, it is the intention and understanding of the Parties to
this Agreement that the rights granted to the Parties under this Section 12.6
are essential to the Parties’ respective businesses and the Parties acknowledge
that damages are not an adequate remedy.

12.7 Effects of Termination. All of the following effects of termination are in
addition to the other rights and remedies that may be available to either of the
Parties under this Agreement and shall not be construed to limit any such rights
or remedies. In the event this Agreement is not terminated in its entirety, but
rather is terminated on a Product-by-Product or country-by-country basis with
respect to one or more Products (the “Terminated Product”) in a particular
country (the “Terminated Country”), then, notwithstanding anything to the
contrary contained in Sections 12.7(a) or 12.7(b), the consequences of
termination described under this Section 12.7 shall only apply to the Terminated
Product in the Terminated Country, and this Agreement shall remain in full force
and effect in accordance with its terms with respect to all Products other than
the Terminated Products, in all countries of the Territory other than the
Terminated Countries.

(a) Consequences of Termination by MacroGenics or Takeda. In the event of
termination of this Agreement by: (i) MacroGenics pursuant to Section 12.3,
Section 12.5, Section 12.6 or Section 15.7; or (ii) Takeda pursuant to
Section 12.2, Section 12.4 or Section 15.3:

(1) Without limiting the effect that such termination shall have on any
provisions of this Agreement, other than those provisions that this Agreement
expressly provides shall survive such termination, all rights and licenses
granted herein to Takeda shall terminate, and Takeda shall cease any and all
Development, Manufacturing, and commercialization activities with respect to the
Products as soon as is reasonably practicable under Applicable Law; provided
that such licenses shall continue as necessary for Takeda to complete the
orderly wind-down of its activities under this Agreement in accordance with
Applicable Law and as otherwise required in accordance with Section 12.7(a)(6);

 

78

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(2) All payment obligations hereunder shall terminate, other than those that are
accrued and unpaid as of the effective date of such termination;

(3) MacroGenics shall thereafter have all rights previously licensed to Takeda
hereunder on a fully paid-up and royalty-free basis itself or with a Third Party
or through a Third Party sublicensee, to Develop, Manufacture and commercialize
the Products at MacroGenics’ discretion, provided that any Third Party
Obligation arising pursuant to Section 8.9 is passed through to MacroGenics;

(4) Takeda hereby grants to MacroGenics, effective as of the effective date of
such termination, a limited, non-exclusive, transferable, fully paid-up,
royalty-free, sublicenseable license in the Field in the Territory, under the
Takeda Technology and Takeda’s right to Joint Technology, solely to Exploit the
Products;

(5) At MacroGenics’ written request, Takeda shall grant to MacroGenics,
effective as of the date of such request, a limited exclusive, transferable
royalty bearing license to use any trademarks owned or Controlled by Takeda
which are directly related to the commercialization of Products in the Territory
(excluding any Takeda house marks), where such royalty shall be [***] in any
country in the Territory where Takeda owns or Controls such trademarks, such
royalty to continue in effect for [***] and thereafter to be a perpetual,
irrevocable, fully-paid, royalty-free and limited exclusive and transferable
license.

(6) The JSC shall coordinate the wind-down of Takeda’s efforts under this
Agreement, and Takeda, as soon as reasonably practical after the effective date
of such termination, shall provide to MacroGenics, as applicable and to the
extent permitted under any applicable Third Party contract: (a) any Information,
materials, and data, including copies of all clinical trial data and results,
and all other Information and the like developed by or for the benefit of Takeda
relating to the Products, including control of, and all Information relating to,
the global safety database, and (b) other documents to the extent relating to
the Products that are necessary in the continued Development, commercialization
and Manufacture of such Products (including material documents and agreements
relating to the sourcing and Manufacture of a Product or, to the extent the
First Commercial Sale of a Product has occurred, for sale, promotion,
distribution, or use of such Product) throughout the Territory. Takeda will
reasonably cooperate with MacroGenics to provide a transfer of such material
Information, materials, data, and documents. At MacroGenics’ request, Takeda
shall assign to MacroGenics any and all agreements to which Takeda, or its
Affiliate, and a Third Party are parties, and that in each case relate
exclusively to the Development, commercialization and Manufacturing activities
conducted in connection with

 

79

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Products prior to such termination, or if such assignment is not permitted under
the relevant agreement: (X) grant to MacroGenics other rights to provide to
MacroGenics the benefit of such non-assignable agreement, at MacroGenics’
expense, to the extent permitted under the terms of such non-assignable
agreement; or (Y) to the extent not permitted under the terms of such
non-assignable agreement, the Parties shall discuss in good faith an alternative
solution to enable MacroGenics to receive, at MacroGenics’ expense, the benefit
of the terms of such non-assignable agreement. In the event one or more
Products, or any materials relating to such Products, are Manufactured by Takeda
or its Affiliate, then, upon the written request of MacroGenics, Takeda shall
continue to supply MacroGenics with such Product(s) and/or materials at a
commercially reasonable price and for a time period to be mutually agreed upon
by the Parties, and, if necessary, provide technical assistance reasonably
necessary to assist MacroGenics in the start-up of Manufacturing of the
Product(s) and/or materials, and/or obtaining Regulatory Approval of the
Product(s). In addition to the actions contemplated in this Section 12.7(a)(6),
Takeda shall take such other actions and execute such other instruments,
assignments and documents as may be necessary to effect the transfer of rights
to such Product(s) hereunder to MacroGenics;

(7) Subject to the payment of all amounts required under Section 12.7(a)(2)
above, Takeda shall have the right to sell or otherwise dispose of any inventory
of any Product on hand at the time of such termination or in the process of
Manufacturing; provided, however, at MacroGenics’ request, Takeda shall transfer
to MacroGenics any Product that has not been sold or used within [***];

(8) Takeda shall transfer to MacroGenics any and all Regulatory Materials
directly and solely related to any Products, including any INDs, Drug Approval
Applications or Regulatory Approvals, and, upon MacroGenics’ request, shall make
available to MacroGenics any other relevant Information reasonably related to
such Regulatory Materials and provide a right of reference to applicable
Regulatory Materials to the extent necessary for MacroGenics or its licensees to
develop and commercialize Products; and

(9) MacroGenics shall have the right to assume all preparation, filing,
prosecution, maintenance, and enforcement activities under Article 9 with
respect to MacroGenics Patents as to which Takeda has assumed the right and
authority to prepare, file, prosecute, maintain or enforce. Takeda will
cooperate with MacroGenics and provide MacroGenics with reasonable assistance
with the preparation, filing, prosecution, maintenance, and enforcement
activities with respect to such MacroGenics Patents. The step-in rights granted
to MacroGenics with respect to Joint Patents under Sections 9.3(d), 9.5(b)(2)
and 9.7(a) shall remain in effect, and MacroGenics shall have to the right to
enforce the Takeda Patents, solely to the extent a license is granted under this
Section 12.7, against Third Party infringers.

 

80

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(b) Consequences of Certain Terminations by Takeda. In the event of termination
of this Agreement by Takeda pursuant to Section 12.3, Section 12.5, Section 12.6
or Section 15.7:

(1) Without limiting the effect that such termination shall have on any
provisions of this Agreement, other than those provisions that this Agreement
expressly provides shall survive such termination, all rights and licenses
granted herein to MacroGenics shall terminate (other than the licenses set forth
in Section 6.1(b)(4), which shall survive such termination), and MacroGenics
shall cease any and all Development, Manufacturing, and commercialization
activities (including any co-promotion activities) with respect to the Products
as soon as is reasonably practicable under Applicable Law;

(2) All payment obligations set forth in Article 8 shall continue, along with
the applicable reporting requirements set forth therein; provided that Takeda
may, in accordance with its rights provided under Section 12.8, seek a reduction
in Takeda’s payment obligations set forth in Article 8;

(3) Takeda shall thereafter continue to have all rights previously licensed to
Takeda hereunder, itself or with a Third Party or through a Third Party
sublicensee, to Develop, Manufacture and commercialize any and all Products at
Takeda’s discretion;

(4) All licenses granted to Takeda shall continue in full force and effect, in
accordance with the terms and conditions of this Agreement, any restrictions on
Takeda’s right to sublicense and all rights of MacroGenics with respect to the
Co-Promote Option or Co-Funding Option shall cease; and

(5) The JSC shall coordinate the wind-down of MacroGenics’ efforts under this
Agreement and MacroGenics, as soon as reasonably practical after the effective
date of such termination, shall provide to Takeda, as applicable and to the
extent permitted under any applicable Third Party contract: (a) any Information,
materials, and data, including copies of all clinical trial data and results,
and all other Information, and the like developed by or for the benefit of
MacroGenics relating to the Products in the Territory; and (b) other documents
to the extent relating to the Products that are necessary in the continued
Development, commercialization, and Manufacture of the Products (including
material documents and agreements relating to the sourcing and Manufacture of a
Product or, to the extent the First Commercial Sale of a Product has occurred,
for sale, promotion, distribution, or use of such Product) throughout the
Territory. MacroGenics will cooperate with Takeda to provide a transfer of such
material Information, materials, data, and documents. At Takeda’s request,
MacroGenics shall assign to Takeda any and all agreements to which MacroGenics,
or its Affiliate, and a Third Party are parties that in each case relate
exclusively to Development, commercialization and Manufacturing activities
conducted in or for the Territory in connection with the Products for the
Territory prior to such termination, or if such assignment is not permitted
under the relevant agreement: (X) grant to Takeda other rights to provide to
Takeda the benefit of such non-assignable agreement, at Takeda’s expense, to the
extent permitted under the terms of such non-assignable agreement; or (Y) to the
extent not permitted under the terms of such non-assignable agreement, the
Parties shall discuss in good faith an alternative solution to enable Takeda to
receive, at Takeda’s expense, the benefit of the terms of such non-assignable
agreement. In the event that one or more Products, or any materials relating to
such Products, are Manufactured by MacroGenics or its Affiliate, then, upon the
written request of Takeda, MacroGenics shall continue to supply Takeda with such
Product(s) and/or materials at a commercially reasonable price and for a time
period to be mutually agreed upon by the Parties, and, if necessary, provide
technical assistance (at MacroGenics’ reasonable expense) reasonably necessary
to assist Takeda in the start-up of Manufacturing of the Product(s) and/or
materials, and/or obtaining Regulatory Approval of such Product(s). In addition
to the actions contemplated in this Section 12.7(b)(5), MacroGenics shall take
such other actions and execute such other instruments, assignments and documents
as may be necessary to affect the transfer of rights to such Product(s)
hereunder to Takeda.

 

81

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

(6) Notwithstanding the foregoing, the provisions set forth in this
Section 12.7(b) shall only be applicable from and after the exercise by Takeda
of the License Option in accordance with the terms and conditions of this
Agreement.

12.8 Remedies. Except as otherwise explicitly set forth in this Agreement,
termination or expiration of this Agreement shall not relieve the Parties of any
Liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor prejudice either Party’s right to obtain
performance of any obligation. Each Party shall be free, pursuant to Article 13,
to seek, without restriction as to the number of times it may seek, damages,
costs and remedies that may be available to it under Applicable Law or in equity
and shall be entitled to offset the amount of any damages and costs obtained
against the other Party in a final determination under Section 13.3, against any
amounts otherwise due to such other Party under this Agreement.

12.9 Survival. In the event of termination of this Agreement, in addition to the
provisions of this Agreement that continue in effect in accordance with their
terms, the following provisions of this Agreement shall survive: Articles 1 (as
applicable), 11, 12, 13, 14 (solely to as to activities arising during the Term
or as to any activities conducted in the course of a Party’s exercise of a
license surviving the Term) and 15 and Sections 6.1(b)(4), 8.10, 8.11, 8.12, 9.1
and 10.4.

ARTICLE 13

DISPUTE RESOLUTION

13.1 Exclusive Dispute Resolution Mechanism. The Parties agree that the
procedures set forth in this Article 13 shall be the exclusive mechanism for
resolving any dispute, controversy, or claim between the Parties that may arise
from time to time pursuant to this Agreement relating to either Party’s rights
or obligations hereunder (each, a “Dispute”, and collectively, the “Disputes”)
that is not resolved through good faith negotiation between the Parties. For the
avoidance of doubt, Article 13 shall not apply to any decision about which [***]
as set forth in Sections [***].

13.2 Resolution by Executive Officers. Except as otherwise provided in this
Section 13.2, in the event of any Dispute, regarding the construction or
interpretation of this Agreement, or the rights, duties or Liabilities of either
Party hereunder, the Parties shall first attempt in good faith to resolve such
Dispute by negotiation and consultation between themselves. In the event that
such Dispute is not resolved on an informal basis [***], either Party may, by
written notice to the other Party, refer the Dispute to a senior executive
officer with appropriate decision making authority (or his/her delegate) of the
other Party for attempted resolution by good faith negotiation within [***]
after such notice is received. Each Party may, in its discretion, seek
resolution of any and all Disputes that are not resolved under this Section 13.2
in accordance with Section 13.3.

 

82

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

13.3 Litigation. Any unresolved Dispute which was subject to Section 13.2, shall
be brought exclusively in a court of competent jurisdiction, federal or state,
located in [***], and in no other jurisdiction. Each Party hereby consents to
personal jurisdiction and venue in, and agrees to service of process issued or
authorized by, such court.

13.4 Preliminary Injunctions. Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis.

13.5 Patent and Trademark Disputes. Notwithstanding anything in this Agreement
to the contrary, any and all issues regarding the scope, construction, validity,
and enforceability of any Patent or trademark relating to a Product that is the
subject of this Agreement shall be determined in a court or other tribunal, as
the case may be, of competent jurisdiction under the applicable patent or
trademark laws of the country in which such Patent or trademark rights were
granted or arose.

13.6 Tolling. During the pendency of any dispute resolution proceeding between
the Parties under this Article 13, the obligation to make any payment under this
Agreement from one Party to the other Party or of either Party to exercise an
option hereunder, to the extent that such payment or option exercise is the
subject, in whole or in part, of a proceeding under this Article 13, shall be
tolled until the final outcome of such dispute has been established. For the
avoidance of doubt, any payments that are not the subject of such dispute
resolution proceeding shall be paid as required by the provisions of this
Agreement.

13.7 Confidentiality. Any and all activities conducted under Sections 13.2 and
13.3, including any and all proceedings and decisions under Section 13.3, shall
be deemed Confidential Information of each of the Parties, and shall be subject
to Article 11.

13.8 WAIVER OF RIGHT TO JURY TRIAL. In connection with the Parties’ rights under
Section 13.3 and Section 13.4, EACH PARTY, TO THE EXTENT PERMITTED BY LAW,
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER APPLIES TO ANY
ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

ARTICLE 14

INDEMNIFICATION

14.1 Indemnification by Takeda. Takeda hereby agrees to defend, indemnify and
hold harmless MacroGenics and its Affiliates, and each of their respective
directors, officers, employees, agents and representatives (each, a “MacroGenics
Indemnitee”) from and against any and all claims, suits, actions, demands,
liabilities, expenses and/or losses, including reasonable legal expenses and
attorneys’ fees (collectively, the “Losses”), to

 

83

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

which any MacroGenics Indemnitee may become subject as a result of any claim,
demand, action or other proceeding by any Third Party (each, a “Claim”) to the
extent such Losses arise directly or indirectly out of: (a) the practice by
Takeda or its Affiliate or sublicensee of any license granted to it under
Article 3 or Article 6; (b) the manufacture, use, handling, storage, sale
marketing, export, import or other disposition of any Compound or Product by
Takeda or its Affiliate or sublicensee; (c) the breach by Takeda of any
warranty, representation, covenant or agreement made by Takeda in this
Agreement, or, if MacroGenics exercises the Co-Promote Option, the Co-Promotion
Agreement; and (d) the negligence, gross negligence, illegal conduct or willful
misconduct (including to the extent such negligence, gross negligence, illegal
conduct or willful misconduct gives rise to product liability Claims under any
legal theory) of Takeda or its Affiliate or sublicensee, or any officer,
director, employee, agent or representative thereof; except, with respect to
each of subsections (a) through (d) above, to the extent such Losses arise
directly or indirectly from the negligence, gross negligence, illegal conduct or
willful misconduct of any MacroGenics Indemnitee or the breach by MacroGenics of
any warranty, representation, covenant or agreement made by MacroGenics in this
Agreement.

14.2 Indemnification by MacroGenics. MacroGenics hereby agrees to defend,
indemnify and hold harmless Takeda and its Affiliates and each of their
respective directors, officers, employees, agents and representatives (each, a
“Takeda Indemnitee”) from and against any and all Losses to which any Takeda
Indemnitee may become subject as a result of any Claim to the extent such Losses
arise directly or indirectly out of: (a) the practice by MacroGenics or its
Affiliate or its licensee (other than Takeda or its Affiliates or sublicensee)
of any retained or reverted license right under Article 3, Article 6 or Article
12 hereof to Develop, Manufacture or commercialize any Compound or Product
pursuant to the terms of this Agreement, or, if MacroGenics exercises its
Co-Promotion Option, any Co-Promotion Agreement; (b) the manufacture, use,
handling, storage, sale or other disposition of any Compound or Product by
MacroGenics or its Affiliate or its licensee (other than Takeda or its Affiliate
or sublicensee); (c) the breach by MacroGenics of any warranty, representation,
covenant or agreement made by MacroGenics in this Agreement, or, if MacroGenics
exercises the Co-Promote Option, the Co-Promotion Agreement; and (d) the
negligence, gross negligence, illegal conduct, or willful misconduct (including
to the extent such negligence, gross negligence, illegal conduct or willful
misconduct gives rise to product liability Claims under any legal theory) of
MacroGenics or its Affiliate or its licensee (other than Takeda or its Affiliate
or sublicensee), or any officer, director, employee, agent or representative
thereof; except, with respect to each of subsections (a) through (d) above, to
the extent such Losses arise directly or indirectly from the negligence, gross
negligence, illegal conduct or willful misconduct of any Takeda Indemnitee or
the breach by Takeda of any warranty, representation, covenant or agreement made
by Takeda in this Agreement.

14.3 Indemnification Procedures.

(a) Notice. Promptly after a MacroGenics Indemnitee or a Takeda Indemnitee
(each, an “Indemnitee”) receives notice of a pending or threatened Claim, such
Indemnitee shall give written notice of the Claim to the Party from whom the
Indemnitee is entitled to receive indemnification pursuant to

 

84

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Sections 14.1 or 14.2, as applicable (the “Indemnifying Party”). However, an
Indemnitee’s delay in providing or failure to provide such notice shall not
relieve the Indemnifying Party of its indemnification obligations, except to the
extent it can demonstrate prejudice due to the delay or lack of notice.

(b) Defense. Upon receipt of notice under this Section 14.3 from the Indemnitee,
the Indemnifying Party will have the duty to either compromise or defend, at its
own expense and by counsel (reasonably satisfactory to Indemnitee) such Claim.
The Indemnifying Party will promptly (and in any event not more than [***] after
receipt of the Indemnitee’s original notice) notify the Indemnitee in writing
that it acknowledges its obligation (which acknowledgment shall not be deemed or
construed as an admission of liability, either under this Article 14 or
otherwise) to indemnify the Indemnitee with respect to the Claim pursuant to
this Article 14 and of its intention to compromise or defend such Claim. Once
the Indemnifying Party gives such notice to the Indemnitee, the Indemnifying
Party is not liable to the Indemnitee for the fees of other counsel or any other
expenses subsequently incurred by the Indemnitee in connection with such
defense, other than the Indemnitee’s reasonable out of pocket Third Party
expenses related to its investigation and cooperation. As to all Claims as to
which the Indemnifying Party has assumed control under this Section 14.3(b), the
Indemnitee shall have the right to employ separate counsel and to participate in
the defense of a Claim (as reasonably directed by the Indemnifying Party) at its
own expense.

(c) Cooperation. The Indemnitee will cooperate fully with the Indemnifying Party
and its legal representatives in the investigation and defense of any Claim. The
Indemnifying Party shall keep the Indemnitee informed on a reasonable and timely
basis as to the status of such Claim (to the extent the Indemnitee is not
participating in the defense of such Claim) and conduct the defense of such
Claim in a prudent manner.

(d) Settlement. If an Indemnifying Party assumes the defense of a Claim, no
compromise or settlement of such Claim may be effected by the Indemnifying Party
without the Indemnitee’s written consent (such consent not to be unreasonably
withheld, delayed or conditioned), unless: (1) there is no finding or admission
of any violation of law or any violation of the rights of any person and no
effect on any other claims that may be made against the Indemnitee; (2) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party; and (3) the Indemnitee’s rights under this Agreement are not adversely
affected. If the Indemnifying Party fails to assume defense of a Claim within a
reasonable time, the Indemnitee may settle such Claim on such terms as it deems
appropriate with the consent of the Indemnifying Party (such consent not to be
unreasonably withheld, delayed or conditioned), and the Indemnifying Party shall
be obligated to indemnify the Indemnitee for such settlement as provided in this
Article 14.

 

85

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

14.4 Insurance. Each Party shall, at its own expense, procure and maintain
during the Term and for a period of [***] thereafter, insurance policy/policies,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated. Such insurance shall not be construed to create a
limit of a Party’s liability with respect to its indemnification obligations
under this Article 14. Each Party shall provide the other Party with prompt
written notice of cancellation, non-renewal or material change in such insurance
that could materially adversely affect the rights of such other Party hereunder,
and shall provide such notice within thirty (30) days after any such
cancellation, non-renewal or material change. The Parties acknowledge and agree
that Takeda may meet its obligations under this Section 14.4 through
self-insurance.

14.5 Limitation of Liability. EXCEPT FOR A PARTY’S OBLIGATIONS SET FORTH IN THIS
ARTICLE 14, AND ANY BREACH OF ARTICLE 11 (CONFIDENTIALITY), IN NO EVENT WILL
EITHER PARTY BE LIABLE TO THE OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR
SUBLICENSEES) IN CONNECTION WITH THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS,
LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL,
SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING
CONTRACT, NEGLIGENCE, OR STRICT LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.

 

86

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

15.1 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given on the date
delivered, if delivered personally, or on the next Business Day after being sent
by reputable overnight courier (with delivery tracking provided, signature
required and delivery prepaid), in each case, to the parties at the following
addresses, or on the date sent and confirmed by electronic transmission to the
telecopier number specified below or confirmatory return email to the email
address specified below (or at such other address, telecopier number or email
address for a party as shall be specified by notice given in accordance with
this Section 15.1).

(a) If to Takeda:

Takeda Pharmaceutical Company Limited

1-1, Doshomachi 4-chome

Chuo-ku, Osaka 540-8645

Attention: Vice President, Global Licensing and Business

Development

Fax: (+81) 3-3278-2323

with copies to:

Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL 60015

Attention: General Counsel

Fax: 224-544-7831

 

(b) If to MacroGenics:

MacroGenics, Inc.

9640 Medical Center Drive

Rockville, MD 20850

Attention: CEO

Koenigs@macrogenics.com

 

87

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

with copies to:

MacroGenics, Inc.

9640 Medical Center Drive

Rockville, MD 20850

Attention: General Counsel

Sarana@macrogenics.com

15.2 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof shall be governed by and construed under the
laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state.

15.3 Change of Control of MacroGenics.

(a) MacroGenics (or its successor) shall provide notice to Takeda of any Change
of Control of MacroGenics within [***] after the date upon which the MacroGenics
Change of Control closes or otherwise becomes effective. Public disclosure of
such Change of Control shall be deemed to be sufficient notice to Takeda under
this Section 15.3.

(b) On or before the date that is [***] after the date upon which a Change of
Control of MacroGenics closes or otherwise becomes effective, Takeda may
terminate this Agreement in its entirety; or, in Takeda’s sole and absolute
discretion, Takeda may require (and MacroGenics, or its successor, shall
perform, as applicable) any one or more of the following actions: (1) the
Parties shall dissolve the JSC and after such dissolvement Takeda shall solely
have all rights (including all decision-making rights) and shall perform all
activities assigned by this Agreement to the JSC; (2) MacroGenics and its
successor shall adopt reasonable written procedures, approved by Takeda, to
prevent disclosure of Takeda’s Confidential Information; or (3) terminate the
sublicense granted to MacroGenics under Section 6.1(b)(3).

15.4 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to an Affiliate or (subject to Section 15.3 above) to a successor to
substantially all of the business of such Party to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction. Any
successor or assignee of rights and/or obligations permitted hereunder shall, in
writing to the other Party, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section shall be null, void and of no legal
effect. For purposes of clarity, each Party agrees that notwithstanding any
provisions of this Agreement to the contrary, if this Agreement is assigned by
MacroGenics in connection with a Change of Control or by Takeda pursuant to a
similar transaction, such assignment shall not provide the non-assigning Party
with any rights or access to the intellectual property or technology of the
assigning Party’s successor.

 

 

88

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

15.5 Designation of Affiliates. Each Party may discharge any obligation and
exercise any right hereunder through delegation of its obligations or rights to
any of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

15.6 Relationship of the Parties. It is expressly agreed that MacroGenics, on
the one hand, and Takeda, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither MacroGenics nor Takeda shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action which shall be binding on the other, without the
prior written consent of the other Party to do so. All persons employed by a
Party shall be employees of that Party and not of the other Party and all costs
and obligations incurred by reason of such employment shall be for the account
and expense of such Party.

15.7 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. Notwithstanding the foregoing,
a Party shall not be excused from making payments owed hereunder because of a
Force Majeure affecting such Party. If a Force Majeure persists for more than
[***], then the Parties shall discuss in good faith the modification of the
Parties’ obligations under this Agreement in order to mitigate the delays caused
by such Force Majeure. In the event a Party is prevented from performing its
obligations under this Agreement due to Force Majeure for more than [***]
according to this Section 15.7, the other Party shall have the right to
terminate this Agreement upon [***] notice after the expiration of such period.
A termination under this Section 15.7 by either Party shall be treated as a
termination under Section 12.3 and the corresponding provisions for termination
under Section 12.3 shall apply except to the extent the affected Party is
prevented from performing due to the Force Majeure.

15.8 Entire Agreement. This Agreement, including the Exhibits hereto, sets forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof and supersedes, as
of the Effective Date, all prior and contemporaneous agreements and
understandings between the Parties with respect to the subject matter hereof;
provided, that the Mutual Confidential Disclosure Agreement between MacroGenics
and TPI, dated June 27, 2012 and as subsequently amended, shall be superseded
and terminated hereby, with all Confidential Information disclosed thereunder

 

89

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

being deemed Confidential Information under this Agreement. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party. In the event of any
inconsistency between the body of this Agreement and either any Exhibits to this
Agreement or any subsequent agreements ancillary to this Agreement, unless
otherwise express stated to the contrary in such Exhibit or ancillary agreement,
the terms contained in this Agreement shall control.

15.9 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

15.10 English Language. This Agreement shall be written in and executed in, and
all other communications under or in connection with this Agreement, shall be in
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

15.11 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

15.12 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof.

15.13 Headings. The headings of each Article and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.

15.14 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural shall include the singular,
and the use of any gender shall be applicable to all genders. Whenever this
Agreement refers to a number of days without using a term otherwise defined
herein, such number refers to calendar days. The terms “including,” “include,”
“includes” or “for example” shall not limit the generality of any description
preceding such term and, as used herein, shall have the same meaning as
“including, but not limited to,” and/or “including, without limitation.” The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof.

15.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by .pdf or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were the
original signatures.

 

90

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date(s) set
forth below.

Takeda Pharmaceutical Company Limited

 

By:  

/s/ Yasuchika Hasegawa

Name:

  Yasuchika Hasegawa  

 

Title:

  President and CEO  

 

Date:

  May 22, 2014  

 

MacroGenics, Inc.

 

By:  

/s/ Scott Koenig, M.D., PhD

Name:

  Scott Koenig, M.D., PhD  

 

Title:

  President and CEO  

 

Date:

  May 22, 2014  

 



--------------------------------------------------------------------------------

EXHIBIT A

DARTs

DARTs consist of bispecific proteins having two covalently linked polypeptide
chains, A and B, where chain A consists of the VL of a first antibody linked by
a short intervening sequence to the VH or a second antibody and chain B consists
of the VL of the second antibody linked by a short intervening sequence of the
VH of the first antibody.

DART Platform proteins include but are not limited to:

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

92

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

MGD010

[***]

[***]

[***]

 

93

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT B

MACROGENICS PATENTS

 

    

Title

  

Pending Application
Number

  

Foreign Rights

  

Platform Patent or Product Patent

1    [***]    [***]    [***]    Platform Patent (DART structure) 2    [***]   
[***]    [***]   

Platform Patent (DART structure)

(Product Patent potential: for generic

CD32B x CD79B diabodies/DARTS)

3    [***]    [***]    [***]   

Platform Patent (DART structure)

(Product Patent potential: for generic

CD32B x CD79B bispecific)

4    [***]    [***]    [***]   

Platform Patent (DART structure)

(Product Patent potential: for generic

CD32B x CD79B bispecific)

5    [***]    [***]    [***]    Platform Patent (generic CD32B mabs) 6    [***]
   [***]    [***]   

Platform Patent (CD32B mab Clone

[***] and fragments)

7    [***]    [***]    [***]   

Platform Patent (CD79B mab and fragments)

(Product Patent potential:

for CD79B x CD32B DARTS)

8    [***]    [***]    [***]    Product Patent (MGD010)

The designation above of a Patent as a “Platform Patent” or “Product Patent” is
based on the claims of the foregoing Patents as of the Effective Date. The
Parties recognize that the designation may change during the Term, as the claims
of the Patents change.

 

94

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT B-1

Trademarks

PEG-DART

ABD-DART

MP3-DART

IG-DART

FC-DART

ONCO-DART

T-DART

I-DART

DART

 

95

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT C

THE RESEARCH AGREEMENT

General. The Parties intend to jointly collaborate on the identification and
evaluation of potential DARTs generated using the DART Platform, other than
MGD010, with the goal of selecting Research Compounds, including the Initial
Research Compound, and performing research and development on each Research
Compound pursuant to a Research Plan in order to [***] (collectively, the
“Research Program”).

Governance of the Research Program. The Research Program would be overseen by a
Joint Research Committee (“JRC”).

Nomination and Selection of Research Compounds. [***]

 

  •   Initial Research Compound: [***]

 

  •   Nomination. [***] (each a “Candidate”).

 

  •   Decision Making. [***]

Research Plans and Research Activities.

 

  •   Research Plans. The activities conducted under the Research Program for
each Research Compound would be governed by a comprehensive Research Plan,
including a research budget. [***]

 

  •   Initiation of Research Activities. Upon the initiation of activities with
respect to each Research Compound [***]

 

  •   [***]

 

  •   Research Expenses. [***]

 

  •   [***]

Intellectual Property Rights during Research Program.

 

  •   Cross Licenses. The Parties would grant each other royalty-free cross
licenses under their respective rights in MacroGenics’ Research Technology,
Takeda’s Research Technology, and the jointly owned Research Technology (if
any), solely to the extent necessary or useful for the other Party to perform
its obligations under the Research Plan with respect to such Research Compound.

“Research Technology” would mean, collectively, [***]

[***]

 

96

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Termination of Research Program. The Research Agreement would set forth usual
and customary termination rights with respect to both the Research Program in
its entirety and each Research Compound and Candidate individually.

[***]

Consideration. With respect to each Research Compound Takeda would make the
following milestone and royalty payments set forth below:

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

97

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT D

PRE-OPTION DEVELOPMENT PLAN

Timeline:

[***]

Budget:

 

    

Out of Pocket Expenses

[***]

   [***]

[***]

   [***]

[***]

   [***]

TOTAL

   [***]

Pursuant to the Pre-Option Development Plan, MacroGenics shall perform the
following Development activities.

[***]

 

[***]

   [***]

[***]

   [***]

[***]

  

[***]

[***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

[***]

 

98

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

[***]

 

99

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT E

POST-OPTION INTERIM DEVELOPMENT PLAN

Pursuant to the Post-Option Development Plan, [***]

Timeline

[***]

[***]

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

 

100

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT F

[***]

[***]

 

101

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

EXHIBIT G

PRESS RELEASE

MacroGenics and Takeda Enter Strategic Alliance to Develop DART for Treatment of
Autoimmune Disorders

 

  •   Option-based collaboration around MGD010 product candidate

 

  •   Incorporates MacroGenics’ proprietary DART technology for bi-specific
targeting of CD32B and CD79B

 

  •   MacroGenics has option to co-promote in the United States

 

  •   MacroGenics may participate in funding late-stage development in exchange
for North American profit share

ROCKVILLE, Maryland and OSAKA, Japan – May __, 2014 – MacroGenics, Inc. (Nasdaq:
MGNX), a clinical-stage biopharmaceutical company focused on discovering and
developing innovative monoclonal antibody-based therapeutics for the treatment
of cancer and autoimmune diseases, and Takeda Pharmaceutical Company Limited
jointly announced today that they have entered into an option agreement for the
development and commercialization of MGD010. This product candidate incorporates
MacroGenics’ proprietary platform for Dual-Affinity Re-Targeting (DART®) to
simultaneously engage CD32B and CD79B, which are two B-cell surface proteins.
MGD010 is currently in pre-clinical development for the treatment of autoimmune
diseases.

“We are very pleased to be collaborating with MacroGenics, given the company’s
expertise in exploring ways to harness the power of the immune system to treat
complex, difficult diseases, including autoimmune disorders. We believe
bi-specific antibodies are an important new frontier in medicine that may unlock
additional therapeutic options for patients in the future,” said Tetsuyuki
Maruyama, Ph.D., General Manager of the Pharmaceutical Research Division at
Takeda. We look forward to building a long-term strategic collaboration with
MacroGenics.”

Under the terms of the agreement, MacroGenics will receive an upfront payment of
$15 million and Takeda receives an option to obtain an exclusive worldwide
license for MGD010 following the completion of a pre-defined Phase 1a study.
MacroGenics will lead all product development activities until that time. If
Takeda exercises its option, it will assume responsibility for future
development and pay MacroGenics an option exercise fee which, when combined with
the upfront payment and an early development milestone, will total $33 million.
Assuming successful development and commercialization of MGD010, MacroGenics
could receive up to an additional $468.5 million in clinical, regulatory and
commercialization milestone payments. If commercialized, MacroGenics would
receive double-digit royalties on any global net sales and has the option to
co-promote MGD010 with Takeda in the United States. Finally, MacroGenics may
elect to fund a portion of Phase 3 clinical development in exchange for a North
American profit share.

 

102

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

“We are delighted to enter into this collaboration with Takeda. This partnership
represents our fifth DART collaboration and MGD010 represents the first
autoimmune DART program planned for clinical development,” said Scott Koenig,
M.D., Ph.D., President and CEO of MacroGenics. “As a leading global
pharmaceutical company, Takeda brings extraordinary expertise in the autoimmune
area with significant capabilities in developing and delivering novel medicines
to patients. This collaboration will enable us to further broaden and accelerate
our pipeline of innovative DART-based product candidates.”

About MGD010

Currently approved B-cell-targeted therapies either cause depletion of B cells,
thus limiting their applicability due to the potential for infections, or
exhibit a delayed onset of action and limited efficacy across patient
populations. To address these limitations, MacroGenics is developing MGD010, a
humanized DART compound that simultaneously targets CD32B and CD79B.

In pre-clinical studies, MGD010 modulates the function of human B cells without
B cell depletion. In normal conditions, B cells utilize CD32B as one of the key
negative regulators to ensure that tolerance to self is maintained and
autoimmune disease does not occur. MGD010 exploits this mechanism and triggers
this inhibitory “immune checkpoint” loop. MacroGenics believes this molecule
preferentially blocks those B cells that are activated to produce the pathogenic
antibodies that promote the autoimmune process. Studies in SLE (Systemic Lupus
Erythematosus) patient B cells and humanized mouse models have demonstrated that
MGD010 can block B cell activation in the absence of B cell depletion. To
advance this program to the clinic, MacroGenics completed studies in a non-human
primate model with MGD010 demonstrating a favorable safety profile and
pharmacological effects on targeted B cells.

Background on DART Platform

MacroGenics’ Dual-Affinity Re-Targeting (DART®) platform enables the targeting
of multiple antigens or cells by using a single molecule with an antibody-like
structure. The Company has created over 100 DART-based molecules, or DARTs,
which have been configured for the potential treatment of cancer, autoimmune
disorders and infectious disease. These DARTs can be tailored for either short
or prolonged pharmacokinetics and have demonstrated good stability and
attractive manufacturability. The Company has completed in vitro and in vivo
proof of concept pre-clinical studies with multiple candidates and expects to
advance its first two DARTs into clinical development in 2014.

 

103

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

About MacroGenics, Inc.

MacroGenics is a clinical-stage biopharmaceutical company focused on discovering
and developing innovative monoclonal antibody-based therapeutics for the
treatment of cancer and autoimmune diseases. The Company generates its pipeline
of product candidates from its proprietary suite of next-generation antibody
technology platforms, which it believes improve the performance of monoclonal
antibodies and antibody-derived molecules. The Company creates both
differentiated molecules that are directed to novel cancer targets, as well as
“bio-betters,” which are drugs designed to improve upon marketed medicines. The
combination of MacroGenics’ technology platforms and antibody engineering
expertise has allowed the Company to generate promising product candidates and
enter into several strategic collaborations with global pharmaceutical and
biotechnology companies. www.MacroGenics.com

MacroGenics’ Cautionary Note on Forward-Looking Statements

Any statements in this press release about future expectations, plans and
prospects for MacroGenics, including statements about the company’s strategy,
future operations, clinical development of the company’s therapeutic candidates,
milestone or opt-in payments from the company’s collaborators, the company’s
anticipated milestones and future expectations and plans and prospects for the
company and other statements containing the words “anticipate,” “believe,”
“estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “target,”
“potential,” “will,” “would,” “could,” “should,” “continue,” and similar
expressions, constitute forward-looking statements within the meaning of The
Private Securities Litigation Reform Act of 1995. Actual results may differ
materially from those indicated by such forward-looking statements as a result
of various important factors, including: the uncertainties inherent in the
initiation and enrollment of future clinical trials, expectations of expanding
ongoing clinical trials, availability and timing of data from ongoing clinical
trials, expectations for regulatory approvals, other matters that could affect
the availability or commercial potential of the company’s product candidates and
other risk factors described in the company’s filings with the Securities and
Exchange Commission, including those discussed in the “Risk Factors” section of
the company’s most recent Annual Report on Form 10-K filed with the Securities
and Exchange Commission and any subsequent Quarterly Reports on Form 10-Q. In
addition, the forward-looking statements included in this press release
represent the company’s views as of the date hereof. MacroGenics anticipates
that subsequent events and developments will cause the company’s views to
change. However, while the company may elect to update these forward-looking
statements at some point in the future, the company specifically disclaims any
obligation to do so. These forward-looking statements should not be relied upon
as representing the company’s views as of any date subsequent to the date
hereof.

About Takeda Pharmaceutical Company Limited

Located in Osaka, Japan, Takeda is a research-based global company with its main
focus on pharmaceuticals. As the largest pharmaceutical company in Japan and one
of the global leaders of the industry, Takeda is committed to strive towards
better health for people worldwide through leading innovation in medicine.
Additional information about Takeda is available through its corporate website,
www.Takeda.com

 

104

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

Takeda’s Forward-Looking Statements

This press release contains “forward-looking statements.” Forward-looking
statements include all statements other than statements of historical fact,
including plans, strategies and expectations for the future, statements
regarding the expected timing of filings and approvals relating to the
transaction, the expected timing of the completion of the transaction, the
ability to complete the transaction or to satisfy the various closing
conditions, future revenues and profitability from or growth or any assumptions
underlying any of the foregoing. Statements made in the future tense, and words
such as “anticipate,” “expect,” “project,” “continue,” “believe,” “plan,”
“estimate,” “pro forma,” “intend,” “potential,” “target,” “forecast,”
“guidance,” “outlook,” “seek,” “assume,” “will,” “may,” “should,” and similar
expressions are intended to qualify as forward-looking statements.
Forward-looking statements are based on estimates and assumptions made by
management that are believed to be reasonable, though they are inherently
uncertain and difficult to predict. Investors and security holders are cautioned
not to place undue reliance on these forward-looking statements.

Forward-looking statements involve risks and uncertainties that could cause
actual results or experience to differ materially from that expressed or implied
by the forward-looking statements. Some of these risks and uncertainties
include, but are not limited to: required regulatory approvals for the
transaction may not be obtained in a timely manner, if at all; the conditions to
closing of the transaction may not be satisfied; competitive pressures and
developments; applicable laws and regulations; the success or failure of product
development programs; actions of regulatory authorities and the timing thereof;
changes in exchange rates; and claims or concerns regarding the safety or
efficacy of marketed products or product candidates in development.

The forward-looking statements contained in this press release speak only as of
the date of this press release, and neither MacroGenics nor Takeda undertake any
obligation to revise or update any forward-looking statements to reflect new
information, future events or circumstances after the date of the
forward-looking statement. If one or more of these statements is updated or
corrected, investors and others should not conclude that additional updates or
corrections will be made.

###

CONTACT:

Jim Karrels, Vice President, CFO

MacroGenics, Inc.

1-301-251-5172, info@MacroGenics.com

Karen Sharma, Vice President

MacDougall Biomedical Communications on behalf of MacroGenics, Inc.

1-781-235-3060, ksharma@macbiocom.com

Julia Ellwanger, Senior Director, External Communications

Takeda Pharmaceuticals International, Inc.

1-224-554-7681, julia.ellwanger@takeda.com

Takeda Pharmaceutical Company Limited

Corporate Communications Dept.

+81-3-3278-2037

 

105

*** = Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

An unredacted version of this exhibit has been filed separately with the
Commission.